Exhibit 10.1


 
 
 
 
 







Credit Agreement


by and among
Boise Cascade, L.L.C.
Boise Cascade Building Materials Distribution, L.L.C.
Boise Cascade Wood Products, L.L.C.
as Borrowers
the lenders that are signatories hereto
as the Lenders
Wells Fargo Capital Finance, LLC
as the Administrative Agent
Wells Fargo
Capital Finance, LLC
Merrill Lynch, Pierce,
Fenner & Smith Incorporated
as Joint Lead Arrangers and Joint Bookrunners

Bank of America, N.A.
as Syndication Agent
and
U.S. Bank National Association
as Documentation Agent


Dated as of July 13, 2011




 
 
 
 
 




--------------------------------------------------------------------------------

CONTENTS
 
 
 
Page
1.
DEFINITIONS AND CONSTRUCTION
1


 
1.1
Definitions
1


 
1.2
Accounting Terms
1


 
1.3
Code
1


 
1.4
Construction
1


 
1.5
Schedules and Exhibits
2


 
1.6
No Other Duties
2


2.
LOANS AND TERMS OF PAYMENT
2


 
2.1
Revolver Advances
2


 
2.2
[Intentionally Omitted]
3


 
2.3
Borrowing Procedures and Settlements
3


 
2.4
Payments; Reductions of Commitments; Prepayments; Increase in Maximum Revolver
Amount
8


 
2.5
Overadvances
12


 
2.6
Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
12


 
2.7
Crediting Payments
13


 
2.8
Designated Account
14


 
2.9
Maintenance of Loan Account; Statements of Obligations
14


 
2.10
Fees
14


 
2.11
Letters of Credit
15


 
2.12
LIBOR Option
18


 
2.13
Capital Requirements
20


 
2.14
Joint and Several Liability of Borrowers
21


3.
CONDITIONS; TERM OF AGREEMENT
23


 
3.1
Conditions Precedent to the Initial Extension of Credit
23


 
3.2
Conditions Precedent to all Extensions of Credit
23


 
3.3
Maturity
23


 
3.4
Effect of Maturity
23


 
3.5
Early Termination by Borrowers
24


4.
REPRESENTATIONS AND WARRANTIES
24


 
4.1
Due Organization and Qualification; Subsidiaries
24


 
4.2
Due Authorization; No Conflict
25


 
4.3
Governmental Consents
25


 
4.4
Binding Obligations; Perfected Liens
25


 
4.5
Title to Assets; No Encumbrances
25




i

--------------------------------------------------------------------------------

CONTENTS
 
4.6
Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number
26


 
4.7
Litigation
26


 
4.8
Compliance with Laws
26


 
4.9
No Material Adverse Change
26


 
4.10
Fraudulent Transfer
26


 
4.11
Employee Benefits
27


 
4.12
Environmental Condition
27


 
4.13
Intellectual Property
28


 
4.14
Leases
28


 
4.15
Deposit Accounts and Securities Accounts
28


 
4.16
Complete Disclosure
28


 
4.17
Material Contracts
28


 
4.18
Patriot Act
28


 
4.19
Indebtedness
29


 
4.20
Payment of Taxes
29


 
4.21
Margin Stock
29


 
4.22
Governmental Regulation
29


 
4.23
OFAC
29


 
4.24
Employee and Labor Matters
29


 
4.25
Eligible Accounts
30


 
4.26
Eligible Inventory
30


 
4.27
Locations of Inventory and Equipment
30


 
4.28
Inventory Records
30


 
4.29
Surety Obligations
30


 
4.30
Burdensome Contracts
30


 
4.31
Brazil; Chile; United Kingdom
30


5.
AFFIRMATIVE COVENANTS
31


 
5.1
Financial Statements, Reports, Certificates
31


 
5.2
Collateral Reporting
31


 
5.3
Existence
31


 
5.4
Maintenance of Properties
31


 
5.5
Taxes
31


 
5.6
Insurance
31


 
5.7
Inspection
32




ii

--------------------------------------------------------------------------------

CONTENTS
 
5.8
Compliance with Laws
32


 
5.9
Environmental
32


 
5.10
Disclosure Updates
33


 
5.11
Future Subsidiaries
33


 
5.12
Further Assurances
33


 
5.13
Lender Meetings
34


 
5.14
[Intentionally Omitted]
34


 
5.15
Location of Inventory and Equipment
34


 
5.16
Intellectual Property
34


 
5.17
Administration of Deposit Accounts; Controlled Accounts
36


6.
NEGATIVE COVENANTS
37


 
6.1
Indebtedness
37


 
6.2
Liens
39


 
6.3
Restrictions on Fundamental Changes
41


 
6.4
Disposal of Assets
41


 
6.5
Change Name
41


 
6.6
Nature of Business
41


 
6.7
Prepayments and Amendments
41


 
6.8
Hedge Agreements
42


 
6.9
Restricted Junior Payments
42


 
6.10
Accounting Methods
44


 
6.11
Restricted Investments
44


 
6.12
Transactions with Affiliates
44


 
6.13
Use of Proceeds
44


 
6.14
Subsidiaries
45


 
6.15
Restrictive Agreements
45


 
6.16
Plans
45


7.
FINANCIAL COVENANTS
45


8.
EVENTS OF DEFAULT
45


9.
RIGHTS AND REMEDIES
47


 
9.1
Rights and Remedies
47


 
9.2
Remedies Cumulative
47


10.
WAIVERS; INDEMNIFICATION
48


 
10.1
Demand; Protest; etc
48


 
10.2
The Lender Group's Liability for Collateral
48




iii

--------------------------------------------------------------------------------

CONTENTS
 
10.3
Indemnification
48


11.
NOTICES
49


12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
49


13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
50


 
13.1
Assignments and Participations
50


 
13.2
Successors
53


14.
AMENDMENTS; WAIVERS
53


 
14.1
Amendments and Waivers
53


 
14.2
Replacement of Certain Lenders
55




14.3
No Waivers; Cumulative Remedies
56


15.
AGENT; THE LENDER GROUP
56


 
15.1
Appointment and Authorization of Agent
56


 
15.2
Delegation of Duties
57


 
15.3
Liability of Agent
57


 
15.4
Reliance by Agent
57


 
15.5
Notice of Default or Event of Default
57


 
15.6
Credit Decision
58


 
15.7
Costs and Expenses; Indemnification
58


 
15.8
Agent in Individual Capacity
59


 
15.9
Successor Agent
59


 
15.10
Lender in Individual Capacity
59


 
15.11
Collateral Matters
60


 
15.12
Restrictions on Actions by Lenders; Sharing of Payments
61


 
15.13
Agency for Perfection
61


 
15.14
Payments by Agent to the Lenders
62


 
15.15
Concerning the Collateral and Related Loan Documents
62


 
15.16
Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
62


 
15.17
Several Obligations; No Liability
63


16.
WITHHOLDING TAXES
63


17.
GENERAL PROVISIONS
65


 
17.1
Effectiveness
65


 
17.2
Section Headings
66


 
17.3
Interpretation
66


 
17.4
Severability of Provisions
66




iv

--------------------------------------------------------------------------------

CONTENTS
 
17.5
Bank Product Providers
66


 
17.6
Debtor-Creditor Relationship
66


 
17.7
Counterparts; Electronic Execution
67


 
17.8
Revival and Reinstatement of Obligations
67


 
17.9
Confidentiality
67


 
17.10
Lender Group Expenses
68


 
17.11
Survival
68


 
17.12
Patriot Act
68


 
17.13
Integration
68


 
17.14
Boise Cascade as Agent for Borrowers
69


 
17.15
Certifications Regarding Indenture
69






v

--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES


 
 
 
 
Exhibit A-1
 
Form of Assignment and Acceptance
 
Exhibit B-1
 
Form of Borrowing Base Certificate
 
Exhibit B-2
 
Form of Bank Product Provider Letter Agreement
 
Exhibit C-1
 
Form of Compliance Certificate
 
Exhibit G-1
 
Form of Guaranty
 
Exhibit L-1
 
Form of LIBOR Notice
 
 
 
 
 
Schedule A-1
 
Agent's Account
 
Schedule A-2
 
Authorized Persons
 
Schedue C-1
 
Commitments
 
Schedule D-1
 
Designated Account
 
Schedule E-2
 
Existing Letters of Credit
 
Schedule P-1
 
Permitted Indebtedness
 
Schedule P-2
 
Permitted Liens
 
Schedule P-3
 
Permitted Transactions with Affiliates
 
Schedule P-4
 
Permitted Contingent Obligations
 
Schedule 1.1
 
Definitions
 
Schedule 3.1
 
Conditions Precedent
 
Schedule 4.1(b)
 
Capitalization of Borrowers
 
Schedule 4.1(c)
 
Capitalization of Borrowers’ Subsidiaries
 
Schedule 4.6(a)
 
States of Organization
 
Schedule 4.6(b)
 
Chief Executive Offices
 
Schedule 4.6(c)
 
Organizational Identification Numbers
 
Schedule 4.7
 
Litigation
 
Schedule 4.12
 
Environmental Matters
 
Schedule 4.13
 
Intellectual Property
 
Schedule 4.15
 
Deposit Accounts and Securities Accounts
 
Schedule 4.17
 
Material Contracts
 
Schedule 4.19
 
Permitted Indebtedness
 
Schedule 4.27
 
Locations of Inventory and Equipment
 
Schedule 4.29
 
Surety Obligations
 
Schedule 4.30
 
Restrictive Agreements
 
Schedule 5.1
 
Financial Statements, Reports, Certificates
 
Schedule 5.2
 
Collateral Reporting
 


vi

--------------------------------------------------------------------------------

CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of July 13, 2011, by
and among the lenders identified on the signature pages hereof (each of such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter as a “Lender”, as that term is hereinafter further
defined), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), and together with
Merrill Lynch, Pierce, Fenner & Smith Incorporated, a Delaware corporation, as
joint lead arrangers (the “Lead Arrangers”) and as joint bookrunners (the
“Bookrunners”), Bank of America, N.A., a national banking association, as
syndication agent (the “Syndication Agent”), U.S. Bank National Association, a
national banking association, as documentation agent (the “Documentation
Agent”), Boise Cascade, L.L.C., a Delaware limited liability company (“Boise
Cascade”), Boise Cascade Building Materials Distribution, L.L.C., a Delaware
limited liability company (“Boise Materials Distribution”), and Boise Cascade
Wood Products, L.L.C., a Delaware limited liability company (“Boise Wood
Products”; together with Boise Cascade and Boise Materials Distribution, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”).
The parties agree as follows:
1.DEFINITIONS AND CONSTRUCTION.
1.1    Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
1.2    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, however, that if
Administrative Borrower notifies Agent that Borrowers request an amendment to
any provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision (or if Agent notifies Administrative Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such Accounting
Change or in the application thereof, then such provision shall be interpreted
on the basis of GAAP as in effect and applied immediately before such Accounting
Change shall have become effective until such notice shall have been withdrawn
or such provision shall have been amended in accordance herewith. When used
herein, the term “financial statements” shall include the notes and schedules
thereto. Whenever the term “Borrower” or “Borrowers” is used in respect of a
financial covenant or a related definition, it shall be understood to mean
Borrowers and their Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise.
1.3    Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 of the Code shall
govern.
1.4    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and

1

--------------------------------------------------------------------------------

thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). The words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties. Any
reference herein or in any other Loan Document to the satisfaction, repayment,
or payment in full of the Obligations shall mean the repayment in full in cash
or immediately available funds (or, (a) in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Letter of Credit
Collateralization, and (b) in the case of obligations with respect to Bank
Products (other than Hedge Obligations), providing Bank Product
Collateralization) of all of the Obligations (including the payment of any
Lender Group Expenses that have accrued irrespective of whether demand has been
made therefor and the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(i) unasserted contingent indemnification Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record. Any Event of Default that shall have
occurred hereunder at any time shall be deemed continuing unless (x) such Event
of Default is cured, provided that an Event of Default may only be cured within
the timeframe and only if so expressly permitted under the terms of this
Agreement or (y) such Event of Default is waived in writing as required under
this Agreement. Regardless of when adopted or effective, the Dodd–Frank Wall
Street Reform and Consumer Protection Act and any request, rule, guideline, or
directive thereunder or issued in connection therewith will be deemed to have
been adopted and effective after the date of this Agreement.
1.5    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
1.6    No Other Duties. Anything herein to the contrary notwithstanding, each
Lead Arranger, Bookrunner, Syndication Agent, and Documentation Agent listed on
the cover page of this Agreement and in the preamble to this Agreement shall not
have any powers, duties, or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as Agent, as a
Lender, or as the Issuing Lender under this Agreement.
2.LOANS AND TERMS OF PAYMENT.
2.1    Revolver Advances.
(a)Subject to the terms and conditions of this Agreement, and during the term of
this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make revolving loans (“Advances”) to
Borrowers in an amount at any one time outstanding not to exceed the lesser of:
(i)such Lender’s Revolver Commitment, or
(ii)such Lender’s Pro Rata Share of an amount equal to the lesser of:
(A)the Maximum Revolver Amount less the sum of (1) the Letter of Credit Usage at
such time, plus (2) the principal amount of Swing Loans outstanding at such
time, and
(B)the Borrowing Base at such time less the sum of (1) the Letter of Credit
Usage at such time, plus (2) the principal amount of Swing Loans outstanding at
such time.

2

--------------------------------------------------------------------------------

(b)Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued and unpaid thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable as a result of the exercise of the remedies during the existence of an
Event of Default (or automatically with respect to the Events of Default set
forth in Sections 8.4 and 8.5 of this Agreement) pursuant to the terms of this
Agreement.
(c)Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) to establish, increase, reduce,
eliminate, or otherwise adjust reserves (“Reserves”) from time to time against
the Borrowing Base (or, in the case of the Maximum Revolver Amount any Priority
Reserves) in such amounts, and with respect to such matters, as Agent in its
Permitted Discretion shall deem necessary or appropriate, including (i) Reserves
in an amount equal to the Bank Product Reserve Amount, and (ii) Reserves with
respect to (A) sums that any Loan Party is required to pay under this Agreement
or any other Loan Document (such as taxes, assessments, insurance premiums, or,
in the case of leased assets, rents or other amounts payable under such leases)
and has failed to pay when due, and (B) amounts owing by any Loan Party to any
Person to the extent secured by a Lien on, or trust over, any of the Collateral
(other than a Permitted Lien which is a Permitted Purchase Money Lien, the
interest of a lessor under a Capital Lease, or a Lien upon any Notes Priority
Collateral Assets securing Permitted Senior Indebtedness, if any), which Lien or
trust, in the Permitted Discretion of Agent would be reasonably likely to have a
priority superior to Agent’s Liens (such as Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under Applicable Law) in and to such item of the
Collateral, and (C) unpaid liabilities owing by Borrowers to vendors with
respect to purchases of logs and timber and Collateral subject to a Licensor’s
Intellectual Property rights with respect to which Borrowers have not obtained a
Collateral Access Agreement and contingent obligations in respect of surety
bonds that could take priority over the Obligations or Agent’s Lien on the
Collateral. In addition, during a Cash Dominion Trigger Period, Agent may review
and adjust any calculation of the Availability or the Borrowing Base in any
Borrowing Base Certificate to reflect Agent’s reasonable estimate of declines in
the value of any Collateral (due to Collections received in any Controlled
Deposit Account or otherwise); to adjust advance rates to reflect changes in
dilution, quality, mix, and other factors affecting Collateral; and to the
extent that any such calculation is not in accordance with this Agreement or
does not accurately reflect any Reserves.
(d)Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document, any Reserves shall be determined by the Agent from to time,
acting in its Permitted Discretion; provided that circumstances, conditions,
events, or contingencies arising prior to the Closing Date of which Agent has
actual knowledge prior to the Closing Date shall not be the basis for any new
establishment or modification of any Reserve unless such circumstances,
conditions, events, or contingencies shall have changed since the Closing Date.
2.2    [Intentionally Omitted].
2.3    Borrowing Procedures and Settlements.
(a)Procedure for Borrowing. Each Borrowing shall be made by a written request by
an Authorized Person delivered to Agent. Unless Swing Lender is not obligated to
make a Swing Loan pursuant to Section 2.3(b) below, such notice must be received
by Agent no later than noon (Chicago time) on the Business Day that is the
requested Funding Date specifying (i) the amount of such Borrowing, and (ii) the
requested Funding Date, which shall be a Business Day; provided, however, that
if Swing Lender is not obligated to make a Swing Loan as to a requested
Borrowing, such notice must be received by Agent no later than noon (Chicago
time) on the Business Day prior to the date that is the requested Funding Date.
At Agent’s election, in lieu of delivering the above-described written request,
any Authorized Person may give Agent telephonic notice of such request by the
required time. In such circumstances, each Borrower agrees that any

3

--------------------------------------------------------------------------------

such telephonic notice will be confirmed in writing within 24 hours of the
giving of such telephonic notice, but the failure to provide such written
confirmation shall not affect the validity of the request.
(b)Making of Swing Loans. In the case of a request for an Advance and so long as
either (i) the aggregate amount of Swing Loans made since the last Settlement
Date, minus the amount of Collections or payments applied to Swing Loans since
the last Settlement Date, plus the amount of the requested Advance does not
exceed an amount equal to the greater of (A) $25,000,000 and (B) 10% of the
Maximum Revolver Amount, or (ii) Swing Lender, in its sole discretion, shall
agree to make a Swing Loan notwithstanding the foregoing limitation, Swing
Lender shall make an Advance in the amount of such requested Borrowing (any such
Advance made solely by Swing Lender pursuant to this Section 2.3(b) being
referred to as a “Swing Loan” and such Advances being referred to as “Swing
Loans”; and any such Swing Loan made pursuant to clause (ii) of this
Section 2.3(b) being referred to as an “Excess Swing Loan”) available to
Borrowers on the Funding Date applicable thereto by transferring immediately
available funds to the Designated Account. Anything contained herein to the
contrary notwithstanding, the Swing Lender may, but shall not be obligated to,
make Swing Loans at any time that one or more of the Lenders is a Defaulting
Lender. Each Swing Loan shall be deemed to be an Advance hereunder and shall be
subject to all the terms and conditions (including Section 3) applicable to
other Advances, except that all payments on any Swing Loan shall be payable to
Swing Lender solely for its own account. Subject to the provisions of
Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed the Availability on such Funding Date. Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Advances and Obligations hereunder, and
bear interest at the rate applicable from time to time to Advances that are Base
Rate Loans.
(c)Making of Loans.
(i)In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 3:00 p.m. (Chicago time) on the
Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than noon (Chicago time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrowers on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account; provided, however, that, subject to
the provisions of Section 2.3(d)(ii), Agent shall not be obligated to (but may
in its discretion) request any Lender to make any Advance if it has knowledge
that, and no Lender shall have the obligation to make any Advance, if (1) one or
more of the applicable conditions precedent set forth in Section 3 will not be
satisfied on the requested Funding Date for the applicable Borrowing unless such
condition has been waived, or (2) the requested Borrowing would exceed the
Availability on such Funding Date.
(ii)Unless Agent receives notice from a Lender prior to 11:00 a.m. (Chicago
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrowers the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrowers on such date a
corresponding amount. If any Lender shall not have made its full amount
available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrowers such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii)

4

--------------------------------------------------------------------------------

shall be conclusive, absent manifest error. If such amount is so made available
and is made available to Borrowers on such date, such payment to Agent shall
constitute such Lender’s Advance on the date of Borrowing for all purposes of
this Agreement. If such amount is not made available to Agent on the Business
Day following the Funding Date, and such amount has been advanced to Borrowers,
then Agent will notify Borrowers of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Advances composing such Borrowing.
(d)Protective Advances and Optional Overadvances.
(i)Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), Agent hereby is authorized
by Borrowers and the Lenders, from time to time in Agent’s sole discretion,
(A) after the occurrence and during the continuance of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 3 are not satisfied, to make Advances to, or for
the benefit of, Borrowers on behalf of the Lenders (in an aggregate amount for
all such Advances taken together and outstanding at any one time not exceeding
the greater of (x) $25,000,000 and (y) 10% of the Maximum Revolver Amount) that
Agent, in its Permitted Discretion deems necessary or desirable (1) to preserve
or protect the Collateral, or any portion thereof, or (2) to enhance the
likelihood of repayment of the Obligations (other than the Bank Product
Obligations) (any of the Advances described in this Section 2.3(d)(i) shall be
referred to as “Protective Advances”).
(ii)Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
Agent or Swing Lender, as applicable, and either Agent or Swing Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make Advances (including Swing Loans) to Borrowers notwithstanding that an
Overadvance exists or would be created thereby, so long as (A) after giving
effect to such Advances, the outstanding Revolver Usage does not exceed the
Borrowing Base by more than the greater of (x) $25,000,000 and (y) 10% of the
Maximum Revolver Amount, and (B) after giving effect to such Advances, the
outstanding Revolver Usage (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) does not exceed the
Maximum Revolver Amount. Unless otherwise agreed to in writing by the Required
Lenders: (x) if any Overadvance remains outstanding for more than 30 days,
Borrowers shall immediately repay Advances in an amount sufficient to eliminate
all such Overadvances, and (y) after the date all Overadvances have been
eliminated, there must be at least five consecutive days without the existence
of any Overadvances before intentional Overadvances are made.  The foregoing
provisions are meant for the benefit of the Lenders and Agent and are not meant
for the benefit of Borrowers, which shall continue to be bound by the provisions
of Section 2.5. Each Lender with a Revolver Commitment shall be obligated to
settle with Agent as provided in Section 2.3(e) or Section 2.3(g), as
applicable, for the amount of such Lender’s Pro Rata Share of any unintentional
Overadvances by Agent reported to such Lender, any intentional Overadvances made
as permitted under this Section 2.3(d)(ii), and any Overadvances resulting from
the charging to the Loan Account of interest, fees, or Lender Group Expenses.
(iii)Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the Protective Advances shall be payable to Agent solely for its own account.
The Protective Advances and Overadvances shall be repayable on written demand,
secured by Agent’s Liens, constitute Obligations hereunder, and bear interest at
the rate applicable from time to time to Advances that are Base Rate Loans. The
ability of Agent to make Protective Advances is separate and distinct from its
ability to make Overadvances and its ability to make Overadvances is separate
and distinct from its ability to make Protective Advances. For the avoidance of
doubt, the limitations on Agent’s ability to make Protective Advances do not
apply to Overadvances and the limitations on Agent’s ability to make
Overadvances do not apply to Protective Advances. The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit Borrowers in any way.

5

--------------------------------------------------------------------------------

(iv)Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no Overadvance or Protective Advance may be made
by Agent if such Advance would cause the aggregate principal amount of
Overadvances and Protective Advances outstanding to exceed an amount equal to
the greater of (x) $25,000,000 and (y) 10% of the Maximum Revolver Amount; and
(B) to the extent any Protective Advance causes the aggregate Revolver Usage
(excluding amounts charged to the Loan Account for interest, fees, or other
Lender Group Expenses) to exceed the Maximum Revolver Amount (any such portion
of such Protective Advance in excess of the Maximum Revolver Amount being
referred to as an “Excess Protective Advance”), such Excess Protective Advance
shall be for Agent’s sole and separate account and not for the account of any
Lender and shall be entitled to priority in repayment in accordance with
Section 2.4(b).
(e)Settlement. It is agreed that each Lender’s funded portion of the Advances is
intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share of
the outstanding Advances. Such agreement notwithstanding, Agent, Swing Lender,
and the other Lenders agree (which agreement shall not be for the benefit of
Borrowers) that in order to facilitate the administration of this Agreement and
the other Loan Documents, settlement among the Lenders as to the Advances, the
Swing Loans, and the Protective Advances shall take place on a periodic basis in
accordance with the following provisions:
(i)Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis (and, solely with respect to Excess Swing Loans, on the Business Day
immediately following the day on which Swing Lender makes any Excess Swing
Loan), or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances or Overadvances, and (3) with
respect to Borrowers’ Collections or payments received, as to each by notifying
the Lenders by telecopy, telephone, or other similar form of transmission, of
such requested Settlement, no later than 4:00 p.m. (Chicago time) on the
Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the “Settlement Date”). Such notice of a
Settlement Date shall include a summary statement of the amount of outstanding
Advances, Swing Loans, Overadvances and Protective Advances for the period since
the prior Settlement Date. Subject to the terms and conditions contained herein
(including Section 2.3(g)): (y) if the amount of the Advances (including Swing
Loans, Overadvances, and Protective Advances) made by a Lender that is not a
Defaulting Lender exceeds such Lender’s Pro Rata Share of the Advances
(including Swing Loans, Overadvances, and Protective Advances) as of a
Settlement Date, then Agent shall, by no later than 2:00 p.m. (Chicago time) on
the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the Advances (including Swing Loans, Overadvances and
Protective Advances), and (z) if the amount of the Advances (including Swing
Loans, Overadvances, and Protective Advances) made by a Lender is less than such
Lender’s Pro Rata Share of the Advances (including Swing Loans, Overadvances,
and Protective Advances) as of a Settlement Date, such Lender shall no later
than 2:00 p.m. (Chicago time) on the Settlement Date transfer in immediately
available funds to Agent’s Account, an amount such that each such Lender shall,
upon transfer of such amount, have as of the Settlement Date, its Pro Rata Share
of the Advances (including Swing Loans, Overadvances, and Protective Advances).
Such amounts made available to Agent under clause (z) of the immediately
preceding sentence shall be applied against the amounts of the applicable Swing
Loans, Overadvances, or Protective Advances and, together with the portion of
such Swing Loans, Overadvances, or Protective Advances representing Swing
Lender’s Pro Rata Share thereof, shall constitute Advances of such Lenders. If
any such amount is not made available to Agent by any Lender on the Settlement
Date applicable thereto to the extent required by the terms hereof, Agent shall
be entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.
(ii)In determining whether a Lender’s balance of the Advances, Swing Loans,
Overadvances, and Protective Advances is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Advances, Swing Loans, Overadvances, and
Protective Advances as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds

6

--------------------------------------------------------------------------------

by Agent with respect to principal, interest, fees payable by Borrowers and
allocable to the Lenders hereunder, and proceeds of Collateral.
(iii)Between Settlement Dates, Agent, to the extent Protective Advances,
Overadvances, or Swing Loans are outstanding, may pay over to Agent or Swing
Lender, as applicable, any Collections or payments received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Advances, for application to the Protective Advances, Overadvances, or Swing
Loans. Between Settlement Dates, Agent, to the extent no Protective Advances,
Overadvances, or Swing Loans are outstanding, may pay over to Swing Lender any
Collections or payments received by Agent, that in accordance with the terms of
this Agreement would be applied to the reduction of the Advances, for
application to Swing Lender’s Pro Rata Share of the Advances. If, as of any
Settlement Date, Collections or payments of Borrowers or their Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to Swing Lender’s Pro Rata Share of the Advances other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders (other than a
Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)), to
be applied to the outstanding Advances of such Lenders, an amount such that each
such Lender shall, upon receipt of such amount, have, as of such Settlement
Date, its Pro Rata Share of the Advances. During the period between Settlement
Dates, Swing Lender with respect to Swing Loans, Agent with respect to
Protective Advances and Overadvances, and each Lender with respect to the
Advances other than Swing Loans, Overadvances, and Protective Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.
(iv)Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
(f)Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Advances owing to each Lender,
including the Swing Loans owing to Swing Lender, and Protective Advances and
Overadvances owing to Agent, and the interests therein of each Lender, from time
to time and such register shall, absent manifest error, conclusively be presumed
to be correct and accurate.
(g)Defaulting Lenders. Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by any Borrower to Agent for the Defaulting Lender’s
benefit or any Collections or proceeds of Collateral that would otherwise be
remitted hereunder to the Defaulting Lender, and, in the absence of such
transfer to the Defaulting Lender, Agent shall transfer any such payments
(A) first, to Swing Lender to the extent of any Swing Loans that were made by
Swing Lender and that were required to be, but were not, paid by the Defaulting
Lender, (B) second, to the Issuing Lender, to the extent of the portion of a
Letter of Credit Disbursement that was required to be, but was not, paid by the
Defaulting Lender, (C) third, to each non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of an Advance (or other funding obligation) was
funded by such other non-Defaulting Lender), (D) to a suspense account
maintained by Agent, the proceeds of which shall be retained by Agent and may be
made available to be re-advanced to or for the benefit of Borrowers as if such
Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (E) from and after the date on which all other
Obligations have been paid in full (other than indemnities and other contingent
Obligations not then due and payable), to such Defaulting Lender in accordance
with tier (N) of Section 2.4(b)(ii). Subject to the foregoing, Agent may hold
and, in its discretion, re-lend to Borrowers for the account of such Defaulting
Lender the amount of all such payments received and retained by Agent for the
account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to this Agreement and the other Loan
Documents (including the calculation of Pro Rata Share in connection therewith)
and for the purpose of calculating the fee payable under Section 2.10(b), such
Defaulting Lender

7

--------------------------------------------------------------------------------

shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero; provided, however, that the foregoing shall not apply to any
of the matters governed by Section 14.1(a)(i) through (iii). The provisions of
this Section 2.3(g) shall remain effective with respect to such Defaulting
Lender until the earlier of (y) the date on which all of the non-Defaulting
Lenders, Agent, Issuing Lender, and Borrowers shall have waived, in writing, the
application of this Section 2.3(g) to such Defaulting Lender, or (z) the date on
which such Defaulting Lender makes payment of all amounts that it was obligated
to fund hereunder, pays to Agent all amounts owing by Defaulting Lender in
respect of the amounts that it was obligated to fund hereunder, and, if
requested by Agent, provides adequate assurance of its ability to perform its
future obligations hereunder. The operation of this Section 2.3(g) shall not be
construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by Borrowers of their duties and obligations hereunder to Agent, Issuing Lender,
or to the Lenders other than such Defaulting Lender. Any failure by a Defaulting
Lender to fund amounts that it was obligated to fund hereunder shall constitute
a material breach by such Defaulting Lender of this Agreement and shall entitle
Borrowers, at their option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to Agent. In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being paid its share of the outstanding
Obligations (other than Bank Product Obligations, but including (1) all
interest, fees, and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Pro Rata Share of its participation in the
Letters of Credit); provided, however, that any such assumption of the
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lender Groups’ or any Borrower’s rights or remedies against any
such Defaulting Lender arising out of or in relation to such failure to fund. In
the event of a direct conflict between the priority provisions of this
Section 2.3(g) and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, the terms and provisions of this Section 2.3(g) shall
control and govern to the extent of such conflict.
(h)Independent Obligations. All Advances (other than Swing Loans, Overadvances,
and Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.
2.4    Payments; Reductions of Commitments; Prepayments; Increase in Maximum
Revolver Amount.
(a)Payments by Borrowers.
(i)Except as otherwise expressly provided herein, all payments by any Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:00 p.m. (Chicago time)
on the date specified herein. Any payment received by Agent later than 1:00 p.m.
(Chicago time) shall be deemed to have been received on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.
(ii)Unless Agent receives notice from Administrative Borrower prior to the date
on which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender.

8

--------------------------------------------------------------------------------

If and to the extent Borrowers do not make such payment in full to Agent on the
date when due, each Lender severally shall repay to Agent on demand such amount
distributed to such Lender, together with interest thereon at the Defaulting
Lender Rate for each day from the date such amount is distributed to such Lender
until the date repaid.
(b)Apportionment and Application.
(i)So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of the Issuing Lender) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. All payments to be made
hereunder by Borrowers shall be remitted to Agent and all (subject to
Section 2.4(b)(iv) and Section 2.4(e)) such payments, and all proceeds of
Collateral received by Agent, shall be applied, so long as no Application Event
has occurred and is continuing, to reduce the balance of the Advances
outstanding and, thereafter, to Borrowers (to be wired to the Designated
Account) or such other Person entitled thereto under Applicable Law.
(ii)At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
(A)first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full;
(B)second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full;
(C)third, to pay interest due in respect of all Protective Advances (other than
Excess Protective Advances) until paid in full;
(D)fourth, to pay the principal of all Protective Advances (other than Excess
Protective Advances) until paid in full;
(E)fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full;
(F)sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full;
(G)seventh, to pay interest accrued in respect of the Swing Loans until paid in
full;
(H)eighth, to pay the principal of all Swing Loans until paid in full;
(I)ninth, ratably, to pay interest accrued in respect of the Advances (other
than Protective Advances) until paid in full;
(J)tenth, ratably (i) to pay the principal of all Advances (other than
Protective Advances) until paid in full, (ii) to Agent, to be held by Agent, for
the benefit of Issuing Lender (and for the ratable benefit of each of the
Lenders that have an obligation to pay to Agent, for the account of the Issuing
Lender, a share of each Letter of Credit Disbursement), as cash collateral in an
amount up to 105%

9

--------------------------------------------------------------------------------

of the Letter of Credit Usage (to the extent permitted by Applicable Law, such
cash collateral shall be applied to the reimbursement of any Letter of Credit
Disbursement as and when such disbursement occurs and, if a Letter of Credit
expires undrawn, the cash collateral held by Agent in respect of such Letter of
Credit shall, to the extent permitted by Applicable Law, be reapplied pursuant
to this Section 2.4(b)(ii), beginning with tier (A) hereof), and (iii) ratably,
to the Bank Product Providers based upon amounts then certified by the
applicable Bank Product Provider to Agent (in form and substance reasonably
satisfactory to Agent) to be due and payable to such Bank Product Providers on
account of Bank Product Priority Obligations;
(K)eleventh, to pay interest due in respect of all Excess Protective Advances
until paid in full;
(L)twelfth, to pay the principal of all Excess Protective Advances until paid in
full;
(M)thirteenth, ratably to pay any other Obligations (including, without
limitation, any remaining Bank Product Obligations) other than Obligations owed
to Defaulting Lenders;
(N)fourteenth, ratably to pay any Obligations owed to Defaulting Lenders; and
(O)fifteenth, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under Applicable Law.
(iii)Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
(iv)In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by any
Borrower to Agent and specified by such Borrower to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document.
(v)For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(vi)In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern to the extent of such conflict.
(c)Reduction of Revolver Commitments. The Revolver Commitments shall terminate
on the Maturity Date. Borrowers may reduce the Revolver Commitments, without
premium or penalty, to an amount (which may be zero) not less than the sum of
(i) the Revolver Usage as of such date, plus (ii) the principal amount of all
Advances not yet made as to which a request has been given by Borrowers under
Section 2.3(a), plus (iii) the amount of all Letters of Credit not yet issued as
to which a request has been given by Borrowers pursuant to Section 2.11(a). Each
such reduction shall be in an amount which is not less than $5,000,000 (unless
the Revolver Commitments are being reduced to zero and the amount of the
Revolver Commitments in effect immediately prior to such reduction are less than
$5,000,000), shall be made by

10

--------------------------------------------------------------------------------

providing not less than ten (10) Business Days’ prior written notice to Agent
(or such shorter period as is acceptable to Agent in its discretion) and shall
be irrevocable provided that such reduction may be subject to a condition
consisting of the closing and availability of funds under any financing facility
or securities issuable. Once reduced, the Revolver Commitments may not be
increased, except in accordance with Section 2.4(g). Each such reduction of the
Revolver Commitments shall reduce the Revolver Commitments of each Lender
proportionately in accordance with its ratable share thereof.
(d)Optional Prepayment. Borrowers may prepay the principal of any Advance at any
time in whole or in part, without premium or penalty.
(e)Mandatory Prepayments. If, at any time, (i) the Revolver Usage on such date
exceeds (ii) the Borrowing Base (such excess being referred to as the “Borrowing
Base Excess Amount”), then Borrowers shall immediately prepay the Obligations in
accordance with Section 2.4(f) in an aggregate amount equal to the Borrowing
Base Excess Amount.
(f)Application of Payments. Each prepayment pursuant to Section 2.4(e) shall,
(i) so long as no Application Event shall have occurred and be continuing, be
applied, first, to the outstanding principal amount of the Advances until paid
in full, and second, to cash collateralize the Letters of Credit in an amount
equal to 105% of the then extant Letter of Credit Usage, and (ii) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii).
(g)Increase in Maximum Revolver Amount.
(i)Provided there exists no Default, upon notice to Agent (which shall promptly
notify the Lenders), Borrowers may from time to time, on up to three occasions,
request an increase in the Maximum Revolver Amount by an amount (for all such
requests) not exceeding $50,000,000; provided that any such request for an
increase shall be in a minimum amount of $10,000,000. At the time of sending
such notice, Administrative Borrower (in consultation with Agent) shall specify
the time period within which each Lender is requested to respond (which shall in
no event be less than ten Business Days from the date of delivery of such notice
to the Lenders).
(ii)Each Lender shall have the right, but shall be under no obligation, to
participate in any requested increase in the Maximum Revolver Amount under this
Section 2.4(g). Each Lender shall notify Agent within the time period specified
in accordance with Section 2.4(g)(i) whether or not it agrees to increase its
Revolver Commitment and, if so, whether by an amount equal to, greater than, or
less than its Pro Rata Share of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Revolver Commitment.
(iii)Agent shall notify Borrowers and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase,
and subject to the approval of Agent, Issuing Lender, and Swing Lender (which
approvals shall not be unreasonably withheld), Borrowers may also invite
additional Eligible Transferees to become Lenders pursuant to a joinder
agreement in form and substance reasonably satisfactory to Agent.
(iv)If the Maximum Revolver Amount is increased in accordance with this
Section 2.4(g), Agent and Borrowers shall determine the effective date (the
“Revolver Increase Effective Date”) and the final allocation of such increase.
Agent shall promptly notify Borrowers and Lenders of the final allocation of
such increase and the Revolver Increase Effective Date. Upon the satisfaction of
the conditions precedent set forth in Section 2.4(g)(v) on the proposed Revolver
Increase Effective Date and, with respect to any new Lenders participating in
the proposed increase, delivery to Agent of a joinder agreement in form and
substance reasonably satisfactory to Agent and payment to Agent for Agent’s
separate account a processing fee in the amount of $3,500 (unless otherwise
agreed by Agent in its discretion), the Maximum Revolver Amount shall be so
increased (without any need, for the avoidance of doubt, to meet the
requirements of Section 14.1 of this Agreement).

11

--------------------------------------------------------------------------------

(v)As a condition precedent to any such increase set forth in this
Section 2.4(g), Borrowers shall deliver to Agent a certificate of each Loan
Party dated as of the Revolver Increase Effective Date signed by the Secretary
of such Loan Party (A) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (B) in the case of
Borrowers, certifying that, before and after giving effect to such increase, as
of the date of such certificate (1) the representations and warranties contained
in Section 4 and the other Loan Documents are true and correct in all material
respects on and as of the Revolver Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.4(g)(v), the representations and warranties
contained in Section 4.18 relating to financial statements shall be deemed to
refer to the most recent annual, quarterly, and, if applicable, monthly
financial statements furnished pursuant to Section 5.1, and (2) no Default
exists. Borrowers shall prepay any Advances outstanding on the Revolver Increase
Effective Date (and pay any additional amounts required pursuant to
Section 2.12(b)(ii)) to the extent necessary to keep the outstanding Advances
ratable with any revised change in the Pro Rata Shares of the Lenders arising
from any non-ratable increase in the Revolver Commitments under this
Section 2.4(g).
(vi)This Section shall supersede any provisions in Section 13.2, 14.1, or
Section 15.12(b) to the contrary.
2.5    Overadvances. If, at any time or for any reason, the amount of
Obligations owed by Borrowers to the Lender Group pursuant to Section 2.1 or
Section 2.11 is greater than any of the limitations set forth in Section 2.1 or
Section 2.11, as applicable (an “Overadvance”), Borrowers shall upon demand pay
to Agent, in cash, the amount of such excess, which amount shall be used by
Agent to reduce the Obligations in accordance with the priorities set forth in
Section 2.4(b); provided, however, that in the case of an Overadvance that is
caused solely as a result of the charging by Agent of Lender Group Expenses to
the Loan Account, Borrowers shall have 3 Business Days from the date of the
initial occurrence of such Overadvance to pay to Agent, in cash, the amount of
such excess (which period of 3 Business Days shall in no event be duplicative of
the 3 Business Days period referenced in Section 8.1(a)). Borrowers promise to
pay the Obligations (including principal, interest, fees, costs, and expenses)
in full on the Maturity Date or, if earlier, on the date on which the
Obligations (other than the Bank Product Obligations) become due and payable
pursuant to the terms of this Agreement.
2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
(a)Interest Rates. Except as provided in Section 2.6(c), all Obligations which
are due and owing under the Loan Documents (except for undrawn Letters of
Credit) that have been charged to the Loan Account pursuant to the terms hereof
shall bear interest on the Daily Balance thereof as follows:
(i)if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal to
the LIBOR Rate plus the LIBOR Rate Margin, and
(ii)otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.
(b)Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.11(f)) which
shall accrue at a per annum rate equal to the LIBOR Rate Margin times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit.
(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default at the election of the Required Lenders,
(i)all Obligations which are due and owing under the Loan Documents (except for
undrawn Letters of Credit) that have been charged to the Loan Account pursuant
to the terms hereof shall

12

--------------------------------------------------------------------------------

bear interest on the Daily Balance thereof at a per annum rate equal to
2 percentage points above the per annum rate otherwise applicable thereunder,
and
(ii)the Letter of Credit fee provided for in Section 2.6(b) shall be increased
to 2 percentage points above the per annum rate otherwise applicable hereunder.
(d)Payment. Except to the extent provided to the contrary in Section 2.10 or in
any other term of condition of any Loan Document or Bank Product Agreement, all
interest and all other fees payable hereunder (other than any Letter of Credit
fees) or under any of the other Loan Documents, all costs and expenses then due
and payable hereunder or under any of the other Loan Documents, and all Lender
Group Expenses shall be due and payable, in arrears, on the first day of each
month at any time that Obligations (other than indemnities and other contingent
Obligations not then due and payable) or Commitments are outstanding. All Letter
of Credit fees shall be due and payable within three (3) Business Days following
the last day of each fiscal quarter. Each Borrower hereby authorizes Agent, from
time to time without prior notice to such Borrower, to charge all interest,
Letter of Credit fees, and all other fees payable hereunder or under any of the
other Loan Documents (in each case, as and when due and payable), all costs and
expenses payable hereunder or under any of the other Loan Documents (in each
case, as and when accrued or incurred), and all Lender Group Expenses (as and
when accrued or incurred), all charges, commissions, fees, and costs provided
for in Section 2.11(f) (as and when accrued or incurred), all fees and costs
provided for in Section 2.10 (as and when accrued or incurred), and all other
payment obligations as and when due and payable under any Loan Document or any
Bank Product Agreement (including any amounts due and payable to the Bank
Product Providers in respect of Bank Products for which the Bank Product
Provider has requested that Agent charge to the Loan Account) to the Loan
Account, which amounts thereafter shall constitute Advances hereunder and,
initially, shall accrue interest at the rate then applicable to Advances that
are Base Rate Loans. Any interest, fees, costs, expenses, Lender Group Expenses,
or other amounts payable hereunder or under any other Loan Document or under any
Bank Product Agreement for which the Bank Product Provider has requested that
Agent charge to the Loan Account that are charged to the Loan Account shall
thereupon constitute Advances hereunder and shall initially accrue interest at
the rate then applicable to Advances that are Base Rate Loans (unless and until
converted into LIBOR Rate Loans in accordance with the terms of this Agreement).
(e)Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360-day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.
(f)Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Each Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if such rate or rates of interest or manner of
payment exceeds the maximum allowable under Applicable Law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum amount as is allowed by law, and payment received from
Borrowers in excess of such legal maximum, whenever received, shall be applied
to reduce the principal balance of the Obligations to the extent of such excess.
2.7    Crediting Payments.
(a)The receipt of any payment item by Agent shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to Agent’s Account or unless and until such payment item is
honored when presented for payment. Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such

13

--------------------------------------------------------------------------------

payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into Agent’s Account on a Business Day on or before
1:00 p.m. (Chicago time). If any payment item is received into Agent’s Account
on a non-Business Day or after 1:00 p.m. (Chicago time) on a Business Day, it
shall be deemed to have been received by Agent as of the opening of business on
the immediately following Business Day.
(b)[Intentionally omitted].
2.8    Designated Account. Agent is authorized to make the Advances, and Issuing
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrowers agree to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Advances requested by Borrowers and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrowers, any Advance or Swing Loan
requested by Borrowers and made by Agent or the Lenders hereunder shall be made
to the Designated Account.
2.9    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with all Advances (including Protective
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrowers or for any Borrower’s account, the Letters of Credit issued or
arranged by Issuing Lender for any Borrower’s account, and with all other
payment Obligations, in each case hereunder or under the other Loan Documents,
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.7, the Loan Account will be credited with all payments
received by Agent from Borrowers or for any Borrower’s account. Agent shall
render monthly statements regarding the Loan Account to Borrowers, including
principal, interest, fees, and including an itemization of all charges and
expenses constituting Lender Group Expenses owing, and such statements, absent
manifest error, shall be conclusively presumed to be correct and accurate and
constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after receipt thereof by Borrowers, Borrowers shall deliver to
Agent written objection thereto describing the error or errors contained in any
such statements.
2.10    Fees. Borrowers shall pay to Agent,
(a)for the account of Agent, as and when due and payable under the terms of the
Fee Letter in favor of Agent, the fees set forth in such Fee Letter.
(b)for the ratable account of those Lenders with Revolver Commitments, on the
first day of each month from and after the Closing Date up to the first day of
the month prior to the Payoff Date and on the Payoff Date, an unused line fee in
an amount equal to the applicable Unused Line Fee Rate times the result of
(i) the aggregate amount of the Revolver Commitments, less (ii) the average
Daily Balance of the Revolver Usage during the immediately preceding month (or
pro-rated portion thereof).
(c)audit, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per auditor, plus
out-of-pocket expenses for each financial audit of Borrowers performed by
personnel employed by Agent, (ii) if implemented, a fee of $1,000 per day, per
applicable individual, plus out of pocket expenses for the establishment of
electronic collateral reporting systems (not to exceed $10,000 in the
aggregate), and (iii) the actual out-of-pocket charges paid or incurred by Agent
if it elects to employ the services of one or more third Persons to perform
financial audits of Borrowers or their Subsidiaries, to establish electronic
collateral reporting systems, to appraise the Collateral, or any portion
thereof, or to assess Borrowers’ or their Subsidiaries’ business valuation;
provided, however, that so long as no Event of Default shall have occurred and
be continuing, Borrowers shall not be obligated to reimburse Agent (x) with
respect to audits: (A) for more than 3 audits during any calendar year in which
Excess Availability is at any time less than the greater of $37,500,000 and 15%
of the aggregate Revolver

14

--------------------------------------------------------------------------------

Commitments; (B) for more than 2 audits during any calendar year in which Excess
Availability is at all times greater than or equal to the greater of $37,500,000
and 15% of the aggregate Revolver Commitments but at any time less than or equal
to the greater of $125,000,000 and 50% of the aggregate Revolver Commitments;
and (C) for more than 1 audit during any calendar year in which Excess
Availability is at all time greater than the greater of $125,000,000 and 50% of
the aggregate Revolver Commitments; and (y) with respect to appraisals of the
Collateral: (A) for more than 2 appraisals of each type of Collateral during any
calendar year in which Excess Availability is at any time less than the greater
of $37,500,000 and 15% of the aggregate Revolver Commitments; and (B) for more
than 1 appraisal of each type of Collateral during any calendar year in which is
at all time greater than or equal to the greater of $37,500,000 and 15% of the
aggregate Revolver Commitments. Notwithstanding the foregoing, within 60 days
after the Closing Date, a new field examination and a new inventory appraisal
must be delivered to Agent, each of which will be excluded for purposes of
determining the maximum number of field examinations and appraisals the costs of
which Borrowers must pay.
2.11    Letters of Credit.
(a)Subject to the terms and conditions of this Agreement, upon the request of
Borrowers made in accordance herewith, the Issuing Lender agrees to issue, or to
cause an Underlying Issuer (including, as Issuing Lender’s agent) to issue, a
requested Letter of Credit. If Issuing Lender, at its option (and, if other than
WFCF, with Borrowers’ consent), elects to cause an Underlying Issuer to issue a
requested Letter of Credit, then Issuing Lender agrees that it will enter into
arrangements relative to the reimbursement of such Underlying Issuer (which may
include, among, other means, by becoming an applicant with respect to such
Letter of Credit or entering into undertakings which provide for reimbursements
of such Underlying Issuer with respect to such Letter of Credit; each such
obligation or undertaking, irrespective of whether in writing, a “Reimbursement
Undertaking”) with respect to Letters of Credit issued by such Underlying
Issuer. By submitting a request to Issuing Lender for the issuance of a Letter
of Credit, Borrowers shall be deemed to have requested that Issuing Lender issue
or that an Underlying Issuer issue the requested Letter of Credit and to have
requested Issuing Lender to issue a Reimbursement Undertaking with respect to
such requested Letter of Credit if it is to be issued by an Underlying Issuer
(it being expressly acknowledged and agreed by each Borrower that Borrowers are
and shall be deemed to be applicants (within the meaning of Section 5-102(a)(2)
of the Code) with respect to each Underlying Letter of Credit). Each request for
the issuance of a Letter of Credit, or the amendment, renewal, or extension of
any outstanding Letter of Credit, shall be made in writing by an Authorized
Person and delivered to the Issuing Lender via hand delivery, telefacsimile, or
other electronic method of transmission reasonably in advance of the requested
date of issuance, amendment, renewal, or extension. Each such request shall be
in form and substance reasonably satisfactory to the Issuing Lender and shall
specify (i) the amount of such Letter of Credit, (ii) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (iii) the proposed
expiration date of such Letter of Credit, (iv) the name and address of the
beneficiary of the Letter of Credit, and (v) such other information (including,
the conditions of drawing, and, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit. Anything contained herein to the contrary notwithstanding, the
Issuing Lender may (but shall not be obligated to) issue or cause the issuance
of a Letter of Credit or to issue a Reimbursement Undertaking in respect of an
Underlying Letter of Credit, in either case, that supports the obligations of
Borrowers (1) outside the Ordinary Course of Business, or (2)  at any time that
one or more of the Lenders is a Defaulting Lender. The Issuing Lender shall have
no obligation to issue a Letter of Credit or a Reimbursement Undertaking in
respect of an Underlying Letter of Credit, in either case, if any of the
following would result after giving effect to the requested issuance:
(i)the Letter of Credit Usage would exceed the Borrowing Base less the
outstanding amount of Advances (inclusive of Swing Loans), or
(ii)the Letter of Credit Usage would exceed $100,000,000, or

15

--------------------------------------------------------------------------------

(iii)the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the then outstanding amount of Advances (including Swing Loans).
Borrowers and the Lender Group hereby acknowledge and agree that all Existing
Letters of Credit shall constitute Letters of Credit under this Agreement on and
after the Closing Date with the same effect as if such Existing Letters of
Credit were issued by Issuing Lender or an Underlying Issuer at the request of
Borrowers on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to the Issuing Lender, including the requirement
that the amounts payable thereunder must be payable in Dollars. If Issuing
Lender makes a payment under a Letter of Credit or an Underlying Issuer makes a
payment under an Underlying Letter of Credit, Borrowers shall pay to Agent an
amount equal to the applicable Letter of Credit Disbursement on the date such
Letter of Credit Disbursement is made and, in the absence of such payment, the
amount of the Letter of Credit Disbursement immediately and automatically
(without regard to the satisfaction of any condition under Section 3 of this
Agreement) shall be deemed to be an Advance hereunder and, initially, shall bear
interest at the rate then applicable to Advances that are Base Rate Loans. If a
Letter of Credit Disbursement is deemed to be an Advance hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3), Borrowers’ obligation to pay the amount of such Letter of Credit
Disbursement to Issuing Lender shall be automatically converted into an
obligation to pay the resulting Advance. Promptly following receipt by Agent of
any payment from Borrowers pursuant to this paragraph, Agent shall distribute
such payment to the Issuing Lender or, to the extent that Lenders have made
payments pursuant to Section 2.11(b) to reimburse the Issuing Lender, then to
such Lenders and the Issuing Lender as their interests may appear.
(b)Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to Section 2.11(a)
on the same terms and conditions as if Borrowers had requested the amount
thereof as an Advance and Agent shall promptly pay to Issuing Lender the amounts
so received by it from the Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment, renewal, or extension of a Letter of
Credit or a Reimbursement Undertaking) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitments, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit issued by Issuing Lender and
each Reimbursement Undertaking, in an amount equal to its Pro Rata Share of such
Letter of Credit or Reimbursement Undertaking, and each such Lender agrees to
pay to Agent, for the account of the Issuing Lender, such Lender’s Pro Rata
Share of any Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer under the applicable Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender with a Revolver Commitment hereby
absolutely and unconditionally agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of each Letter of Credit
Disbursement made by Issuing Lender or an Underlying Issuer and not reimbursed
by Borrowers on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded (or that Agent or Issuing Lender
elects, based upon the advice of counsel, to refund) to Borrowers for any
reason. Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each Letter of Credit Disbursement
pursuant to this Section 2.11(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Lender fails to make available to Agent the amount of
such Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and Agent
(for the account of the Issuing Lender) shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.
(c)Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group and each Underlying Issuer harmless from any damage, loss, cost, expense,
or liability (other than Taxes, which shall be governed by Section 16 and such
matters governed by Section 2.11(g) and Section 2.13 of this Agreement), and
reasonable attorneys’ fees incurred by any member of the Lender Group or any
Underlying

16

--------------------------------------------------------------------------------

Issuer arising out of or in connection with any Reimbursement Undertaking or any
Letter of Credit; provided, however, that no Borrower shall be obligated
hereunder to indemnify for any loss, cost, expense, or liability that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of any member of the Lender Group or any
Underlying Issuer. Each Borrower agrees to be bound by any Underlying Issuer’s
regulations and interpretations of any applicable Letter of Credit or by any
Issuing Lender’s interpretations of any applicable Reimbursement Undertaking
even though this interpretation may be different from such Borrower’s own, and
each Borrower understands and agrees that no member of the Lender Group and no
Underlying Issuer shall be liable for any error, negligence, or mistake, whether
of omission or commission, in following any Borrower’s instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Each Borrower understands that the Reimbursement
Undertakings may require the Issuing Lender to indemnify the Underlying Issuer
for certain costs or liabilities arising out of claims by a Borrower against
such Underlying Issuer. Each Borrower hereby agrees to indemnify, save, defend,
and hold the members of the Lender Group harmless with respect to any loss,
cost, expense (including reasonable attorneys’ fees), or liability (other than
Taxes, which shall be governed by Section 16 and such matters governed by
Section 2.11(g) and Section 2.13 of this Agreement) incurred by them as a result
of an Issuing Lender’s indemnification of an Underlying Issuer; provided,
however, that no Borrower shall be obligated hereunder to indemnify any such
Person (i) for any such loss, cost, expense, or liability that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Person or (ii) from claims or disputes
arising solely between or among members of the Lender Group and/or any
Underlying Issuer (except disputes relating to any act or omission of a Loan
Party). Each Borrower hereby acknowledges and agrees that none of the Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer shall be
responsible for delays, errors, or omissions resulting from the malfunction of
equipment in connection with any Letter of Credit.
(d)The obligation of each Borrower to reimburse the Issuing Lender for each
drawing under each Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or another Loan Document,
(ii)the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee maybe acting), the Issuing Lender or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction,
(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit,
(iv)any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such Letter of Credit (including, without limitation,
any requirement that presentation be made at a particular place or by a
particular time of day), or any payment made by the Issuing Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,
(v)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, any Borrower or any of its
Subsidiaries, or
(vi)the fact that any Event of Default shall have occurred and be continuing.

17

--------------------------------------------------------------------------------

No Borrower shall bring (nor shall any Borrower suffer, cause, or permit any
other Loan Party to bring) any suit, action, or proceeding against the Issuing
Lender other than with respect to the gross negligence or willful misconduct of
the Issuing Lender.
(e)Each Borrower hereby authorizes and directs any Underlying Issuer to deliver
to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.
(f)Each Borrower acknowledges and agrees that any and all issuance charges,
usage charges, commissions, fees, and costs incurred by the Issuing Lender
relating to Underlying Letters of Credit shall be Lender Group Expenses for
purposes of this Agreement and shall be reimbursable immediately by Borrowers to
Agent for the account of the Issuing Lender; it being acknowledged and agreed by
Borrowers that, as of the Closing Date, the usage charge imposed by the
Underlying Issuer is 0.15% per annum times the undrawn amount of each Underlying
Letter of Credit, that such usage charge may be changed from time to time (as
agreed to by the Issuing Lender and Borrowers), and that the Underlying Issuer
also imposes a schedule of charges for amendments, extensions, drawings, and
renewals.
(g)If by reason of (i) any change after the Closing Date in any Applicable Law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Issuing Lender,
any other member of the Lender Group, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time after the Closing Date in effect (and
any successor thereto):
(i)any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
(ii)there shall be imposed on the Issuing Lender, any other member of the Lender
Group, or Underlying Issuer any other condition regarding any Letter of Credit
or Reimbursement Undertaking,
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay within 30 days after
demand therefor, such amounts as Agent may specify to be necessary to compensate
the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer for such additional cost or reduced receipt, together with interest on
such amount from the date of such demand until payment in full thereof at the
rate then applicable to Base Rate Loans hereunder; provided, however, that no
Borrower shall be required to provide any compensation pursuant to this
Section 2.11(g) for any such amounts incurred more than 180 days prior to the
date on which the demand for payment of such amounts is first made to Borrowers;
provided further, however, that if an event or circumstance giving rise to such
amounts is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. The determination
by Agent of any amount due pursuant to this Section 2.11(g), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.
2.12    LIBOR Option.
(a)Interest. In lieu of having interest charged at the rate based upon the Base
Rate, Borrowers shall have the option, subject to Section 2.12(b) below (the
“LIBOR Option”) to have interest on all or a portion of the Advances be charged
(whether at the time when made (unless otherwise provided herein),

18

--------------------------------------------------------------------------------

upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon continuation
of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the
LIBOR Rate. On the last day of each applicable Interest Period, unless Borrowers
properly have exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder. Interest
on LIBOR Rate Loans shall be payable in accordance with Section 2.6(d). At any
time that an Event of Default has occurred and is continuing, at the written
election of the Required Lenders, Borrowers no longer shall have the option to
request that Advances bear interest at a rate based upon the LIBOR Rate.
(b)LIBOR Election.
(i)Borrowers may, at any time and from time to time, so long as Administrative
Borrower has not received a notice from Agent, after the occurrence and during
the continuance of an Event of Default, of the election of the Required Lenders
to terminate the right of Borrowers to exercise the LIBOR Option during the
continuance of such Event of Default, elect to exercise the LIBOR Option by
notifying Agent prior to 1:00 p.m. (Chicago time) at least 3 Business Days prior
to the commencement of the proposed Interest Period (the “LIBOR Deadline”).
Notice of Borrowers’ election of the LIBOR Option for a permitted portion of the
Advances and an Interest Period pursuant to this Section shall be made by
delivery to Agent of a LIBOR Notice received by Agent before the LIBOR Deadline,
or by telephonic notice received by Agent before the LIBOR Deadline (to be
confirmed by delivery to Agent of a LIBOR Notice received by Agent prior to 5:00
p.m. (Chicago time) on the same day). Promptly upon its receipt of each such
LIBOR Notice, Agent shall provide a copy thereof to each of the affected
Lenders.
(ii)Each LIBOR Notice shall be irrevocable and binding on each Borrower. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Borrowers setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.12 shall be conclusive absent manifest error.
Borrowers shall pay such amount to Agent or the Lender, as applicable, within 30
days of the date of its receipt of such certificate. If a payment of a LIBOR
Rate Loan on a day other than the last day of the applicable Interest Period
would result in a Funding Loss, Agent may, in its sole discretion at the request
of Borrowers, hold the amount of such payment as cash collateral in support of
the Obligations until the last day of such Interest Period and apply such
amounts to the payment of the applicable LIBOR Rate Loan on such last day, it
being agreed that Agent has no obligation to so defer the application of
payments to any LIBOR Rate Loan and that, in the event that Agent does not defer
such application, Borrowers shall be obligated to pay any resulting Funding
Losses.
(iii)Borrowers shall have not more than 8 LIBOR Rate Loans in effect at any
given time, of which not more than 4 LIBOR Rate Loans may have an Interest
Period of 1 week (if a 1‑week Interest Period is offered by all Lenders).
Borrowers only may exercise the LIBOR Option for proposed LIBOR Rate Loans of at
least $1,000,000 or increments of $100,000 in excess of that minimum amount.
(c)Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, however, that in the event that LIBOR Rate Loans are converted
or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of Borrowers’ Collections in
accordance with Section 2.4(b) or for any other reason, including early
termination of the term of this Agreement or acceleration of all or any portion
of the Obligations pursuant to the terms hereof, each Borrower shall indemnify,
defend, and hold Agent and the Lenders and their Participants harmless against
any and all Funding Losses in accordance with Section 2.12 (b)(ii).

19

--------------------------------------------------------------------------------

(d)Special Provisions Applicable to LIBOR Rate.
(i)The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in Applicable Law (other than changes in laws
relative to Taxes, which shall be governed by Section 16 and such matters
governed by Section 2.11(c), Section 2.11(g), and Section 2.13 of this
Agreement) occurring subsequent to the commencement of the then applicable
Interest Period, and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the LIBOR Rate. In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (y) require such Lender to furnish to Borrowers a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (z) repay the LIBOR Rate Loans with respect to
which such adjustment is made (together with any amounts due under
Section 2.12(b)(ii)).
(ii)In the event that any change in any law, regulation, treaty, or directive,
or any change therein or in the interpretation or application thereof, shall at
any time after the date hereof, in the reasonable opinion of any Lender, make it
unlawful or impractical for such Lender to fund or maintain LIBOR Rate Loans or
to continue such funding or maintaining, or to determine or charge interest
rates at the LIBOR Rate, such Lender shall give notice of such changed
circumstances to Agent and Borrowers and Agent promptly shall transmit the
notice to each other Lender and (y) in the case of any LIBOR Rate Loans of such
Lender that are outstanding, the date specified in such Lender’s notice shall be
deemed to be the last day of the Interest Period of such LIBOR Rate Loans, and
interest upon the LIBOR Rate Loans of such Lender thereafter shall accrue
interest at the rate then applicable to Base Rate Loans, and (z) Borrowers shall
not be entitled to elect the LIBOR Option until such Lender determines that it
would no longer be unlawful or impractical to do so.
(e)No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.
2.13    Capital Requirements.
(a)If, after the date hereof, any Lender determines that (i) the adoption of or
change after the Closing Date in any law, rule, regulation or guideline
regarding capital or reserve requirements for banks or bank holding companies,
or any change after the Closing Date in the interpretation, implementation, or
application thereof by any Governmental Authority charged with the
administration thereof, or (ii) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of reducing the return on such Lender’s or such holding company’s capital
as a consequence of such Lender’s Commitments hereunder to a level below that
which such Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify Administrative Borrower
and Agent thereof. Following receipt of such notice, Borrowers agree to pay such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 30 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, such Lender may use any reasonable averaging and
attribution methods. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to

20

--------------------------------------------------------------------------------

demand such compensation; provided that no Borrower shall be required to
compensate a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that such Lender notifies
Administrative Borrower of such law, rule, regulation or guideline giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further that if such claim arises by reason of the adoption
of or change in any law, rule, regulation or guideline that is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(b)If any Lender requests additional or increased costs referred to in
Section 2.11(g), Section 2.12(d)(i) or amounts under Section 2.13(a) or sends a
notice under Section 2.12(d)(ii) relative to changed circumstances (any such
Lender, an “Affected Lender”), then such Affected Lender shall use commercially
reasonable efforts to promptly designate a different one of its lending offices
or to assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, or would eliminate the
illegality or impracticality of funding or maintaining LIBOR Rate Loans and
(ii) in the reasonable judgment of such Affected Lender, such designation or
assignment would not subject it to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to it. Borrowers agree to pay
all reasonable out-of-pocket costs and expenses incurred by such Affected Lender
in connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrowers’ obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, or to
enable Borrowers to obtain LIBOR Rate Loans, then Borrowers (without prejudice
to any amounts then due to such Affected Lender under Section 2.12(d)(i) or
Section 2.13(a), as applicable) may, unless prior to the effective date of any
such assignment the Affected Lender withdraws its request for such additional
amounts under Section 2.11(g), Section 2.12(d)(i) or Section 2.13(a), as
applicable, or indicates that it is no longer unlawful or impractical to fund or
maintain LIBOR Rate Loans, may seek a substitute Lender reasonably acceptable to
Agent to purchase the Obligations owed to such Affected Lender and such Affected
Lender’s Commitments hereunder (a “Replacement Lender”), and if such Replacement
Lender agrees to such purchase, such Affected Lender shall assign to the
Replacement Lender its Obligations and Commitments, pursuant to an Assignment
and Acceptance Agreement, and upon such purchase by the Replacement Lender, such
Replacement Lender shall be deemed to be a “Lender” for purposes of this
Agreement and such Affected Lender shall cease to be a “Lender” for purposes of
this Agreement.
2.14    Joint and Several Liability of Borrowers.
(a)Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations; provided, however, that each Borrower shall only be liable
under this Section for the maximum amount of such liability that can be hereby
incurred without rendering this Section, as it relates to such Borrower,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount.
(b)Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 2.14), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.
(c)If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

21

--------------------------------------------------------------------------------

(d)The Obligations of each Borrower under the provisions of this Section 2.14
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.14(d)) or any other
circumstances whatsoever.
(e)Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Advances or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by Agent or Lenders under or in respect of any of the Obligations, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by Applicable Law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement). Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by Agent or Lenders
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
any Agent or Lender with respect to the failure by any Borrower to comply with
any of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with Applicable Laws or regulations thereunder, which might, but for the
provisions of this Section 2.14 afford grounds for terminating, discharging or
relieving any Borrower, in whole or in part, from any of its Obligations under
this Section 2.14, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the Obligations of each
Borrower under this Section 2.14 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each
Borrower under this Section 2.14 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower or any
Agent or Lender.
(f)Each Borrower represents and warrants to Agent and Lenders that such Borrower
is currently informed of the financial condition of Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations. Each Borrower further represents and warrants
to Agent and Lenders that such Borrower has read and understands the terms and
conditions of the Loan Documents. Each Borrower hereby covenants that such
Borrower will continue to keep informed of Borrowers’ financial condition and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.
(g)The provisions of this Section 2.14 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and permitted assigns, and may be enforced by it or them from time to
time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.14 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied (other than indemnities and other
contingent Obligations not then due and payable). If at any time, any payment,
or any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by Agent or any Lender upon the
insolvency, bankruptcy or reorganization of any Borrower, or otherwise, the
provisions of this Section 2.14 will forthwith be reinstated in effect, as
though such payment had not been made.

22

--------------------------------------------------------------------------------

(h)Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash (other than indemnities and other contingent
Obligations not then due and payable). Any claim which any Borrower may have
against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations (other than
indemnities and other contingent Obligations not then due and payable) and, in
the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Borrower, its debts or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full in cash (other than
indemnities and other contingent Obligations not then due and payable) before
any payment or distribution of any character, whether in cash, securities or
other property, shall be made to any other Borrower therefor (other than payment
made in obligations (including securities similarly subordinated)).
(i)Each Borrower hereby agrees that after the occurrence and during the
continuance of any Event of Default and receipt of the written request of Agent,
such Borrower will not demand, sue for or otherwise attempt to collect any
indebtedness of any other Borrower owing to such Borrower until the Obligations
shall have been paid in full in cash. If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
such Borrower as trustee for Agent, and such Borrower shall deliver any such
amounts to Agent for application to the Obligations in accordance with
Section 2.4(b).
3.CONDITIONS; TERM OF AGREEMENT.
3.1    Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make its initial extension of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).
3.2    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:
(a)the representations and warranties of each Borrower or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date); and
(b)no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.
3.3    Maturity. This Agreement shall continue in full force and effect for a
term ending on the Maturity Date. The foregoing notwithstanding, the Lender
Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.
3.4    Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall

23

--------------------------------------------------------------------------------

become due and payable without notice or demand and Borrowers shall be required
to repay all of the Obligations in full. No termination of the obligations of
the Lender Group (other than payment in full of the Obligations and termination
of the Commitments) shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and Agent’s
Liens in the Collateral shall continue to secure the Obligations and shall
remain in effect until all Obligations have been paid in full and the
Commitments have been terminated. When all of the Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrowers’ sole
expense, execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent’s Liens and all notices of security interests
and liens previously filed by Agent.
3.5    Early Termination by Borrowers. Borrowers have the option, at any time
upon 10 Business Days prior written notice to Agent, to terminate this Agreement
and terminate the Commitments hereunder by repaying to Agent all of the
Obligations in full.
4.REPRESENTATIONS AND WARRANTIES.
In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:
4.1    Due Organization and Qualification; Subsidiaries.
(a)Each Loan Party (i) is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Change, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.
(b)Set forth on Schedule 4.1(b) is a complete and accurate description of the
authorized capital Stock of each Borrower, by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding. Other than as described on Schedule 4.1(b), there are no
subscriptions, options, warrants, or calls relating to any shares of any
Borrower’s capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument.
(c)Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Stock authorized for each of such Subsidiaries, and (ii) the
number and the percentage of the outstanding shares of each such class owned
directly or indirectly by such Borrower. All of the outstanding capital Stock of
each such Subsidiary has been validly issued and, in the case of any Subsidiary
that is a corporation, is fully paid and non-assessable. None of the Loan
Parties has any Material Subsidiary that is not either a Borrower or a
Guarantor.

24

--------------------------------------------------------------------------------

(d)Except as set forth on Schedule 4.1(c), there are no subscriptions, options,
warrants, or calls relating to any shares of Borrowers’ Subsidiaries’ capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument.
4.2    Due Authorization; No Conflict.
(a)As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.
(b)As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Liens, or (iv) require any approval of any Loan
Party’s interestholders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.
4.3    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.
4.4    Binding Obligations; Perfected Liens.
(a)Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.
(b)Subject to the Post-Closing Letter, Agent’s Liens under the Loan Documents
are validly created, perfected (other than (i) Stock of certain CFCs to the
extent governed by foreign law, letter of credit rights, and other investment
property not held in a securities account, in each case to the extent not
required to be perfected hereunder, (ii) money not in possession of Agent,
(iii) certain foreign Intellectual Property, (iv) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by
Section 6.11, and (v) any Excluded Property, and subject only to the filing of
financing statements and, if applicable, the recordation of the Copyright
Security Agreement and the Patent Security Agreement, in each case, in the
appropriate filing offices), and first-priority Liens, subject only to Permitted
Liens.
4.5    Title to Assets; No Encumbrances. Each of the Loan Parties has (a) good,
sufficient and legal title to (in the case of fee interests in Real Property),
(b) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (c) good and marketable title to (in the case of all
other material personal property), all of their material respective assets
reflected in their most recent financial

25

--------------------------------------------------------------------------------

statements delivered pursuant to Section 5.1, in each case except for assets
disposed of since the date of such financial statements to the extent permitted
hereby. All of such assets are free and clear of Liens except for Permitted
Liens.
4.6    Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number.
(a)The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.6(a) (as such Schedule may be updated from time to time
to reflect changes resulting from transactions permitted under this Agreement).
(b)The chief executive office of each Loan Party and each of its Subsidiaries is
located at the address indicated on Schedule 4.6(b) (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).
(c)Each Loan Party’s and each of its Subsidiaries’ tax identification numbers
and organizational identification numbers, if any, are identified on Schedule
4.6(c) (as such Schedule may be updated from time to time to reflect changes
resulting from transactions permitted under this Agreement).
4.7    Litigation. Except as set forth on Schedule 4.7, there are no actions,
suits, or proceedings pending or, to the knowledge of Borrowers, after due
inquiry, threatened in writing against a Loan Party or any of its Subsidiaries
for which, either individually or in the aggregate, there is a reasonable
possibility of an adverse determination that, if adversely determined, could
reasonably be expected to result in a Material Adverse Change.
4.8    Compliance with Laws. Each Loan Party has duly complied, and its
properties and business operations are in compliance, in all material respects
with all Applicable Law, except where noncompliance could not reasonably be
expected to have a Material Adverse Change. To the knowledge of the Borrowers
after due inquiry, no Inventory has been produced in violation in any material
respect of the Fair Labor Standards Act.
4.9    No Material Adverse Change. All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by any of
the Borrowers to Agent have been prepared in accordance with GAAP (except, in
the case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the Loan Parties’ and their Subsidiaries’ consolidated financial
condition as of the date thereof and results of operations for the period then
ended. Since December 31, 2010, no event, circumstance, or change has occurred
that has or could reasonably be expected to result in a Material Adverse Change
with respect to the Loan Parties and their Subsidiaries.
4.10    Fraudulent Transfer.
(a)Each Borrower individually is Solvent, and the Loan Parties taken as a whole
are Solvent.
(b)No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

26

--------------------------------------------------------------------------------

4.11    Employee Benefits.
(a)Except as would not result in a Material Adverse Change: (i) each Plan is in
compliance with the applicable provisions of ERISA, the IRC, and other federal
and state laws; (ii) each Plan that is intended to qualify under
Section 401(a) of the IRC has received a favorable determination letter from the
IRS, an application for such a letter is currently being processed by the IRS
with respect thereto or such Plan is still within its applicable remedial
amendment period for purposes of such an application and, to the knowledge of
Borrowers, nothing has occurred which would reasonably be expected to prevent,
or cause the loss of, such qualification; and (iii) each Loan Party and ERISA
Affiliate has made all required contributions due and payable to each Plan
subject to Section 412 of the IRC for any plan year ended in 2010 or any prior
calendar year by the date on which any such contribution became due and payable,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the IRC has been made with respect to any
Plan.
(b)There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that would reasonably be expected to have a Material Adverse Change.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or would
reasonably be expected to have a Material Adverse Change.
(c)Except as would not result in a Material Adverse Change: (i) no ERISA Event
has occurred or is reasonably expected to occur; (ii) no Loan Party or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iii) no Loan Party or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (iv) no Loan Party or ERISA Affiliate has engaged
in a transaction that could reasonably be expected to be subject to Section 4069
or 4212(c) of ERISA.
(d)With respect to any Foreign Plan, except as would not result in a Material
Adverse Change: (i) all employer and employee contributions required by law or
by the terms of the Foreign Plan have been made, or, if applicable, accrued, in
accordance with normal accounting practices; (ii) the fair market value of the
assets of each funded Foreign Plan, the liability of each insurer for any
Foreign Plan funded through insurance, or the book reserve established for any
Foreign Plan, together with any accrued contributions, is sufficient to procure
or provide for the accrued benefit obligations with respect to all current and
former participants in such Foreign Plan according to the actuarial assumptions
and valuations most recently used to account for such obligations in accordance
with applicable generally accepted accounting principles; and (iii) it has been
registered as required and has been maintained in good standing with applicable
Governmental Authority.
4.12    Environmental Condition. Except as set forth on Schedule 4.12, (a) to
Borrowers’ knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law except as would not
reasonably be expected to result in a Material Adverse Change, (b) to Borrowers’
knowledge, after due inquiry, no Loan Party’s nor any of its Subsidiaries’
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries has received notice
that a Lien arising under any Environmental Law has attached to any revenues or
to any Real Property owned or operated by a Loan Party or its Subsidiaries, and
(d) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Change.

27

--------------------------------------------------------------------------------

4.13    Intellectual Property. Except as would not reasonably be expected to
have a Material Adverse Change, to the knowledge of such Loan Party, each Loan
Party and Subsidiary owns or has the lawful right to use all Intellectual
Property necessary for the conduct of its business, and such use does not
conflict with, misappropriate, infringe on or violate, in any material respect,
the intellectual property rights of others. All registrations of Intellectual
Property owned by a Loan Party and set forth on Schedule 4.13 are and, to the
Loan Parties’ knowledge, all Intellectual Property exclusively licensed to a
Loan Party on the Closing Date, are valid, enforceable, subsisting and unexpired
and have not been abandoned, except for such instances that individually or in
the aggregate could not reasonably be expected to have a Material Adverse
Change. There is no pending or, to the knowledge of any Senior Officer of
Borrowers, threatened (in writing) pending Intellectual Property Claim that has
been received by, or filed against, a Borrower in within the last three years
with respect to any Loan Party, any Subsidiary or any of their Property
(including any Intellectual Property) which could reasonably be expected to have
a Material Adverse Change. There is no holding or judgment that has been
rendered on or after the date that is five years prior to the Closing Date by
any Governmental Authority or arbitrator in the United States or outside the
United States which would limit or cancel the validity or enforceability of any
Intellectual Property owned by a Loan Party, or to such Loan Party’s knowledge,
any Intellectual Property licensed to a Loan Party which could reasonably be
expected to have a Material Adverse Change. To the knowledge of Loan Parties,
there are no any unauthorized infringing uses of any item of Intellectual
Property owned by any Loan Party that could reasonably be expected to (i) lead
to such item becoming invalid or unenforceable and (ii) have a Material Adverse
Change. As of the Closing Date, no Loan Party or Subsidiary pays or owes,
pursuant to a License, any material royalty or other material compensation to
any Person with respect to any Intellectual Property. All Registered
Intellectual Property owned by any Loan Party or Subsidiary as of the Closing
Date is shown on Schedule 4.13.
4.14    Leases. Except as would not result in a Material Adverse Change, each
Loan Party enjoys peaceful and undisturbed possession under all leases material
to their business and to which they are parties or under which they are
operating, and, to the extent being Properly Contested, all of such material
leases are valid and subsisting and no material default by the applicable Loan
Party or its Subsidiaries exists under any of them.
4.15    Deposit Accounts and Securities Accounts. Set forth on Schedule 4.15 (as
updated pursuant to the provisions of the Security Agreement from time to time)
is a listing of all of the Loan Parties’ Deposit Accounts and Securities
Accounts, including, with respect to each bank or securities intermediary
(a) the name and address of such Person, (b) the account numbers of the Deposit
Accounts or Securities Accounts maintained with such Person and (c) whether such
Deposit Account and/or Securities Account is subject to a Control Agreement in
favor of Agent.
4.16    Complete Disclosure. No Loan Document contains any untrue statement of
material fact or fails to disclose any material fact necessary to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made. There is no fact or
circumstance that any Loan Party has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Change.
4.17    Material Contracts. Set forth on Schedule 4.17 is a list of the Material
Contracts of each Loan Party as of the Closing Date.
4.18    Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in

28

--------------------------------------------------------------------------------

order to obtain, retain or direct business or obtain any improper advantage, in
violation of the United States Foreign Corrupt Practices Act of 1977, as
amended.
4.19    Indebtedness. Set forth on Schedule 4.19 is a true and complete list of
all Indebtedness (other than (i) trade payables and (ii) Indebtedness not in
excess of $5,000,000 in the aggregate) of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.
4.20    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
tax returns and reports of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all similar assessments, fees and other
governmental charges upon a Loan Party and its Subsidiaries and upon their
respective assets, income, businesses and franchises that are due and payable
have been paid when due and payable, except to the extent that the failure to do
so, individually or in the aggregate, could not reasonably be expected to
constitute a Material Adverse Change or to the extent being Properly Contested.
Each Loan Party and each of its Subsidiaries have made adequate provision in
accordance with GAAP for all taxes not yet due and payable. No Borrower knows of
any proposed tax assessment against a Loan Party or any of its Subsidiaries that
is not being Properly Contested, except for taxes assessed but not yet due and
payable.
4.21    Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the United
States Federal Reserve.
4.22    Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
4.23    OFAC. No Loan Party nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has its assets located in Sanctioned
Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. No proceeds of any loan made
hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.
4.24    Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrowers, threatened in writing
against any Borrower or its Subsidiaries before any Governmental Authority and
no grievance or arbitration proceeding pending or threatened against any
Borrower or its Subsidiaries which arises out of or under any collective
bargaining agreement and that could reasonably be expected to result in a
material liability, (ii) no strike, labor dispute, slowdown, stoppage or similar
action or grievance pending or threatened in writing against any Borrower or its
Subsidiaries that could reasonably be expected to result in a material
liability, or (iii) to the knowledge of Borrowers, after due inquiry, no union
representation question existing with respect to the employees of any Borrower
or its Subsidiaries and no union organizing activity taking place with respect
to any of the employees of any Borrower or its Subsidiaries. No Borrowers and no
Subsidiary of any Borrower has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar state law, which
remains unpaid or unsatisfied. The hours worked and payments made to employees
of each Borrower or its

29

--------------------------------------------------------------------------------

Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements, except to the extent such violations could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change. All material payments due from any Borrower or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of any
Borrower, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change.
4.25    Eligible Accounts. As to each Account that is identified by any Borrower
as an Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the Ordinary Course of Business, (b) owed to
one or more of the Borrowers, and (c) not excluded as ineligible by virtue of
one or more of the excluding criteria (other than Agent-discretionary criteria)
set forth in the definition of Eligible Accounts.
4.26    Eligible Inventory. As to each item of Inventory that is identified by
any Borrower as Eligible Inventory in a Borrowing Base Certificate submitted to
Agent, such Inventory is (a) of good and merchantable quality, free from known
defects, and (b) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than Agent-discretionary criteria) set forth in the
definition of Eligible Inventory.
4.27    Locations of Inventory and Equipment. Except as disclosed on
Schedule 4.27, Inventory (if, as to any location, the aggregate book value of
such Inventory kept at such location exceeds $2,000,000) and material Equipment
(other than vehicles or Equipment out for repair) of the Loan Parties are not
stored with a bailee, warehouseman, or similar party and are located only at, or
in-transit between or to, the locations identified on Schedule 4.27 (as such
Schedule may be updated pursuant to Section 5.15).
4.28    Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.
4.29    Surety Obligations. Except as disclosed on Schedule 4.29, as of the
Closing Date, no Loan Party or Subsidiary is obligated as surety or indemnitor
under any bond or other contract that assures payment or performance of any
obligation of any Person.
4.30    Burdensome Contracts. No Loan Party or Subsidiary is a party or subject
to any contract, agreement or charter restriction that would reasonably be
expected to have a Material Adverse Change. No Loan Party or Subsidiary is party
or subject to any Restrictive Agreement other than a Permitted Restrictive
Agreement, none of which prohibit the execution or delivery of any Loan
Documents by a Loan Party nor the performance by a Loan Party of any obligations
thereunder.
4.31    Brazil; Chile; United Kingdom. BC Brazil Investment Corporation, a
Delaware corporation, a Subsidiary of one or more Loan Parties, has no material
operations and owns no material assets. BC Chile Investment Corporation, a
Delaware corporation, a Subsidiary of one or more Loan Parties, owns as its only
assets certain Stock of Boise Cascade Corporation Chile, S.A., and Compañía
Industrial Puerto Monnt, S.A., each of which is a CFC, and those CFCs have no
material operations and own no material assets other than certain real property
located in Chile that is for sale as of the Closing Date and is not used by the
Loan Parties or any of their Subsidiaries for any material business purpose.
Boise Building Products Limited, a private limited company organized under the
laws of the United Kingdom, and Boise Engineered Wood Products Limited, a
private limited company organized under the laws of the United Kingdom, each of
which is a CFC, have no material operations and own no material assets.

30

--------------------------------------------------------------------------------

5.AFFIRMATIVE COVENANTS.
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations (other than indemnities and
other contingent Obligations not then due and payable), such Borrower shall and
shall cause each of their Subsidiaries to comply with each of the following:
5.1    Financial Statements, Reports, Certificates. Deliver to Agent, with
copies to each Lender, each of the financial statements, reports, and other
items set forth on Schedule 5.1 no later than the times specified therein. In
addition, each Borrower agrees that no Loan Party will have a fiscal year
different from that of Boise Cascade. In addition, each Borrower agrees to
maintain a system of accounting that enables such Borrower to produce financial
statements in accordance with GAAP. Each Loan Party shall also keep a reporting
system that shows all additions, sales, claims, returns, and allowances with
respect to its and its Subsidiaries’ sales.
5.2    Collateral Reporting. Provide Agent with each of the reports set forth on
Schedule 5.2 at the times specified therein. In addition, each Borrower agrees
to use commercially reasonable efforts in cooperation with Agent to facilitate
and implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule.
5.3    Existence. Except as otherwise permitted under Section 6.3 or
Section 6.4, at all times maintain and preserve in full force and effect its
existence (including being in good standing in its jurisdiction of organization)
and except to the extent that the failure to do so would reasonably be expected
to result in a Material Adverse Change, all rights and franchises, licenses and
permits material to its business.
5.4    Maintenance of Properties. Maintain and preserve in all material respects
all of its assets that are necessary in the proper conduct of its business in
good working order and condition, ordinary wear, tear, and casualty excepted and
Permitted Asset Dispositions and dispositions not prohibited herein excepted,
and comply with the material provisions of all material leases to which it is a
party as lessee, so as to prevent the loss or forfeiture thereof, unless such
provisions are being Properly Contested, except to the extent that the failure
to do so would reasonably be expected to result in a Material Adverse Change.
5.5    Taxes. Cause all assessments and taxes imposed, levied, or assessed
against any Loan Party or its Subsidiaries, or any of their respective assets or
in respect of any of its income, businesses, or franchises to be paid in full,
before delinquency or before the expiration of any extension period, unless such
Taxes are being Properly Contested or are of a de minimis amount, except to the
extent that the failure to do so, individually or in the aggregate, could not
reasonably be expected to constitute a Material Adverse Change or to the extent
being Properly Contested; provided that Taxes that are determined to have been
due as a result of a subsequent audit notwithstanding a good faith determination
by the Loan Parties that such Taxes were not payable at the time such Taxes are
determined to have been due shall not be deemed to be delinquent for purposes of
this Section 5.5 so long as the Loan Parties shall pay and discharge such Taxes
promptly following the auditor’s determination that such Taxes were due, unless
such determination is being Properly Contested.
5.6    Insurance. At Borrowers’ expense, maintain insurance respecting each of
the Loan Parties’ and their Subsidiaries’ assets wherever located, covering loss
or damage by fire, theft, explosion, and all other hazards and risks as
ordinarily are insured against by other Persons engaged in the same or similar
businesses. Borrowers also shall maintain (with respect to each of the Loan
Parties and their Subsidiaries) business interruption, general liability,
product liability insurance, director’s and officer’s liability insurance, and
fiduciary liability insurance, as well as insurance against larceny,
embezzlement, and criminal misappropriation. All such policies of insurance
shall be with responsible and reputable insurance companies acceptable to Agent
(and Agent acknowledges that each insurer providing insurance on the Closing
Date is acceptable) and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located. All property insurance policies covering the Collateral
are to be made payable to Agent for the benefit of Agent and the Lenders, as
their interests may appear, in case of loss, pursuant to a standard loss payable
endorsement with a standard non contributory

31

--------------------------------------------------------------------------------

“lender” or “secured party” clause and are to contain such other provisions as
Agent may reasonably require to fully protect the Lenders’ interest in the
Collateral and to any payments to be made under such policies. All certificates
of property and general liability insurance are to be delivered to Agent, with
the loss payable (but only in respect of Collateral) and additional insured
endorsements in favor of Agent and shall provide for not less than 30 days (10
days in the case of non-payment) prior written notice to Agent of the exercise
of any right of cancellation. If any Borrower fails to maintain such insurance,
Agent may arrange for such insurance, but at such Borrower’s expense and without
any responsibility on Agent’s part for obtaining the insurance, the solvency of
the insurance companies, the adequacy of the coverage, or the collection of
claims. Borrowers shall give Agent prompt notice of any loss exceeding
$2,000,000 covered by its casualty or business interruption insurance. Upon the
occurrence and during the continuance of an Event of Default, Agent shall have
the sole right to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.
5.7    Inspection. Permit Agent and each of its duly authorized representatives
or agents to visit any of the properties of any Loan Party and inspect any of
its assets or books and records, to conduct appraisals and valuations, to
examine and make copies of its books and records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers,
employees, agents, advisors, and independent accountants at such reasonable
times and intervals as Agent may designate and, so long as no Default or Event
of Default exists, with reasonable prior notice to Administrative Borrower (so
long as, with respect to advisors and accountants, a representative of the
Borrowers have been afforded a reasonable opportunity to be present at such
discussions).
5.8    Compliance with Laws. Comply with the requirements of all Applicable
Laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.
5.9    Environmental.
(a)Keep any property either owned or operated by Borrowers or their Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
(b)Comply, in all material respects, with Environmental Laws, except for such
noncompliance that would not reasonably be expected to result in a Material
Adverse Change,
(c)Promptly notify Agent of any release of which any Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by any Borrower or its Subsidiaries, if said release could reasonably
be expected to have a Material Adverse Change, and take any Remedial Actions to
the extent required by applicable Environmental Law to abate said release or
otherwise to come into compliance, in all material respects, with applicable
Environmental Law, and
(d)Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of any Borrower or its Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against any
Borrower or its Subsidiaries which, if adversely determined, would reasonably be
expected to result in losses in an aggregate amount of $5,000,000 or more, and
(iii) written notice of a violation, citation, or other administrative order
from a Governmental Authority which, if adversely determined, would reasonably
be expected to result in losses in an aggregate amount of $5,000,000 or more.

32

--------------------------------------------------------------------------------

5.10    Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to Agent or the Lenders contained, at the time it
was furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.
5.11    Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Material Subsidiary and, if such Person is or becomes a Material Subsidiary
after the Closing Date, cause it to become a Guarantor under the Guaranty, and
to execute and deliver such documents, instruments and agreements and to take
such other actions as Agent shall reasonably require to evidence and perfect a
Lien in favor of Agent (for the benefit of the Lenders and subject to the
limitations set forth in Section 4.4(b)) on all assets of such Person that would
constitute Collateral at such time, including delivery of such legal opinions,
in form and substance reasonably satisfactory to Agent, as it shall deem
appropriate. Borrowers may elect, with the written consent of the Agent (which
consent shall not be unreasonably withheld), to cause any Material Subsidiary to
become a Borrower hereunder (as opposed to a Guarantor) by executing a joinder
to this Agreement in form and substance satisfactory to Agent and causing such
Material Subsidiary to execute and deliver such documents, instruments and
agreements and to take such other actions as Agent shall reasonably require to
evidence and perfect a Lien in favor of Agent (for the benefit of Lenders and
subject to the limitations set forth in Section 4.4(b)) on all assets of such
Material Subsidiary that would constitute Collateral at such time, including,
without limitation, delivery of such legal opinions, appraisals and filed
examinations in form and substance satisfactory to Agent, as it shall deem
appropriate. It is understood and agreed that the assets of a new Borrower shall
not be eligible for advances until Agent has competed its due diligence on such
assets and the new Borrower with results satisfactory to the Agent and has
advised the new Borrower in writing of Agent’s credit approval.
5.12    Further Assurances. At any time upon the reasonable request of Agent,
execute or deliver to Agent any and all financing statements, security
agreements, pledges, assignments, opinions of counsel (and, if and to the extent
granted to secure any Permitted Senior Indebtedness, endorsements of
certificates of title, fixture filings, mortgages, deeds of trust, commercial
tort claims), and all other documents (the “Additional Documents”) that Agent
may reasonably request in form and substance reasonably satisfactory to Agent,
to create, perfect, and continue perfected or to better perfect Agent’s Liens in
all of the assets of each Borrower constituting “Collateral” as defined in the
Security Agreement (whether now owned or hereafter arising or acquired, tangible
or intangible, real or personal), to create and perfect Liens in favor of Agent
in any Equipment, commercial tort claims, fixtures, and/or Real Property (if and
to the extent granted to secure any Permitted Senior Indebtedness), and in order
to fully consummate all of the transactions contemplated hereby and under the
other Loan Documents; provided that the foregoing shall not apply to any
Subsidiary of Borrowers that is a CFC. Notwithstanding anything to the contrary
in this Agreement or any Loan Document, in no event shall (x) the assets of any
CFC (including the Stock of any second-tier CFC) constitute security for or
secure, or such assets or the proceeds of such assets be required to be
available for, payment of the Obligations of Borrowers and any of the Loan
Parties or (y) more than 65% of the issued and outstanding voting Stock of any
first-tier CFC be required to be pledged to secure the Obligations. To the
maximum extent permitted by Applicable Law, if any Borrower refuses or fails to
execute or deliver any reasonably requested Additional Documents within a
reasonable period of time following the request to do so, such Borrower hereby
authorizes Agent to execute any such Additional Documents in the applicable Loan
Party’s or its Subsidiary’s name, as applicable, and authorizes Agent to file
such executed Additional Documents in any appropriate filing office. In
furtherance and not in limitation of the foregoing, each Loan Party shall take
such actions as Agent may reasonably request from time to time to ensure that
the Obligations are guarantied by the Guarantors and are secured by
substantially all of the assets of Borrowers constituting “Collateral” as
defined in the Security Agreement and all of the outstanding capital Stock of
Borrowers (other than Boise Cascade)

33

--------------------------------------------------------------------------------

and their Material Subsidiaries (subject to exceptions and limitations contained
in the Loan Documents with respect to CFCs).
5.13    Lender Meetings. Within 90 days after the close of each fiscal year of
Boise Cascade, at the request of Agent or of the Required Lenders and upon
reasonable prior notice, hold a meeting (at a mutually agreeable location and
time or, at the option of Agent, by conference call) with all Lenders who choose
to attend such meeting at which meeting shall be reviewed the financial results
of the previous fiscal year and the financial condition of Borrowers and their
Subsidiaries and the projections presented for the current fiscal year of such
Borrower.
5.14    [Intentionally Omitted].
5.15    Location of Inventory and Equipment. Keep each Loan Parties’ Inventory
(if, as to any location, the aggregate book value of such Inventory kept at such
location exceeds $2,000,000) and material Equipment (other than vehicles and
Equipment out for repair) only at the locations identified on Schedule 4.27 and
their chief executive offices only at the locations identified on
Schedule 4.6(b); provided, however, that any Borrower may amend Schedule 4.27 or
Schedule 4.6(b) so long as such amendment occurs by written notice to Agent not
less than 10 days prior to the date on which such Inventory or material
Equipment is moved to such new location or such chief executive office is
relocated and so long as such new location is within the continental United
States (or, in the case of Equipment, Canada), and so long as, at the time of
such written notification, the applicable Borrower provides Agent a Collateral
Access Agreement with respect to any such Inventory (but shall not be required
for any Equipment).
5.16    Intellectual Property.
(a)Borrowers shall, and shall cause each Loan Party to, subject to its
reasonable business judgment, (i) continue to use each Trademark that is set
forth on Schedule 4.13 in order to maintain such Trademark in full force free
from any claim of abandonment for non-use, (ii) maintain, consistent with
reasonable business judgment, the quality of products and services offered under
each such Trademark and take all commercially reasonable steps to ensure that
all licensed users of such Trademark maintain quality standards as established
by such Loan Party, (iii) use reasonable efforts to use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable law, (iv) not adopt or use any mark owned by any Loan Party which is
confusingly similar or a colorable imitation of such Trademark unless Agent, for
the benefit of the Lenders, shall be entitled to obtain a perfected security
interest in such mark pursuant to this Agreement, the Trademark Security
Agreement and any other Security Document, immediately following such adoption
or use, and (v) not knowingly (and not knowingly permit any licensee or
sublicensee thereof to, subject to existing Licenses) do any act or knowingly
omit to do any act whereby any registration of such Trademark would be
reasonably likely to become invalidated or impaired in any way; in each case
with respect to clauses (i) to (v), except for such instances of non-compliance,
that individually or in the aggregate, could not reasonably be expected to have
Material Adverse Change.
(b)Borrowers shall not, and shall cause each Loan Party to not, except in
accordance with its reasonable business judgment, knowingly (and not knowingly
permit any licensee or sublicensee thereof to) do any act, or omit to do any
act, whereby any Patent owned by a Loan Party that is set forth on Schedule 4.13
would be reasonably likely to become forfeited, abandoned or dedicated to the
public, except for such instances of non-compliance, that individually or in the
aggregate, could not reasonably be expected to have Material Adverse Change.
(c)Borrowers shall not, and shall cause each Loan Party to not, except in
accordance with its reasonable business judgment, knowingly (and will not
knowingly permit any licensee thereof to, subject to existing Licenses) (i) do
any act or knowingly omit to do any act whereby any material portion of such
Copyrights owned by a Loan Party would be reasonably likely to become
invalidated or otherwise impaired, or (ii) do any act which would be reasonably
likely to cause any material portion of the Copyrights owned by a Loan Party to
fall into the public domain, except, in each case, for such instances of non-

34

--------------------------------------------------------------------------------

compliance, that individually or in the aggregate, could not reasonably be
expected to have Material Adverse Change.
(d)Borrowers shall not, and shall cause each Loan Party to not, except in
accordance with its reasonable business judgment, (a) do any act that uses any
Intellectual Property to infringe, misappropriate or violate the intellectual
property rights of any other Person if such act is (i) done knowingly in
violation of such other person’s rights and (ii) could reasonably be expected to
have a Material Adverse Change, except, in each case, for such instances of
non-compliance, that individually or in the aggregate, could not reasonably be
expected to have Material Adverse Change.
(e)Concurrently with the delivery each Compliance Certificate required by
Section 5.1, Borrowers shall notify Agent (i) if it or any other Loan Party has
obtained additional ownership interests in any Registered Intellectual Property
during the period then ended that has not become a part of the Collateral as of
such date and (ii) if it knows that any application or registration included in
the Registered Intellectual Property owned or exclusively licensed by a Loan
Party has become forfeited, abandoned or dedicated to the public, or of any
materially adverse determination of any Governmental Authority regarding any
Loan Party’s ownership of or right to use, or the validity of, any such
Intellectual Property or such Loan Party’s right to register the same, to own
and maintain the same or use the same, except for (x) office actions issued by
the United States Patent and Trademark Office, the United States Copyright
Office or any similar office, agency or Governmental Authority in any other
country or any political subdivision thereof during the ordinary course of
prosecution of any applications for any Intellectual Property, and (y) such
instances of non-compliance, forfeit, dedication to the public, or abandonment,
and such determinations, that, individually or in the aggregate, could not
reasonably be expected to have Material Adverse Change.
(f)Subject to such Loan Party’s reasonable business judgment, Borrowers shall,
and shall cause each other Loan Party to, take all reasonable and necessary
steps, including in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office, agency or
Governmental Authority in any other country or any political subdivision
thereof, to maintain and pursue each pending application (and to obtain the
relevant registration) and to maintain each registration of Intellectual
Property owned by a Loan Party including the payment of required fees and taxes,
the filing of responses to office actions issued by the United States Patent and
Trademark Office and the United States Copyright Office, the filing of
applications for renewal or extension, the filing of affidavits of use and
affidavits of incontestability, the filing of divisional, continuation,
continuation-in-part, reissue, and renewal applications or extensions, the
payment of maintenance fees, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings, except for such instances of non-compliance, that individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Change.
(g)Notwithstanding anything to the contrary set forth in this Section 5.16,
Borrower shall not, and shall cause each other Loan Party to not, without the
prior written consent of Agent, abandon any registration of its material
Intellectual Property, unless (i) such Loan Party shall have determined, in its
discretion, reasonably exercised, that the use or the pursuit or maintenance of
such registration of Intellectual Property is no longer commercially reasonable
or desirable in the conduct of such Loan Party’s business or (ii) the loss
thereof, individually or in the aggregate with other Intellectual Property
abandoned pursuant to this Section 5.16(g), could not reasonably be expected to
have a Material Adverse Change. Upon the request of Agent, such Loan Party shall
prepare and deliver to Agent a summary of any registrations of material
Intellectual Property so abandoned.
(h)In the event that any Borrower or other Loan Party becomes aware that any
material Intellectual Property owned by a Loan Party has been infringed,
misappropriated or diluted in any material respect by another party, Borrowers
shall, and shall cause the relevant Loan Party to, take such actions and cause
its Subsidiaries to take such actions, as such Loan Party shall reasonably deem
appropriate under the circumstances (to the extent such infringement,
misappropriation, or dilution could reasonably be expected to

35

--------------------------------------------------------------------------------

have a Material Adverse Change, as Agent may reasonably request) to protect,
maintain, enforce and preserve the full value of such Intellectual Property.
(i)Borrower shall, and shall cause each other Loan Party to, take all reasonably
necessary steps reasonable under the circumstances to protect the secrecy of all
material Trade Secrets of such Loan Party, except for such instances of
non-compliance that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Change.
5.17    Administration of Deposit Accounts; Controlled Accounts.
(a)Each Borrower shall, and shall cause each other Loan Party to, (i) establish
and maintain cash management services of a type and on terms reasonably
satisfactory to Agent at one or more of the banks set forth on Schedule 4.15
(each a “Controlled Account Bank”), and shall take reasonable steps to ensure
that all of its and each other Loan Party’s Account Debtors forward payment of
the amounts owed by them directly to a Controlled Deposit Account maintained at
one of the Controlled Account Bank, and (ii) deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all of their Collections (including those sent directly by
their Account Debtors to a Borrower or other Loan Party) into a Controlled
Deposit Account maintained at one of the Controlled Account Banks.
(b)Each Borrower shall, and shall cause each other Loan Party to, establish and
maintain Control Agreements with Agent and the applicable Controlled Account
Bank or the applicable bank at which a Controlled Deposit Account is maintained.
Each such Control Agreement shall provide (unless otherwise agreed to by Agent
in its discretion), among other things, that (i) the applicable bank will comply
with any instructions originated by Agent directing the disposition of the funds
in such Controlled Deposit Account without further consent by the applicable
Borrower or other Loan Party, (ii) the applicable bank waives, subordinates, or
agrees not to exercise any rights of setoff or recoupment or any other claim
against the applicable Controlled Deposit Account other than for payment of its
service fees and other charges directly related to the administration of such
Controlled Deposit Account and for returned checks or other items of payment,
and (iii) upon the instruction of Agent (an “Activation Instruction”), the
applicable bank will forward by daily sweep all amounts in the applicable
Controlled Deposit Account to the Agent’s Account. Agent agrees not to issue an
Activation Instruction with respect to the Controlled Deposit Accounts except
during a Cash Dominion Trigger Period. Agent agrees to use commercially
reasonable efforts to rescind an Activation Instruction (the “Rescission”) if
(x) a Cash Dominion Trigger Period during which such Activation Instruction was
issued is no longer in effect, and (y) no other Cash Dominion Trigger Period has
commenced and is continuing prior to the date of the Rescission or is reasonably
expected to occur on or immediately after the date of the Rescission.
(c)Each Loan Party shall be the sole account holder of each of its Deposit
Accounts and Borrowers shall not (and shall not permit any other Loan Party to)
allow any other Person (other than Agent) to have control over any such Deposit
Account or any property deposited therein. Borrowers shall promptly notify Agent
of any opening or closing of a Deposit Account by any Loan Party. The Borrowers
shall not permit the balance of funds contained in any Deposit Account of any
Loan Party that is not subject to a Control Agreement (other than Deposit
Accounts used solely for the purpose of making tax, payroll, or employee benefit
payments) to exceed $250,000 at any time, and shall not permit the balance of
funds contained in all Deposit Accounts of the Loan Parties that are not subject
to Control Agreements (other than Deposit Accounts used solely for the purpose
of making tax, payroll, or employee benefit payments) to exceed $500,000 at any
time.
(d)So long as no Default or Event of Default has occurred and is continuing,
Borrowers may amend Schedule 4.15 to add, delete or replace a Controlled Account
Bank or a Controlled Deposit Account; provided, however, that (i) any such
prospective Controlled Account Bank shall be reasonably satisfactory to Agent,
and (ii) prior to the time of the opening of such Controlled Deposit Account,
the applicable Loan Party and such prospective Controlled Account Bank shall
have executed and delivered to

36

--------------------------------------------------------------------------------

Agent a Control Agreement. Each Borrower shall (and shall cause each other Loan
Party to) close any of its Controlled Deposit Accounts (and establish
replacement Controlled Deposit Accounts in accordance with the foregoing
sentence) as promptly as practicable and in any event within 60 days of notice
from Agent that the operating performance, funds transfer, or availability
procedures or performance of the Controlled Account Bank with respect to
Controlled Deposit Accounts or Agent’s liability under any Control Agreement
with such Controlled Account Bank is no longer acceptable in Agent’s reasonable
judgment.
(e)Each Loan Party shall be the sole account holders of each of its Securities
Accounts and Borrowers shall not (and shall not permit any other Loan Party to)
allow any other Person (other than Agent) to have control over any such
Securities Account or any property deposited therein. Borrowers shall promptly
notify Agent of any opening or closing of a Securities Account by any Loan
Party. The Borrowers shall not permit the balance of assets contained in any
Securities Account of any Loan Party that is not subject to a Control Agreement
to exceed $250,000 at any time, and shall not permit the balance of funds and
other assets contained in all Securities Accounts of the Loan Parties that are
not subject to Securities Account Control Agreements to exceed $500,000 at any
time.
6.NEGATIVE COVENANTS.
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations (other than indemnities and
other contingent Obligations not then due and payable), such Borrower will not
do (except as expressly set forth below) and will not permit any of its
Subsidiaries (except as expressly set forth below) to do any of the following:
6.1    Indebtedness. Create, incur, guarantee or suffer to exist any
Indebtedness, except for the following (collectively, “Permitted Indebtedness”):
(a)the Obligations (including Bank Product Obligations);
(b)Subordinated Indebtedness;
(c)Permitted Purchase Money Indebtedness;
(d)Indebtedness (other than the Obligations, Subordinated Indebtedness, and
Permitted Purchase Money Indebtedness) described on Schedule P-1, but only to
the extent outstanding on the Closing Date and not satisfied with proceeds of
the initial Loans;
(e)[intentionally omitted];
(f)Indebtedness that is in existence when a Person becomes a Subsidiary or that
is secured by an asset when such asset is acquired by a Borrower or Subsidiary,
as long as such Indebtedness (i) was not incurred in contemplation of such
Person becoming a Subsidiary or such acquisition, (ii) is unsecured or secured
by assets other than Accounts and Inventory, and (iii) does not exceed in the
aggregate at any time the greater of (A) $25,000,000 and (B) 30% of the value of
the Person being acquired (if the transaction involves the acquisition of a
Person);
(g)Permitted Contingent Obligations;
(h)Refinancing Indebtedness;
(i)other Indebtedness that is not included in any of the preceding clauses of
this Section, is not secured by a Lien, and does not exceed $2,000,000 in the
aggregate at any time;
(j)Indebtedness of (i) any Loan Party owing to any other Loan Party, (ii) any
Subsidiary that is not a Loan Party owing to

37

--------------------------------------------------------------------------------

any other Subsidiary that is not a Loan Party, (iii) any Loan Party owing to any
Subsidiary that is not a Loan Party (so long as such Indebtedness is
subordinated to the Obligations on customary terms and conditions) or (iv) any
Subsidiary that is not a Loan Party owing to any Loan Party so long as such
Indebtedness constitutes a Permitted Investment;
(k)purchase price adjustment and similar obligations incurred by the Borrowers
or any Subsidiary in connection with a Permitted Investment, to the extent such
obligations constitute Indebtedness;
(l)other unsecured Indebtedness in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding;
(m)either (but not both; provided that a combination of the following up to an
aggregate principal amount not in excess of $300,000,000 plus capitalized
interest, fees, and expenses, incurred in connection therewith shall be
permitted) of the following: (i) Permitted Senior Indebtedness or (ii) 
Refinancing Indebtedness of the Existing Senior Subordinated Notes;
(n)any other Indebtedness (which may be secured by Liens on assets that do not
constitute Collateral); provided that (i) no Default or Event of Default exists
immediately prior to or would result directly or indirectly from the incurrence
of such Indebtedness, (ii) Excess Availability immediately after giving effect
thereto and Average Excess Availability for the most recently ended fiscal
quarter after giving pro forma effect to thereto, in each case, is not less than
the Restricted Payment Excess Availability Threshold, and (iii) if secured by
Liens (other than in respect of Purchase Money Indebtedness or Capitalized Lease
Obligations), such Indebtedness shall be subject to an intercreditor agreement
acceptable to Agent and the Required Lenders addressing, among other things, the
provision to Agent of customary access rights regarding any Equipment and/or
Real Property securing such Indebtedness; and provided, further, that any such
Indebtedness in excess of $5,000,000 in the aggregate shall have a final
maturity date no earlier than 90 days after the Maturity Date and a weighted
average life to maturity of not less than four years;
(o)Indebtedness in respect of Hedge Agreements not entered into for speculative
purposes;
(p)Indebtedness in respect of customs, stay, performance, bid, appeal and surety
bonds and completion guarantees and similar obligations not in connection with
Indebtedness for borrowed money, in each case provided in the Ordinary Course of
Business, including those incurred to secure health, safety and environmental
obligations;
(q)Indebtedness consisting of (i) financing of insurance premiums or (ii) take
or pay obligations contained in supply agreements, in each case arising in the
Ordinary Course of Business and not in connection with Indebtedness for borrowed
money;
(r)Indebtedness representing deferred compensation to employees of the Borrowers
(or any direct or indirect parent thereof) and the Subsidiaries incurred in the
Ordinary Course of Business;
(s)Indebtedness of foreign Subsidiaries under local working capital lines in an
aggregate principal amount not exceeding $25,000,000 at any time outstanding;
(t)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the Ordinary Course of Business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;
(u)cash management obligations and Indebtedness in respect of netting services,
overdraft facilities, employee credit card programs, cash pooling arrangements
or similar arrangements in connection with cash management and deposit accounts;
provided that, with respect to any cash pooling arrangements, the total amount
of all deposits subject to any such cash pooling arrangement at all times equals
or exceeds the total amount of overdrafts that may be subject to such cash
pooling arrangements;

38

--------------------------------------------------------------------------------

(v)Indebtedness in respect of bid, performance, or surety bonds, workers’
compensation claims, self-insurance obligations, and bankers acceptances issued
for the account of any Borrower in the Ordinary Course of Business;
(w)Indebtedness arising in connection with endorsement of instruments for
deposit in the Ordinary Course of Business; and
(x)Indebtedness consisting of customer deposits and advance payments received in
the Ordinary Course of Business from customers for goods purchased.
The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, and the payment of
interest or dividends solely in the form of additional Indebtedness shall not be
deemed to be an incurrence of Indebtedness of purposes of this Section 6.1.
6.2    Liens. Create or suffer to exist any Lien upon any of its property,
except the following (collectively, “Permitted Liens”):
(a)Liens in favor of Agent;
(b)Purchase Money Liens securing Permitted Purchase Money Indebtedness;
(c)Liens for Taxes being Properly Contested or not yet delinquent;
(d)statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the property or materially
impair operation of the business of the Loan Parties taken as a whole;
(e)Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Indebtedness for borrowed money), statutory obligations and other similar
obligations, or arising as a result of progress payments under government
contracts, as long as such Liens are at all times junior to Agent’s Liens (if
Agent has a Lien on the property subject to such Lien);
(f)Liens arising in the Ordinary Course of Business in respect of property
subject to Collateral Access Agreements;
(g)Liens arising by virtue of a judgment or judicial order against any Loan
Party or Subsidiary, or any property of a Loan Party or Subsidiary, as long as
such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Agent’s Liens (if Agent has
a Lien on the property subject to such Lien);
(h)easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not in the aggregate materially interfere
with the Ordinary Course of Business;
(i)existing Liens shown on Schedule P-2;
(j)carriers’, warehousemen’s, mechanics’, loggers’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the Ordinary Course of Business
and securing obligations that are not overdue by more than 60 days or are being
Properly Contested;

39

--------------------------------------------------------------------------------

(k)pledges and deposits made in the Ordinary Course of Business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or in connection with the purchase or harvest of timber and
logs;
(l)any Lien on any property or asset acquired after the Closing Date and
existing prior to the acquisition thereof by the Borrowers or any Subsidiary or
existing on any property or asset of any Person that becomes a Subsidiary after
the Closing Date that exists prior to the time such Person becomes a Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrowers
or any Subsidiary, (iii) such Liens does not extend to any property arising or
acquired after the date of acquisition and (iv) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be, and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof (other than with respect to (A) the capitalization of interest and
(B) the capitalization of any prepayment premiums payable in respect of the
obligations so extended, renewed or replaced);
(m)Liens arising from precautionary financing statements filed with respect to
any lease or consignment transaction;
(n)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(o)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(p)licenses, sublicenses, leases and subleases entered into in the ordinary
course of business and any landlords’ liens arising under any such leases;
(q)Liens arising solely under Article 4 of the Code relating to collection on
items in collection and documents and proceeds related thereto and normal and
customary rights of setoff or Liens upon deposits in favor of depository banks
and other intermediary or depository institutions or as otherwise agreed to by
Agent;
(r)Liens securing Permitted Senior Indebtedness on (i) assets not exceeding the
scope of the Notes Priority Collateral Assets, if such Lien is a first-priority
Lien, and (ii) on other assets, if such Lien is subordinated to Agent’s Lien on
those assets, in each case under clause (i) or (ii), subject to an intercreditor
agreement on terms and conditions reasonably acceptable to Agent and the
Required Lenders;
(s)other Liens on assets not constituting Collateral securing Indebtedness
permitted under Section 6.1(n);
(t)ground leases in respect of Real Property on which facilities owned or leased
by the Borrowers or any of their Subsidiaries are located;
(u)licenses of intellectual property (including Intellectual Property) granted
by any Borrower in the Ordinary Course of Business and not interfering in any
material respect with the Ordinary Course of Business of Borrowers or with the
ability of Agent to enforce its Liens or exercise remedies against any
Collateral; and
(v)Liens (i) on cash advances in favor of the seller of any property to be
acquired as part of a Permitted Acquisition or (ii) consisting of an agreement
to dispose of any property in an Asset Disposition permitted under the terms of
this Agreement, in each case solely to the extent necessary to accomplish such
Permitted Acquisition or Asset Disposition.

40

--------------------------------------------------------------------------------

6.3    Restrictions on Fundamental Changes. Merge, combine or consolidate with
any Person, or liquidate, wind up its affairs or dissolve itself, in each case
whether in a single transaction or in a series of related transactions, except
that (i) any Subsidiary may merge into a Borrower in a transaction in which such
Borrower is the surviving entity, (ii) any Subsidiary may merge into any other
Subsidiary in a transaction in which the surviving entity is a Subsidiary and if
any party to such merger is a Loan Party, such surviving entity is a Loan Party,
(iii) any Subsidiary may liquidate or dissolve if Boise Cascade determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrowers and is not materially disadvantageous to the Lenders, (iv) any
Borrower may permit another Person to merge or consolidate with such Borrower or
a Subsidiary in order to effect a Permitted Investment (provided that the
surviving entity is a Borrower or a wholly-owned Subsidiary) and (v) a
Subsidiary may merge into and consolidate with another Person in order to effect
a transaction in which all the Stock of such Subsidiary owned directly or
indirectly by the Borrowers would be disposed of pursuant to a Permitted Asset
Disposition.
6.4    Disposal of Assets. Make any Asset Disposition except (a) a Permitted
Asset Disposition, and (b) any other Asset Disposition approved in writing by
Agent and Required Lenders; provided that the Net Cash Proceeds from any Asset
Disposition made during a Borrowing Base Reporting Trigger Period shall be
remitted to Agent for application against outstanding Obligations in accordance
with the priorities set forth in Section 2.4(b); and provided, further, that
(i) any Asset Disposition shall in any event be for fair value and (ii) in no
event shall the Loan Parties be permitted to sell, lease, transfer, or otherwise
dispose of all or substantially all of the assets of any Borrower, whether in a
single transaction or a series of related transactions, except to another
Borrower or as permitted by Section 6.3.
6.5    Change Name. Change its name, change its tax, charter or other
organizational identification number, or change its form or state of
organization, in each case except on 10 Business Days’ prior notice and so long
as the Borrowers provide Agent with all appropriate documentation (and
confirmation of filing thereof) that Agent reasonably requests to confirm the
continued perfection of its security interests in the Collateral; provided,
however, that this Section 6.5 shall only apply to the Loan Parties.
6.6    Nature of Business. Engage in any business, other than its business as
conducted on the Closing Date and any activities incidental thereto.
6.7    Prepayments and Amendments.
(a)Make any payments (whether voluntary or mandatory, or a prepayment,
redemption, retirement, defeasance or acquisition) with respect to any Specified
Indebtedness, except (a) regularly scheduled payments of principal, interest and
fees, but only to the extent not otherwise prohibited under any subordination
agreement or intercreditor agreement relating to such Indebtedness, and (b) any
prepayment, redemption, retirement, defeasance or acquisition of Specified
Indebtedness (together with any accrued interest and premiums thereon); provided
that in the case of clause (b), (i) no Event of Default exists immediately prior
to or would result directly or indirectly from the prepayment of such
Indebtedness and (ii) Excess Availability immediately after giving effect
thereto and Average Excess Availability for the most recently ended fiscal month
after giving pro forma effect to thereto, in each case, is not less than the
Restricted Payment Excess Availability Threshold.
(b)Amend, modify, or otherwise change any of its Governing Documents as in
effect on the Closing Date in any material respect, except for (i) changes
required by or reasonably related to any transaction permitted under Section 6.3
or 6.5 and (ii) changes that are not materially adverse to the interests of the
Lenders in their capacity as such.
(c)Amend, supplement or otherwise modify any Subordinated Indebtedness
Documents, if such modification (i) increases the principal balance of such
Indebtedness, or increases any required payment of principal or interest;
(ii) accelerates the date on which any installment of principal or any interest
is due, or adds any additional redemption, put or prepayment provisions;
(iii) shortens the final maturity date or otherwise accelerates amortization;
(iv) increases the interest rate; (v) increases or adds any fees or charges;

41

--------------------------------------------------------------------------------

(vi) modifies any covenant in a manner or adds any representation, covenant or
default that is more onerous or restrictive in any material respect for any
Borrower or Subsidiary, or that is otherwise materially adverse to any Borrower,
any Subsidiary or Lenders; or (vii) in the case of Subordinated Indebtedness,
results in the Obligations not constituting “Senior Indebtedness” under the
Indenture, or otherwise not being fully benefited by the subordination
provisions of that Subordinated Indebtedness; provided that the Loan Parties
shall be permitted to make any such amendment, supplement, or other modification
solely to the extent that on the effective date thereof the Loan Parties would
have been permitted to incur new Indebtedness under clauses (l), (m), or (n) of
Section 6.1 in the full amount of the outstanding Specified Indebtedness to
which such amendment, supplement, or other modification relates.
(d)Amend, supplement or otherwise modify any documents evidencing any Permitted
Senior Indebtedness in any manner which would violate the terms of any
intercreditor or subordination agreement with Agent relating to such
Indebtedness.
(e)With respect to the Outsourcing Services Agreement: (i) amend, supplement or
otherwise modify the Outsourcing Services Agreement in a manner materially
adverse to the interests of the Lenders in their capacity as such, without the
prior written consent of Agent (not to be unreasonably withheld, conditioned, or
delayed); (ii) terminate the Outsourcing Services Agreement (unless following
such termination the Loan Parties intend to perform for themselves or obtain
from third parties the services contemplated therein), without the prior written
consent of Agent (not to be unreasonably withheld, conditioned, or delayed); or
(iii) if any third-party counterparty terminates the Outsourcing Services
Agreement and following such termination the Loan Parties do not intend to
perform for themselves the services contemplated therein, fail within 45 days
after such termination (A) to obtain a written agreement from one or more third
parties to perform the services contemplated under the Outsourcing Services
Agreement and (B) to collaterally assign that written agreement to Agent
pursuant to a collateral assignment in form and substance reasonably
satisfactory to Agent.
6.8    Hedge Agreements. Enter into any Hedge Agreement, except to hedge risks
arising in the Ordinary Course of Business and not for speculative purposes.
6.9    Restricted Junior Payments.
(a)Declare or make any Restricted Junior Payments, except:
(i)provided that no Event of Default of the type described in Sections 8.1,
8.2(a) (solely to the extent such Event of Default under Section 8.2(a) results
from a failure to perform any covenant contained in Section 7), 8.4, or 8.5
exists immediately prior to such Restricted Junior Payment:
(A)for so long as Boise Cascade is a pass through (including a partnership) or
disregarded entity for United States Federal income tax purposes, Boise Cascade
may make Permitted Tax Distributions;
(B)Boise Cascade may make dividends and distributions to Parent that are used
solely to pay franchise taxes of Boise Cascade; and
(C)Boise Cascade may make dividends and distributions to Parent that are used
solely to pay operating expenses and administrative, legal, accounting and
corporate reporting expenses of Parent incurred in the ordinary course of
business of Parent in the exercise of its reasonable business judgment and in
good faith; and other fees required to maintain the corporate existence of
Parent, of up to $2,000,000 per fiscal year (or $5,000,000 per fiscal year
following the completion of an IPO by Parent of its Stock to the public by means
of an offering registered with the SEC);

42

--------------------------------------------------------------------------------

(ii)provided that no Application Event has occurred and is continuing
immediately prior to such Restricted Junior Payments, each Subsidiary of a
Borrower may make dividends or distributions to that Borrower;
(iii)provided that (x) no Event of Default exists immediately prior to or would
result directly or indirectly from such dividends or distributions, and
(y) Excess Availability immediately after giving effect to such dividends or
distributions and Average Excess Availability for the most recently ended fiscal
quarter prior to such dividends or distributions but giving pro forma effect to
such dividends or distributions, in each case, is not less than the Restricted
Payment Excess Availability Threshold, Boise Cascade may make the following
dividends and distributions to the extent otherwise permitted under this
Agreement:
(A)following an IPO, Boise Cascade may pay any dividends or distributions within
60 days after the date of declaration thereof if (1) at the date of declaration
such dividend or distribution would have complied with this Section 6.9(a),
(2) at the time of such dividend or distribution no other Default or Event of
Default shall have occurred and be continuing (or result therefrom), and
(3) either Boise Cascade has public shareholders on the date of declaration of
such dividends or distributions or the proceeds of such dividends or
distributions are to be and are in fact used by either Parent or any Person that
directly or indirectly owns the majority of the Stock of Parent to pay
previously declared dividends and distributions to public shareholders;
(B)dividends and distributions to Parent that are used solely for the purchase,
redemption or other acquisition of Stock of Parent or any Person that directly
or indirectly owns the majority of the Stock of Parent from any of their
employees, former employees, officers, former officers, directors, former
directors, consultants or former consultants (or permitted transferees of such
employees, former employees, officers, former officers, directors, former
directors, consultants or former consultants), pursuant to the terms of the
agreements (including employment agreements) or plans (or amendments thereto)
approved by the board of directors or equivalent governing body of Parent or any
Person that directly or indirectly owns the majority of the Stock of Parent, as
the case may be), under which such individuals purchase or sell or are granted
the option to purchase or sell, such Stock; provided, however, that the
aggregate amount of such dividends or distributions (excluding amounts
representing cancellation of Indebtedness) shall not exceed $5,000,000 in
respect of such portion of fiscal year 2011 occurring after the Closing Date and
each subsequent calendar year; and provided, further, that (x)(i) Boise Cascade
may make in any calendar year, in addition to the amounts permitted for such
subsequent calendar year, the amount of dividends or distributions which would
otherwise be permitted to be made pursuant to this clause (B) in any subsequent
two years that end prior to the Maturity Date, up to a maximum, together with
amount carried forward in accordance with clause (x)(ii), of $15,000,000 in any
calendar year (and the amounts available in such subsequent years shall be
correspondingly reduced) and (ii) Boise Cascade may carry forward and make in a
subsequent calendar year, in addition to the amounts permitted for such calendar
year, the amount of such dividends or distributions permitted to have been made
but not made in any preceding calendar year (including in respect of such
portion of fiscal year 2011 occurring after the Closing Date) up to a maximum,
together with amounts for subsequent years described in clause (x)(i), of
$15,000,000 in any calendar year pursuant to this clause (B) and that such
amount in any calendar year may be increased by (1) the cash proceeds of key man
life insurance policies received by any Loan Parties after the Closing Date and
(2) the aggregate cash proceeds received by Boise Cascade from Parent during
that calendar year from any re-issuance of Stock by Parent to employees,
officers, directors or consultants of Parent, less any amount previously applied
to the payment of Distributions pursuant to this clause (B);
(C)repurchases of Stock deemed to occur upon exercise of stock options if such
Stock represent a portion of the exercise price of such options; and
(D)cash payments in lieu of the issuance of fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Stock of Boise Cascade or in connection with a merger,
consolidation, amalgamation or other combination involving

43

--------------------------------------------------------------------------------

Boise Cascade; provided, however, that any such cash payment shall not be for
the purpose of evading the limitation of this Section 6.9 (as determined in good
faith by the board of directors or equivalent governing body of Boise Cascade);
and
(iv)provided that (x) no Default or Event of Default exists immediately prior to
or would result directly or indirectly from such dividends or distributions,
(y) Excess Availability immediately after giving effect to such dividends or
distributions and Average Excess Availability for the most recently ended fiscal
quarter after giving pro forma effect to such dividends or distributions, in
each case, is not less than the Restricted Payment Excess Availability
Threshold, and (z) the Fixed Charge Coverage Ratio as of the last day of the
immediately preceding month after giving pro forma effect to such dividends or
distributions is at least 1.0 to 1.0, Boise Cascade may make any other dividends
or distributions to the extent otherwise permitted under this Agreement.
(b)Create or suffer to exist any encumbrance or restriction on the ability of a
Subsidiary of any Borrower to make any dividends or distributions to that
Borrower, except for restrictions under the Loan Documents, under Applicable
Law, or pursuant to a Permitted Restricted Agreement.
6.10    Accounting Methods. Make any material change in accounting treatment or
reporting practices, except for (i) changes as required by GAAP, (ii) in
accordance with Section 1.2, or (iii) changes that are not materially adverse to
the interests of the Lenders in their capacity as such; or change its fiscal
year.
6.11    Restricted Investments. Make any Restricted Investment.
6.12    Transactions with Affiliates. Enter into or be party to any transaction
with an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation to officers and employees and loans and
advances permitted by Section 6.11; (c) payment of customary directors’ fees and
indemnities; (d) transactions solely among Loan Parties or solely among
Subsidiaries that are not Loan Parties; (e) transactions with Affiliates that
were entered into prior to the Closing Date, as shown on Schedule P-3;
(f) transactions with Affiliates, upon fair and reasonable terms no less
favorable to Loan Parties than would be obtained in a comparable arm’s-length
transaction with a non-Affiliate; (g) transactions between or among the Loan
Parties not involving any other Affiliate; (h)  provided that (x) no Default or
Event of Default exists immediately prior to or would result directly or
indirectly from such payment and (y) Availability immediately after giving
effect to such payment and Average Excess Availability for the most recently
ended Fiscal Quarter after giving pro forma effect to such payment, in each
case, is not less than the Restricted Payment Availability Threshold, the
payment to Principal Holder of management fees and expense reimbursements to the
extent such fees do not exceed $1,000,000 in the aggregate for all such fees in
any fiscal year; (i) transactions with Louisiana Timber Procurement (“LTP”)
carried out in the Ordinary Course of Business with LTP in connection with its
management of Boise Wood Products’ fiber procurement and disposition activities
in Louisiana and adjacent states; (j) any Restricted Junior Payment permitted by
Section 6.9 and Investments other than Restricted Investments; and (k) the
issuance of Stock of Boise Cascade to Parent or of any foreign Subsidiary to any
Loan Party so long as such issuance is otherwise permitted hereunder.
6.13    Use of Proceeds. Use the proceeds of any loan made hereunder for any
purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing
under or in connection with the Existing Credit Facility, (ii) to pay
transactional fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby, and (b) thereafter, for working capital and general corporate and
any other lawful corporate purposes of Borrowers (including any transaction
permitted by this Agreement), it being agreed that no part of the proceeds of
the loans made to Borrowers will be used to purchase or carry any Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve.

44

--------------------------------------------------------------------------------

6.14    Subsidiaries. (a) Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 5.11, 6.3, and/or 6.11; or (b) permit any
existing Subsidiary to issue any additional Stock except director’s qualifying
interests and Stock issued to Loan Parties constituting Collateral hereunder.
6.15    Restrictive Agreements. Become a party to any Restrictive Agreement,
except (each of the following a “Permitted Restrictive Agreement”): (a) a
Restrictive Agreement as in effect on the Closing Date and shown on
Schedule 4.30; (b) a Restrictive Agreement relating to secured Indebtedness
permitted hereunder, if such restrictions apply only to the collateral for such
Indebtedness; (c) customary provisions in leases, licenses, and other contracts
restricting assignment thereof; (d) any Loan Document, the Subordinated
Indebtedness Documents, or any other document evidencing Indebtedness otherwise
permitted to be incurred hereunder so long as such provision do not prohibit the
Borrowers from granting Liens on any of the Collateral or amend the Loan
Documents or make dividends or distributions among Loan Parties; and
(e) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder.
6.16    Plans. Become party to any Multiemployer Plan or Foreign Plan that is a
defined benefit plan without providing advance notice to Agent, other than any
in existence on the Closing Date.
7.FINANCIAL COVENANTS.
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations (other than indemnities and
other contingent Obligations not then due and payable), such Borrower will:
(a)Fixed Charge Coverage Ratio. During any Financial Covenant Trigger Period,
have a Fixed Charge Coverage Ratio, measured on a month-end basis, of at least
1.0 to 1.0, determined for the applicable Rolling Period as of (i) the last day
of the month most recently ended before the commencement of such Financial
Covenant Trigger Period and (ii) the last day of each month thereafter until the
end of such Financial Covenant Trigger Period.
8.EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
8.1    If Borrowers fail to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;
8.2    If any Loan Party
(a)fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 5.1, 5.2, 5.3 (solely if any Borrower or any Subsidiary is not
in good standing in its jurisdiction of organization), 5.6, 5.7 (solely if any
Borrower refuses to allow Agent or its representatives or agents to visit such
Borrower’s properties, inspect its assets or books or records, examine and make
copies of its books and records, or discuss such Borrower’s affairs, finances,
and accounts with officers and employees of such Borrower), or 5.17 of this
Agreement, (ii) Section 6 of this Agreement, or (iii) Section 7 of this
Agreement; or

45

--------------------------------------------------------------------------------

(b)fails to perform or observe any covenant or other agreement contained in this
Agreement, or in any of the other Loan Documents, in each case, other than any
such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any Senior Officer of any
Borrower or (ii) the date on which written notice thereof is given to
Administrative Borrower by Agent;
8.3    If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $7,500,000, or more (except to the extent fully
covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party, or with respect to any of their respective assets, and
either (a) there is a period of 30 consecutive days at any time after the entry
of any such judgment, order, or award during which (1) the same is not
discharged, satisfied, vacated, or bonded pending appeal, or (2) a stay of
enforcement thereof is not in effect, or (b) enforcement proceedings are
commenced upon such judgment, order, or award;
8.4    If an Insolvency Proceeding is commenced by a Loan Party;
8.5    If an Insolvency Proceeding is commenced against a Loan Party and any of
the following events occur: (a) such Loan Party consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party, or (e) an order
for relief shall have been issued or entered therein;
8.6    If a Loan Party is enjoined, restrained, or in any way prevented by court
order from continuing to conduct all or any material part of the business
affairs of Borrowers and their Subsidiaries, taken as a whole;
8.7    If there is a default in one or more agreements to which a Loan Party is
a party with one or more third Persons relative to a Loan Party’s Indebtedness
(and/or any early termination event or other similar event shall be incurred by
any Loan Party in respect of any Hedge Obligation) involving an aggregate amount
of $20,000,000 or more, and (i) in the case of Indebtedness other than a Hedge
Obligation, such default (a) occurs at the final maturity of the obligations
thereunder, or (b) results in a right by such third Person, irrespective of
whether exercised, to accelerate the maturity of such Loan Party’s obligations
thereunder or (ii) in the case of any Hedge Obligation, such event shall extend
beyond any applicable cure periods or grace periods and not be waived in writing
by the holder of such Hedge Obligation; provided that, in respect of Hedge
Obligations of such Loan Party owed to the applicable counterparty at such time,
the amount for purposes of this Section 8.7 shall be an amount equal to the
Hedge Termination Value of the corresponding Hedge Agreements between such Loan
Party and the applicable counterparty;
8.8    If any warranty, representation, certificate, or written statement made
herein or in any other Loan Document or delivered in writing to Agent or any
Lender in connection with this Agreement or any other Loan Document, in each
case, by a Loan Party, proves to be untrue in any material respect (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;
8.9    If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement or any other Loan Document);
8.10    If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent of Permitted Liens, first-priority Lien on
the Collateral covered thereby, except (a) as a result of a disposition of the
applicable

46

--------------------------------------------------------------------------------

Collateral (or any Loan Party) in a transaction permitted under this Agreement,
or (b) as the result of an action or failure to act on the part of Agent;
8.11    The validity or enforceability of any Loan Document shall at any time
for any reason (other than solely as the result of an action or failure to act
on the part of Agent) be declared to be null and void, or a proceeding shall be
commenced by a Loan Party, or by any Governmental Authority having jurisdiction
over a Loan Party, seeking to establish the invalidity or unenforceability
thereof, or a Loan Party shall deny that such Loan Party has any liability or
obligation purported to be created under any Loan Document;
8.12    An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
a Loan Party to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan, and in each case a Material Adverse Change
would result; a Loan Party or ERISA Affiliate fails to pay when due any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA and a Material Adverse Change would result; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan and a Material Adverse
Change would result; or
8.13    A Change of Control occurs.
9.RIGHTS AND REMEDIES.
9.1    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Administrative
Borrower), in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by Applicable Law, do any one or more of the
following:
(a)declare the Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents immediately
due and payable, whereupon the same shall become and be immediately due and
payable and Borrowers shall be obligated to repay all of such Obligations in
full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by each
Borrower;
(b)declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Lender
hereunder to make Advances, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of the Issuing Lender to issue Letters of
Credit; and
(c)exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents or Applicable Law.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to any Borrower or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of all accrued
and unpaid interest thereon and all fees and all other amounts owing under this
Agreement or under any of the other Loan Documents, shall automatically and
immediately become due and payable and Borrowers shall be obligated to repay all
of such Obligations in full, without presentment, demand, protest, or notice of
any kind, all of which are expressly waived by each Borrower.
9.2    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender

47

--------------------------------------------------------------------------------

Group of any Event of Default shall be deemed a continuing waiver. No delay by
the Lender Group shall constitute a waiver, election, or acquiescence by it.
10.WAIVERS; INDEMNIFICATION.
10.1    Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which such Borrower may in any way be liable.
10.2    The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.
10.3    Indemnification. Borrowers shall pay, indemnify, defend, and hold the
Agent-Related Persons and the Lender-Related Persons (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings,
liabilities, fines, costs, penalties, and damages, and all reasonable
out-of-pocket fees and disbursements of attorneys, experts, or consultants and
all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including attorneys’ fees) of any
Lender (other than WFCF) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrowers’ and their
Subsidiaries’ compliance with the terms of the Loan Documents (provided,
however, that the indemnification in this clause (a) shall not extend to
(i) disputes solely between or among the Indemnified Persons, (ii) disputes
solely between or among the Lenders and their respective Affiliates; it being
understood and agreed that the indemnification in this clause (a) shall extend
(A) to disputes among Indemnified Persons, Lenders, and/or their Affiliates
relating to any act or omission or a Loan Party and (B) to Agent (but not the
Lenders) relative to disputes between or among Agent on the one hand, and one or
more Lenders, or one or more of their Affiliates, on the other hand, or
(iii) any Taxes or any costs attributable to Taxes, which shall be governed by
Section 16 and any other matters governed by Section 2.11(g) and Section 2.13 of
this Agreement), (b) with respect to any investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, or the use of the
proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by any Borrower or
any of its Subsidiaries or any Environmental Actions, Environmental Liabilities
or Remedial Actions related in any way to any such assets or properties of any
Borrower or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding, no
Borrower shall have any obligation to any Indemnified Person under this
Section 10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person or its officers, directors,
employees, attorneys, or agents. This provision shall survive the termination of
this Agreement and the repayment of the Obligations. If any Indemnified Person
makes any payment to any other Indemnified Person with respect to an Indemnified
Liability as to which any Borrower was required to indemnify the Indemnified
Person receiving such payment, the Indemnified Person making such payment is
entitled to be indemnified and reimbursed by Borrowers with respect thereto.
WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED

48

--------------------------------------------------------------------------------

PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED
PERSON OR OF ANY OTHER PERSON.
11.NOTICES.
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrowers or Agent, as the case may be, they shall be sent to the
respective address set forth below:
If to Borrowers:
c/o Boise Cascade, L.L.C.
1111 West Jefferson Street
Boise, Idaho 83728
Attention: Chief Financial Officer
Fax No.: (208) 384-6566
with copies to:
c/o Boise Cascade, L.L.C.
1111 West Jefferson Street
Boise, Idaho 83728
Attention: Vice President and General Counsel
Fax No.: (208) 384-6566
If to Agent:
Wells Fargo Capital Finance, LLC
111 South Wacker Drive, Suite 3000
Chicago, Illinois 60606
Attention: Portfolio Manager—Boise Cascade
Fax No.:
with copies to:
McGuireWoods LLP
77 West Wacker Drive, Suite 4100
Chicago, Illinois 60601
Attention: Philip J. Perzek
Fax No.: (312) 698-455



Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).
12.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
(a)THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN

49

--------------------------------------------------------------------------------

DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b)THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF New York, STATE OF New York; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).
(c)TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
(d) EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
New York AND THE STATE OF New York, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
13.ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
13.1    Assignments and Participations.
(a)With the prior written consent of Administrative Borrower, which consent of
Administrative Borrower shall not be unreasonably withheld, delayed, or
conditioned and shall not be required (1) if an Event of Default has occurred
and is continuing or (2) in connection with an assignment to a Person that is a
Lender or an Affiliate (other than individuals) of a Lender; provided that
Administrative Borrower

50

--------------------------------------------------------------------------------

shall be deemed to have consented to a proposed assignment unless it objects
thereto by written notice to Agent within 5 Business Days after having received
notice thereof, and with the prior written consent of Agent, which consent of
Agent shall not be unreasonably withheld, delayed or conditioned, and shall not
be required in connection with an assignment to a Person that is a Lender or an
Affiliate (other than individuals) of a Lender, any Lender may assign and
delegate to one or more assignees so long as such prospective assignee is an
Eligible Transferee (each, an “Assignee”; provided, however, that no Loan Party,
Affiliate of a Loan Party, Principal Holder, or Affiliate of a Principal Holder
shall be permitted to become an Assignee) all or any portion of the Obligations,
the Commitments and the other rights and obligations of such Lender hereunder
and under the other Loan Documents, in a minimum amount (unless waived by Agent)
of $5,000,000 and integral multiples of $1,000,000 (except such minimum amount
shall not apply to (x) an assignment or delegation by any Lender to any other
Lender or an Affiliate of any Lender or (y) a group of new Lenders, each of
which is an Affiliate of each other or a Related Fund of such new Lender to the
extent that the aggregate amount to be assigned to all such new Lenders is at
least $5,000,000); provided, however, that Borrowers and Agent may continue to
deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses, and related information with respect to
the Assignee, have been given to Administrative Borrower and Agent by such
Lender and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance and Agent has
notified the assigning Lender of its receipt thereof in accordance with
Section 13.1(b), and (iii) unless waived by Agent, the assigning Lender or
Assignee has paid to Agent for Agent’s separate account a processing fee in the
amount of $3,500.
(b)From and after the date that Agent notifies the assigning Lender (with a copy
to Administrative Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.9(a).
(c)By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it

51

--------------------------------------------------------------------------------

will perform all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.
(d)Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
(e)Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, and (v) all amounts payable by Borrowers
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collections of Borrowers or their Subsidiaries,
the Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.
(f)In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Borrower and its Subsidiaries and
their respective businesses.
(g)Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under Applicable Law.

52

--------------------------------------------------------------------------------

(h)Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Advances and/or
Obligations (and the principal amount thereof and stated interest thereon) held
by such Lender (each, a “Registered Loan”). Other than in connection with an
assignment by a Lender of all or any portion of its portion of the Advances
and/or Obligations to an Affiliate of such Lender or a Related Fund of such
Lender (i) a Registered Loan (and the registered note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide) and (ii) any assignment or sale of all or part of such Registered Loan
(and the registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any evidencing the same), Borrowers shall
treat the Person in whose name such Registered Loan (and the registered note, if
any, evidencing the same) is registered as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes, notwithstanding
notice to the contrary. This Section 13.1(h) shall be construed so that the
Advances and Obligations are at all times maintained in “registered form” within
the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the IRC. In the case
of any assignment by a Lender of all or any portion of the Advances and/or
Obligations to an Affiliate of such Lender or a Related Fund of such Lender, and
which assignment is not recorded in the Register, the assigning Lender, on
behalf of Borrowers, shall maintain a register comparable to the Register.
(i)In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register meeting the requirements of Treasury
Regulation Section 5f.103-1(c) on which it enters the name of all participants
in the Registered Loans held by it (and the principal amount (and stated
interest thereon) of the portion of such Registered Loans that is subject to
such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. For the avoidance of doubt, Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Participant Register.
(j)Agent shall make a copy of the Register (and each Lender shall make a copy of
its Participant Register in the extent it has one) available for review by
Borrowers from time to time as Borrowers may reasonably request.
13.2    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that no Borrower may assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release any Borrower from its Obligations. A Lender may assign this Agreement
and the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 and, except as expressly required pursuant to
Section 13.1, no consent or approval by any Borrower is required in connection
with any such assignment.
14.AMENDMENTS; WAIVERS.
14.1    Amendments and Waivers.
(a)No amendment, waiver or other modification of any provision of this Agreement
or any other Loan Document (other than Bank Product Agreements or the Fee
Letters), and no consent with respect to any departure by any Borrower
therefrom, shall be effective unless the same shall be in writing and

53

--------------------------------------------------------------------------------

signed by the Required Lenders (or by Agent at the written request of the
Required Lenders) and the Loan Parties that are party thereto and then any such
waiver or consent shall be effective, but only in the specific instance and for
the specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of the Lenders
directly affected thereby and all of the Loan Parties that are party thereto, do
any of the following:
(i)increase the amount of or extend the expiration date of any Commitment of any
such directly affected Lender or amend, modify, or eliminate the last sentence
of Section 2.4(c),
(ii)postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(iii)reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)) (provided, however, that neither the
amendment or waiver of any provision relevant to the calculation of Average
Excess Availability nor the amendment or waiver of any Default or Event of
Default shall constitute a reduction of any interest or fee hereunder and that
the imposition and/or waiver of the application of interest at the Default Rate
shall be subject to Required Lenders only),
(iv)amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,
(v)amend, modify, or eliminate Section 15.11,
(vi)other than as permitted by Section 15.11, release Agent’s Lien in and to any
of the Collateral,
(vii)amend, modify, or eliminate the definition of “Required Lenders” or “Pro
Rata Share”,
(viii)other than as permitted by Section 15.11(a), contractually subordinate any
of Agent’s Liens (other than Liens upon any Notes Priority Collateral Assets in
connection with the incurrence of any Permitted Senior Indebtedness and other
than for the benefit of depository or intermediary institutions as agreed to by
Agent in a Control Agreement),
(ix)other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,
(x)amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii) or Section 2.4(e) or (f),
(xi)amend, modify, or eliminate any of the provisions of Section 13.1(a) to
permit a Loan Party or an Affiliate of a Loan Party to be permitted to become an
Assignee, or
(xii)amend, modify, or eliminate the definition of Borrowing Base or any of the
defined terms (including the definitions of Eligible Accounts and Eligible
Inventory) that are used in such

54

--------------------------------------------------------------------------------

definition to the extent that any such change results in more credit being made
available to Borrowers based upon the Borrowing Base, but not otherwise, or the
definition of Maximum Revolver Amount.
(b)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
any Fee Letter, without the written consent of each of the parties thereto (and
shall not require the written consent of any of the Lenders), and (ii) any
provision of Section 15 pertaining to Agent, or any other rights or duties of
Agent under this Agreement or the other Loan Documents, without the written
consent of Agent, Borrowers, and the Required Lenders,
(c)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lender, Agent, Borrowers, and the Required Lenders,
(d)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders,
(e)Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii).
14.2    Replacement of Certain Lenders.
(a)If (i) any action to be taken by the Lender Group or Agent hereunder requires
the consent, authorization, or agreement of all Lenders or all Lenders affected
thereby and if such action has received the consent, authorization, or agreement
of the Required Lenders but not of all Lenders or all Lenders affected thereby,
or (ii) any Lender makes a claim for compensation under Section 16, then
Borrowers or Agent, upon at least 5 Business Days prior irrevocable notice, may
permanently replace any Lender that failed to give its consent, authorization,
or agreement (a “Holdout Lender”) or any Lender that made a claim for
compensation (a “Tax Lender”) with one or more Replacement Lenders, and the
Holdout Lender or Tax Lender, as applicable, shall have no right to refuse to be
replaced hereunder. Such notice to replace the Holdout Lender or Tax Lender, as
applicable, shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.
(b)Prior to the effective date of such replacement, the Holdout Lender or Tax
Lender, as applicable, and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender or Tax Lender, as
applicable, being repaid in full its share of the outstanding Obligations
(without any premium or penalty of any kind whatsoever, but including (i) all
interest, fees and other amounts that may be due in payable in respect thereof,
and (ii) an assumption of its Pro Rata Share of participations in the Letters of
Credit). If the Holdout Lender or Tax Lender, as applicable, shall refuse or
fail to execute and deliver any such Assignment and Acceptance prior to the
effective date of such replacement, Agent may, but shall not be required to,
execute and deliver such Assignment and Acceptance in the name or and on behalf
of the Holdout Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Holdout Lender
or Tax Lender, as applicable, shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender or Tax
Lender, as applicable, shall be made in accordance with the terms of
Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and

55

--------------------------------------------------------------------------------

the other rights and obligations of the Holdout Lender or Tax Lender, as
applicable, hereunder and under the other Loan Documents, the Holdout Lender or
Tax Lender, as applicable, shall remain obligated to make the Holdout Lender’s
or Tax Lender’s, as applicable, Pro Rata Share of Advances and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of such Letters of Credit.
14.3    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by each Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
15.AGENT; THE LENDER GROUP.
15.1    Appointment and Authorization of Agent. Each Lender hereby designates
and appoints WFCF as its agent under this Agreement and the other Loan Documents
and each Lender hereby irrevocably authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Borrowers and their Subsidiaries, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Borrowers and their Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of
Borrowers and their Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Borrowers or their
Subsidiaries, the Obligations, the Collateral, the Collections of Borrowers and
their Subsidiaries, or otherwise related to any of

56

--------------------------------------------------------------------------------

same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.
15.2    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
15.3    Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Borrower or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Borrower or its Subsidiaries.
15.4    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).
15.5    Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or any Borrower referring
to this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such

57

--------------------------------------------------------------------------------

action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.
15.6    Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of any Borrower and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).
15.7    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrowers are obligated to reimburse
Agent or Lenders for such expenses pursuant to this Agreement or otherwise.
Agent is authorized and directed to deduct and retain sufficient amounts from
the Collections of Borrowers and their Subsidiaries received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers). In the event
Agent is not reimbursed for such costs and expenses by Borrowers or their
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Agent such Lender’s ratable thereof. Whether or not the transactions
contemplated hereby are consummated, each of the Lenders, on a ratable basis,
shall indemnify and defend the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrowers and without limiting the obligation of
Borrowers to do so) from and against any and all Indemnified Liabilities;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct nor shall any
Lender be liable for the obligations of any Defaulting Lender in failing to make
an Advance or other extension of credit hereunder. Without limitation of the
foregoing, each Lender shall reimburse Agent upon demand for such Lender’s
ratable share of any costs or out of pocket expenses (including attorneys,
accountants, advisors, and consultants fees and expenses) incurred by

58

--------------------------------------------------------------------------------

Agent in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrowers.
Notwithstanding anything in this Agreement to the contrary, Lenders shall be
liable to Agent-Related Persons for, and shall indemnify Agent-Related Persons
for, only Indemnified Liabilities and other costs or expenses that relate to or
arise from an Agent-Related Person’s acting as or for Agent (in its capacity as
Agent). The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.
15.8    Agent in Individual Capacity. WFCF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, provide Bank
Products to, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with
Borrowers and their Subsidiaries and Affiliates and any other Person party to
any Loan Document as though WFCF were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, WFCF or its Affiliates may receive information
regarding Borrowers or their Affiliates or any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Borrowers
or such other Person and that prohibit the disclosure of such information to the
Lenders (or Bank Product Providers), and the Lenders acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver Agent will use its
reasonable best efforts to obtain), Agent shall not be under any obligation to
provide such information to them. The terms “Lender” and “Lenders” include WFCF
in its individual capacity.
15.9    Successor Agent. Agent may resign as Agent upon 30 days prior written
notice to the Lenders (unless such notice is waived by the Required Lenders) and
Administrative Borrower (unless such notice is waived by Borrowers) and without
any notice to the Bank Product Providers. If Agent resigns under this Agreement,
the Required Lenders shall be entitled, with (so long as no Event of Default has
occurred and is continuing) the consent of Administrative Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders (and the Bank Product Providers). If, at the time that
Agent’s resignation is effective, it is acting as the Issuing Lender or the
Swing Lender, such resignation shall also operate to effectuate its resignation
as the Issuing Lender or the Swing Lender, as applicable, and it shall
automatically be relieved of any further obligation to issue Letters of Credit,
to cause the Underlying Issuer to issue Letters of Credit, or to make Swing
Loans. If no successor Agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with the Lenders and
Administrative Borrower, a successor Agent from among the Lenders or, if no
Lender is willing to accept such appointment, a successor agent that is not from
among the Lenders. If Agent has materially breached or failed to perform any
material provision of this Agreement or of Applicable Law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If no successor Agent has accepted appointment as Agent by the
date which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.
15.10    Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire equity

59

--------------------------------------------------------------------------------

interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with any Borrower and its Subsidiaries
and Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers). The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding Borrowers or their Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrowers or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.
15.11    Collateral Matters.
(a)The Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent to
release any Lien on any Collateral (i) upon the termination of the Commitments
and payment and satisfaction in full by Borrowers of all of the Obligations
(other than indemnities and other contingent Obligations not then due and
payable), (ii) constituting property being sold or disposed of if a release is
required or desirable in connection therewith and if Borrowers certify to Agent
that the sale or disposition is permitted under Section 6.3, Section 6.4, or
otherwise under this Agreement or any other Loan Document (and Agent may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property in which no Borrower and no Subsidiary of Borrowers
owned any interest at the time Agent’s Lien was granted nor at any time
thereafter, or (iv) constituting property leased to any Borrower or its
Subsidiaries under a lease that has expired or is terminated in a transaction
permitted under this Agreement. The Loan Parties and the Lenders hereby
irrevocably authorize (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent, based upon the instruction
of the Required Lenders, to (a) consent to, credit bid or purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted under the provisions of the Bankruptcy
Code, including under Section 363 of the Bankruptcy Code, (b) credit bid or
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale or other disposition thereof conducted
under the provisions of the Code, including pursuant to Sections 9-610 or 9-620
of the Code, or (c) credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any other
sale or foreclosure conducted by Agent (whether by judicial action or otherwise)
in accordance with Applicable Law. In connection with any such credit bid or
purchase, the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not unduly delay the
ability of Agent to credit bid or purchase at such sale or other disposition of
the Collateral and, if such claims cannot be estimated without unduly delaying
the ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the Lenders and the Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Stock of the acquisition vehicle or vehicles that are used to consummate
such purchase). Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders (without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers). Upon request by Agent or any Borrower at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such

60

--------------------------------------------------------------------------------

release on terms that, in Agent’s opinion, would expose Agent to liability or
create any obligation or entail any consequence other than the release of such
Lien without recourse, representation, or warranty, (2) such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those expressly being released) upon (or obligations of any Borrower in
respect of) all interests retained by any Borrower, including, the proceeds of
any sale, all of which shall continue to constitute part of the Collateral. The
Lenders further hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, at its option and in its sole discretion, to subordinate any Lien granted
to or held by Agent under any Loan Document to the holder of any Permitted Lien
on such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness, and (3) Agent may, with the prior written consent of Required
Lenders, release Collateral with a book value not greater than (A) $25,000,000
or (B) 10% of the of the aggregate Revolver Commitments, in each case, during
any calendar year, in addition to any other releases of Collateral expressly
permitted by the Loan Documents.
(b)Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by a
Borrower or its Subsidiaries or is cared for, protected, or insured or has been
encumbered, or that Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, or that any particular items of Collateral meet the eligibility
criteria applicable in respect thereof or whether to impose, maintain, reduce,
or eliminate any particular reserve hereunder or whether the amount of any such
reserve is appropriate or not, or to exercise at all or in any particular manner
or under any duty of care, disclosure or fidelity, or to continue exercising,
any of the rights, authorities and powers granted or available to Agent pursuant
to any of the Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission, or event related thereto, subject to the
terms and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.
15.12    Restrictions on Actions by Lenders; Sharing of Payments.
(a)Each of the Lenders agrees that it shall not, without the express written
consent of Agent, set off against the Obligations, any amounts owing by such
Lender to any Borrower or its Subsidiaries or any deposit accounts of any
Borrower or its Subsidiaries now or hereafter maintained with such Lender. Each
of the Lenders further agrees that it shall not, unless specifically requested
to do so in writing by Agent, take or cause to be taken any action, including,
the commencement of any legal or equitable proceedings to enforce any Loan
Document against any Borrower or any Guarantor or to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.
(b)If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
15.13    Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each

61

--------------------------------------------------------------------------------

Bank Product Provider shall be deemed to accept) such appointment) for the
purpose of perfecting Agent’s Liens in assets which, in accordance with Article
8 or Article 9, as applicable, of the Code can be perfected by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.
15.14    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
15.15    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
15.16    Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:
(a)is deemed to have requested that Agent furnish such Lender, promptly after it
becomes available, a copy of each field audit or examination report respecting
any Borrower or its Subsidiaries (each, a “Report”) prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,
(b)expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding a Borrower and its
Subsidiaries and will rely significantly upon each Borrower’s and its
Subsidiaries’ books and records, as well as on representations of each
Borrower’s personnel,
(d)agrees to keep all Reports and other material, non-public information
regarding each Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and
(e)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who obtains all or part of any Report through the indemnifying Lender.
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Borrower or its Subsidiaries to

62

--------------------------------------------------------------------------------

Agent that has not been contemporaneously provided by any Borrower or such
Subsidiary to such Lender, and, upon receipt of such request, Agent promptly
shall provide a copy of same to such Lender, (y) to the extent that Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from any Borrower or such Subsidiary, any Lender may,
from time to time, reasonably request Agent to exercise such right as specified
in such Lender’s notice to Agent, whereupon Agent promptly shall request of such
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from such Borrower or its Subsidiaries, Agent
promptly shall provide a copy of same to such Lender, and (z) any time that
Agent renders to any Borrower a statement regarding the Loan Account, Agent
shall send a copy of such statement to each Lender.
15.17    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.
16.WITHHOLDING TAXES.
(a)All payments made by any Borrower hereunder or under any Loan Document will
be made without setoff, counterclaim, or other defense. In addition, all such
payments will be made free and clear of, and without deduction or withholding
for, any present or future Taxes, and in the event any deduction or withholding
of Taxes is required, Borrowers shall comply with the next sentence of this
Section 16(a). If any Taxes are so levied or imposed, Borrowers agree to pay the
full amount of such Taxes and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement or any other Loan
Document, including any amount paid pursuant to this Section 16(a) after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein; provided, however, that Borrowers shall not be
required to increase any such amounts if the increase in such amount payable
results from Agent’s or such Lender’s own willful misconduct or gross
negligence. Borrowers will furnish to Agent as promptly as possible after the
date the payment of any Tax is due pursuant to Applicable Law, certified copies
of tax receipts evidencing such payment by Borrowers.
(b)Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
(c)If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Boise Cascade and Agent (or, in the case of a
Participant, to the Lender granting the participation only) a correct and
complete original copy of one of the following before receiving its first
payment under this Agreement:

63

--------------------------------------------------------------------------------

(i)if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of any Borrower (within the meaning of Section 871(h)(3)(B) of
the IRC), or (III) a controlled foreign corporation related to any Borrower
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);
(ii)if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;
(iii)if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv)if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments);
(v)a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax; or
(vi)if a payment made to a Lender or Participant would be subject to United
States federal withholding tax imposed by FATCA if such Lender or Participant
fails to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender or Participant shall deliver to Agent and Borrowers documentation, at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrowers or the Agent, prescribed by the Internal Revenue Service
(including as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such
additional documentation reasonably requested by the Borrowers as may be
necessary to demonstrate that such Lender or Participant has complied with
applicable reporting requirements of FATCA so that payments made to such Lender
or Participant hereunder would not be subject to U.S. federal withholding taxes
under FATCA, or, if necessary, to determine the amount to deduct and withhold
from such payment.
Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and promptly notify
Agent (or, in the case of a Participant, the Lender granting the participation
only) of any change in circumstances which would modify or render invalid any
claimed exemption or reduction.
(d)If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, however,
that nothing in this Section 16(d) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.
(e)If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or,

64

--------------------------------------------------------------------------------

in the case of a sale of a participation interest, to the Lender granting the
participation only) of the percentage amount in which it is no longer the
beneficial owner of Obligations of Borrowers to such Lender or Participant. To
the extent of such percentage amount, Agent will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16(c) or 16(d) as no
longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16(c) or 16(d), if
applicable. Each Borrower agrees that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.
(f)If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16(c) or 16(d) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.
(g)If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
(h)If Agent or a Lender determines, in its sole discretion, that it has received
a refund of any Taxes as to which it has been indemnified by Borrowers or with
respect to which Borrowers have paid additional amounts pursuant to this
Section 16, so long as no Default or Event of Default has occurred and is
continuing, it shall pay over such refund to Borrowers (but only to the extent
of payments made, or additional amounts paid, by Borrowers under this Section 16
with respect to Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund);
provided, that Borrowers, upon the request of Agent or such Lender, agree to
repay the amount paid over to Borrowers (plus any penalties, interest or other
charges, imposed by the relevant Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to any Borrower or any other Person.
17.GENERAL PROVISIONS.
17.1    Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

65

--------------------------------------------------------------------------------

17.2    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
17.3    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Borrower, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.
17.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
17.5    Bank Product Providers. Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
for purposes of any reference in a Loan Document to the parties for whom Agent
is acting. Agent hereby agrees to act as agent for such Bank Product Providers
and, by virtue of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent and to have accepted the benefits of the Loan Documents; it being
understood and agreed that the rights and benefits of each Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider’s
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to Agent and the right to share in payments and collections
out of the Collateral as more fully set forth herein. In addition, each Bank
Product Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Any Borrower may obtain Bank
Products from any Bank Product Provider, although no Borrower is required to do
so. Each Borrower acknowledges and agrees that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider. Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, no provider or holder of any Bank Product shall have
any voting or approval rights hereunder (or be deemed a Lender) solely by virtue
of its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors. 
17.6    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

66

--------------------------------------------------------------------------------

17.7    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
17.8    Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by any Borrower or Guarantor or the transfer to the Lender
Group of any property should for any reason subsequently be asserted, or
declared, to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a “Voidable Transfer”), and if the
Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the advice of counsel, then, as to
any such Voidable Transfer, or the amount thereof that the Lender Group is
required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys’ fees of the Lender Group related thereto, the liability
of Borrowers or Guarantor automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.
17.9    Confidentiality.
(a)Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrowers and
their Subsidiaries, their operations, assets, and existing and contemplated
business plans and including, without limitation, information included in any
Borrowing Base Certificate or other certificate delivered pursuant to
Section 5.2 (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner and with a reasonable degree of care, and shall
not be disclosed by Agent and the Lenders to Persons who are not parties to this
Agreement, except: (i) to attorneys for and other advisors, accountants,
auditors, and consultants to any member of the Lender Group and to employees,
directors and officers of any member of the Lender Group (the Persons in this
clause (i), “Lender Group Representatives”) on a “need to know” basis in
connection with this Agreement and the transactions contemplated hereby and on a
confidential basis; (ii) to Subsidiaries and Affiliates of any member of the
Lender Group (including the Bank Product Providers), provided that any such
Subsidiary or Affiliate shall have agreed to receive such information hereunder
subject to the terms of this Section 17.9; (iii) as may be required by
regulatory authorities so long as such authorities are informed of the
confidential nature of such information; (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Administrative Borrower with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation; (v) as may be agreed to in advance in writing by Borrowers; (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process; (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives); (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant,

67

--------------------------------------------------------------------------------

or pledgee shall have agreed in writing to receive such Confidential Information
hereunder subject to the terms of this Section; (ix) to the extent reasonably
necessary in connection with any litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents; provided, that, prior to any disclosure to any Person
(other than any Loan Party, Agent, any Lender, any of their respective
Affiliates, or their respective counsel) under this clause (ix) with respect to
litigation involving any Person (other than any Borrower, Agent, any Lender, any
of their respective Affiliates, or their respective counsel), the disclosing
party agrees to provide Borrowers with prior written notice thereof; and (x) in
connection with, and to the extent reasonably necessary for, the exercise of any
secured creditor remedy under this Agreement or under any other Loan Document.
(b)Anything in this Agreement to the contrary notwithstanding, Agent may
(i) provide information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services,
and (ii) use the name, logos, and other insignia of Borrowers and Loan Parties
and the Revolver Commitments provided hereunder in any “tombstone” or comparable
advertising, on its website or in other marketing materials of the Agent.
17.10    Lender Group Expenses. Borrowers agree to pay the Lender Group Expenses
(as invoiced to Borrowers) on the earlier of (a) the first day of the month
following the date on which such Lender Group Expenses were first incurred or
(b) the date on which demand therefor is made by Agent. Borrowers agree that
their respective obligations contained in this Section 17.10 shall survive
payment or satisfaction in full of all other Obligations.
17.11    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.
17.12    Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties’ senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Expenses hereunder and be for
the account of Borrowers.
17.13    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

68

--------------------------------------------------------------------------------

17.14    Boise Cascade as Agent for Borrowers. Each Borrower hereby irrevocably
appoints Boise Cascade as the borrowing agent and attorney-in-fact for all
Borrowers (the “Administrative Borrower”) which appointment shall remain in full
force and effect unless and until Agent shall have received prior written notice
signed by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower. Each Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (a) to provide
Agent with all notices with respect to Advances and Letters of Credit obtained
for the benefit of any Borrower and all other notices and instructions under
this Agreement, and (b) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral in a combined fashion, as more fully set forth herein, is
done solely as an accommodation to Borrowers in order to utilize the collective
borrowing powers of Borrowers in the most efficient and economical manner and at
their request, and that Lender Group shall not incur liability to any Borrower
as a result hereof. Each Borrower expects to derive benefit, directly or
indirectly, from the handling of the Loan Account and the Collateral in a
combined fashion since the successful operation of each Borrower is dependent on
the continued successful performance of the integrated group. To induce the
Lender Group to do so, and in consideration thereof, each Borrower hereby
jointly and severally agrees to indemnify each member of the Lender Group and
hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(a) the handling of the Loan Account and Collateral of Borrowers as herein
provided, or (b) the Lender Group’s relying on any instructions of the
Administrative Borrower, except that Borrowers will have no liability to the
relevant Agent-Related Person or Lender-Related Person under this Section 17.14
with respect to any liability that has been finally determined by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Agent-Related Person or Lender-Related Person, as the
case may be.
17.15    Certifications Regarding Indenture. Borrowers certify to Agent and
Lenders that neither the execution or performance of the Loan Documents nor the
incurrence of any Obligations by Borrowers violates any provision of the
Indenture. Borrowers further certify that the Commitments and Obligations
constitute “Senior Indebtedness” under the Indenture. Agent may condition
Borrowings, Letters of Credit and other credit accommodations under the Loan
Documents from time to time upon Agent’s receipt of evidence that the
Commitments and Obligations continue to constitute “Senior Indebtedness” at such
time.



69

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
Boise Cascade, L.L.C.
By:    /s/ Kelly Hibbs____________
Name:    Kelly Hibbs
Title:    Vice President and Controller
Boise Cascade Building Materials Distribution, L.L.C.
By:    /s/ Kelly Hibbs____________
Name:    Kelly Hibbs
Title:    Vice President and Controller
Boise Cascade Wood Products, L.L.C.
By:    /s/ Kelly Hibbs____________
Name:    Kelly Hibbs
Title:    Vice President and Controller

--------------------------------------------------------------------------------




Wells Fargo Capital Finance, LLC,
as Agent and as a Lender
By:    /s/ Ernest May________________
Name:    Ernest May
Title:    Director

--------------------------------------------------------------------------------




Bank of America, N.A.,
as a Lender
By:    /s/ Todd Eggertsen_____________
Name:    Todd Eggertsen
Title:    Senior Vice President

--------------------------------------------------------------------------------




U.S. Bank National Association,
as a Lender
By:    /s/ Lynn Gosselin_____________
Name:    Lynn Gosselin
Title:    Vice President

--------------------------------------------------------------------------------




JPMorgan Chase Bank, N.A.,
as a Lender
By:    /s/ Peter S. Predun_____________
Name:    Peter S. Predun
Title:    Executive Director

--------------------------------------------------------------------------------




PNC Bank, National Association,
as a Lender
By:    /s/ Jeanette Vandenbergh________
Name:    Jeanette Vandenbergh
Title:    Vice President





--------------------------------------------------------------------------------

Schedule C-1
Commitments


Lender


Revolver Commitment
Wells Fargo Capital Finance, LLC
$90,000,000
Bank of America, N.A.
$75,000,000
U.S. Bank National Association
$45,000,000
JPMorgan Chase Bank, N.A.
$5,000,000
PNC Bank, National Association
$35,000,000
 
 
All Lenders
$250,000,000






--------------------------------------------------------------------------------






Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
“Account” means an account (as that term is defined in the Code).
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
“Accounts Formula Amount” means 85% of the amount of Eligible Accounts, less the
amount, if any, of the Dilution Reserve. Subject to Agent's right to apply and
revise eligibility criteria for Eligible Accounts and/or adjust the Dilution
Reserve, in each case, in its Permitted Discretion in accordance with the terms
of the Agreement, the Accounts Formula Amount shall be determined by reference
to the Borrowing Base Certificate most recently delivered to Agent.
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
“Activation Instruction” has the meaning specified therefor in Section 5.17(b)
of the Agreement.
“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.
“Adjusted Net Income” means, determined on a consolidated basis in accordance
with GAAP for any fiscal period of Boise Cascade and its Subsidiaries, net
income (or loss), excluding (a) any gain (or loss) arising from the sale of
capital assets if either (i) such sale was not a sale made in the Ordinary
Course of Business or (ii) the gain (or loss) from such sale is greater than
$1,500,000; (b) income of any entity (other than a Subsidiary) in which a
Borrower has an ownership interest unless such income has actually been received
by a Borrower in the form of cash Distributions; (c) income of any Subsidiary
accrued prior to the date it became a Subsidiary; (d) income of any Person,
substantially all the assets of which have been acquired by a Borrower, realized
by such Person prior to the date of acquisition; (e) income of any Person with
which a Borrower has merged, consolidated or otherwise combined, prior to the
date of such transaction; (f) any unrealized Accounting Standards Codification
No. 815 non-cash gain or loss in respect of any Hedge Agreement; (g) any
non-cash gains or losses attributable to the early extinguishment of debt;
(h) non-recurring non-cash gains or losses; (i) any non-cash goodwill impairment
charges resulting from the application of Accounting Standards Codification
No. 350; and (j) any non-cash compensation charge or expense, including any such
charge or expense arising from grants of stock options or restricted stock or
other equity-incentive programs for the benefit of officers, directors and
employees of Parent, the Borrowers or any Subsidiary.
“Administrative Borrower” has the meaning specified therefor in Section 17.14 of
the Agreement.
“Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.
“Agent” has the meaning specified therefor in the preamble to the Agreement.
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
“Agent's Account” means the Deposit Account of Agent identified on Schedule A-1.
“Agent's Liens” means the Liens granted by any Borrower or its Subsidiaries to
Agent under the Loan Documents.
“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.
“Applicable Law” means all laws, rules, regulations, orders and governmental
guidelines applicable to the

Schedule 1.1
1

--------------------------------------------------------------------------------




Person, conduct, transaction, agreement or matter in question, including all
applicable statutory law, and common law, and all provisions of constitutions,
treaties, statutes, rules, regulations, orders and decrees of Governmental
Authorities having jurisdiction over such Person.
“Applicable Margin” means, as of any date of determination with respect to any
Type of Loan, the applicable margin set forth in the following table that
correspond to the most recent Average Excess Availability calculation delivered
to Agent pursuant to Section 5.1 of the Agreement (the “Average Excess
Availability Calculation”); provided, however, that for the period from the
Closing Date through the date Agent receives the Average Excess Availability
Calculation in respect of the testing period ending September 30, 2011, the
Applicable Margin shall be at the margin in the row styled “Level II”:
Level
Average Excess Availability Calculation
Applicable Margin
with respect to
Base Rate Loans
Applicable Margin
with respect to
LIBOR Rate Loans
I
If Average Excess Availability
is greater than 40%
of the aggregate Revolver Commitments
0.75%
1.75%
II
If Average Excess Availability
is greater than 20% but less than or equal to 40% of the aggregate Revolver
Commitments
1.00%
2.00%
III
If Average Excess Availability
is less than or equal to 20%
of the aggregate Revolver Commitments
1.25%
2.25%



Except as set forth in the foregoing proviso, the Applicable Margin shall be
based upon the most recent Average Excess Availability Calculation, which will
be calculated as of the end of each fiscal quarter. Except as set forth in the
foregoing proviso, the Applicable Margin shall be re-determined quarterly on the
first day of the month following the date of delivery to Agent of the certified
calculation of Average Excess Availability pursuant to Section 5.1 of the
Agreement; provided, however, that if Borrowers fail to provide such
certification when such certification is due, the Applicable Margin shall be set
at the margin in the row styled “Level III” as of the first day of the month
following the date on which the certification was required to be delivered until
the date on which such certification is delivered (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
occasioned by the failure to timely deliver such certification, the Applicable
Margin shall be set at the margin based upon the calculations disclosed by such
certification. In the event that the information regarding Average Excess
Availability contained in any certificate delivered pursuant to Section 5.1 of
the Agreement is shown to be inaccurate, and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(a “Higher Applicable Margin Period”) than the Applicable Margin actually
applied for such Higher Applicable Margin Period, then (i) Borrowers shall
immediately deliver to Agent a correct certificate for such Higher Applicable
Margin Period, (ii) the Applicable Margin shall be determined as if the correct
Applicable Margin (as set forth in the table above) were applicable for such
Higher Applicable Margin Period, and (iii) Borrowers shall within one (1)
Business Day deliver to Agent full payment in respect of the accrued additional
interest as a result of such increased Applicable Margin for such Higher
Applicable Margin Period, which payment shall be promptly applied by Agent to
the affected Obligations.
“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full (other than indemnities and other contingent
Obligations not then due and payable) on the Maturity Date or any earlier date
upon which the Obligations become due and payable in full, or (b) an Event of
Default and the election by Agent or the Required Lenders to require that
payments and proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of
the Agreement.
“Appraised Inventory” means an appraisal of inventory conducted for the benefit
of the Lenders at Agent's request and otherwise reasonably satisfactory to
Agent.
“Approved Foreign Jurisdiction” means (a) the United Kingdom and (b) each other
foreign jurisdiction approved by the Agent so long as the Accounts owing from
Account Debtors organized in or having their principal office or assets located
in such other foreign jurisdiction shall be subject to a letter of credit, bond,
insurance or other credit support acceptable to the Agent.
“Asset Disposition” means a sale, lease, license, consignment, transfer or other
disposition of property, including

Schedule 1.1
2

--------------------------------------------------------------------------------




a disposition of property in connection with a sale-leaseback transaction or
synthetic lease; provided, however, that (a) the granting of a Lien, (b) the
grant of a license on Intellectual Property, and (c) the disposition of cash and
Cash Equivalents are not an Asset Disposition.
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.
“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from
Administrative Borrower to Agent.
“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).
“Average Excess Availability” means, with respect to any period of time, the
average daily Excess Availability during such period of time.
“Bank Product” means any one or more of the following financial products or
accommodations extended to any Loan Party by a Bank Product Provider: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) stored value
cards, (e) purchase cards (including so-called “procurement cards” or
“P-cards”), (f) Cash Management Services, or (g) transactions under Hedge
Agreements.
“Bank Product Agreements” means those agreements entered into from time to time
by a Loan Party with a Bank Product Provider in connection with the obtaining of
any of the Bank Products.
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount reasonably determined by Agent as sufficient to satisfy the reasonably
estimated credit exposure with respect to the then existing Bank Product
Obligations (other than Hedge Obligations).
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by a Loan Party to any Bank Product
Provider pursuant to or evidenced by a Bank Product Agreement and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and (b) all
Hedge Obligations.
“Bank Product Priority Obligations” means (a) Bank Product Obligations payable
to any Lender or any Affiliate of any Lender (other than Wells Fargo and its
Affiliates) that satisfy the following conditions: (i) such Bank Product
Obligations were incurred after such Lender or such Affiliate has provided
written notice to Agent that such Lender or Affiliate intends to provide Bank
Products and the amount and nature thereof (together with written notice to
Agent if at any time the aggregate amount of Bank Product Obligations payable to
such Lender increases by more than $1,000,000); (ii) sufficient Excess
Availability exists to impose a reserve in respect of such Bank Product
Obligations under Section 2.1(c); (iii) Agent has established such reserve
(which (x) shall be established by Agent if no Cash Dominion Trigger Period is
in effect, and (y) may be established by Agent in its sole discretion during the
existence of a Cash Dominion Trigger Period, provided that if the Agent
establishes any new reserve in respect of any Bank Product Obligations or
increases any such existing reserve during the existence of a Cash Dominion
Trigger Period then the Agent shall establish reserves in connection with any
Bank Product Obligations to the extent previously requested to do so in writing
by the holder of such Bank Product Obligation); and (iv) Agent has delivered
written notice to such Lender or such Affiliate that the foregoing conditions
have been met and the applicable Bank Product Obligations constitute “Bank
Product Priority Obligations” under this Agreement (which notice Agent agrees to
deliver promptly following the satisfaction of the conditions set forth in the
foregoing clauses (i), (ii), and (iii)); and (b) Bank Product Obligations
payable to any Lender or any of Wells Fargo and its Affiliates.
“Bank Product Provider” means any Lender or any of its Affiliates; provided,
however, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent shall have received a Bank Product Provider Letter Agreement from
such Person and with respect to the applicable Bank Product within 10 days after
the provision of such Bank Product to a Borrower or its Subsidiaries; provided
further, however, that if, at any time, a Lender ceases to be a Lender under the
Agreement, then, from and after the date on which it ceases to be a Lender
thereunder, neither it nor any of its Affiliates shall constitute Bank Product
Providers and the obligations with respect to Bank

Schedule 1.1
3

--------------------------------------------------------------------------------




Products provided by such former Lender or any of its Affiliates shall no longer
constitute Bank Product Obligations.
“Bank Product Provider Letter Agreement” means a letter agreement in
substantially the form attached hereto as Exhibit B-2, in form and substance
reasonably satisfactory to Agent, duly executed by the applicable Bank Product
Provider, Borrowers, and Agent.
“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined it is necessary or appropriate to
establish (based upon the Bank Product Providers' reasonable determination of
their credit exposure to Borrowers and their Subsidiaries in respect of Bank
Product Obligations) in respect of Bank Products then provided or outstanding.
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 3
months and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.
“Base Rate Loan” means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.
“Base Rate Margin” means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a Base Rate Loan), the
Applicable Margin with respect to Base Rate Loans.
“Board of Directors” means the board of directors (or comparable managers) of
Boise Cascade or any committee thereof duly authorized to act on behalf of the
board of directors (or comparable managers).
“Boise Cascade” has the meaning specified therefor in the preamble to the
Agreement.
“Boise Materials Distribution” has the meaning specified therefor in the
preamble to the Agreement.
“Boise Wood Products” has the meaning specified therefor in the preamble to the
Agreement.
“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.
“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a Swing
Loan, or by Agent in the case of a Protective Advance.
“Borrowing Base” means, as of any date of determination, the result of (a) the
Accounts Formula Amount, plus (b) the Inventory Formula Amount, minus (c) the
aggregate amount of Reserves (but without duplication of Reserves previously
taken into account in the determination of the components of the Borrowing
Base), if any, established by Agent in its Permitted Discretion under
Section 2.1(c) of the Agreement.
“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.
“Borrowing Base Excess Amount” has the meaning set forth in Section 2.4(e).
“Borrowing Base Reporting Excess Availability Threshold” means the greater of
(a) $37,500,000 or (b) 15% of the aggregate Revolver Commitments.
“Borrowing Base Reporting Trigger Period” means any period (a) commencing on the
day that an Event of Default occurs or Excess Availability is less than the
Borrowing Base Reporting Excess Availability Threshold at any time and
(b) continuing until no Event of Default has existed and Average Excess
Availability has been greater than the Borrowing Base Reporting Excess
Availability Threshold at all times for two consecutive months.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,

Schedule 1.1
4

--------------------------------------------------------------------------------




the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed; provided that Capital
Expenditures shall not include (a) the purchase price paid in connection with a
Permitted Acquisition, (b) the non-cash consideration transferred or disposed of
in connection with capital expenditures made with Permitted Operating Asset
Swaps, (c) any additions to property, plant and equipment and other capital
expenditures made with (i) the proceeds of any issued Stock to the extent that
the proceeds and/or consideration therefrom are utilized for capital
expenditures within twelve months of the receipt of such proceeds, (ii) the
proceeds from any casualty insurance or condemnation or eminent domain, or
proceeds otherwise provided by Persons other than Borrowers and their
Subsidiaries to the extent that such proceeds are utilized for capital
expenditures within twelve months of the receipt of such proceeds, (iii) the
proceeds or consideration received from any sale, trade in or other disposition
of Equipment or Real Property, to the extent that the proceeds and/or
consideration therefrom are utilized for capital expenditures within twelve
months of the receipt of such proceeds, or (d) any expenditures which are
contractually required to be, and have been, reimbursed to the Loan Parties in
cash by a third party (including landlords) during such period of calculation..
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Cash Dominion Excess Availability Threshold” means the greater of
(a) $37,500,000 or (b) 15% of the aggregate Revolver Commitments.
“Cash Dominion Trigger Period” means any period (a) commencing on the day that
an Event of Default occurs or Excess Availability is less than the Cash Dominion
Excess Availability Threshold at any time and (b) continuing (i) in the case of
any Cash Dominion Trigger Period arising due to the third instance in which
Excess Availability is less than the Cash Dominion Excess Availability Threshold
at any time, from and after that commencement date, and (ii) in all other cases,
until no Event of Default has existed and Excess Availability has been greater
than the Cash Dominion Excess Availability Threshold at all times for two
consecutive months.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor's Rating Group (“S&P”) or Moody's Investors Service, Inc.
(“Moody's”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers' acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $250,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, e-payables services, electronic funds transfer, interstate
depository network, automatic clearing house transfer (including the Automated
Clearing House processing of electronic funds transfers through the direct
Federal Reserve Fedline system) and other cash management arrangements.
“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).

Schedule 1.1
5

--------------------------------------------------------------------------------




“CFC” means (a) a controlled foreign corporation (as that term is defined in the
IRC), and (b) any entity (i) that is disregarded for United States federal
income tax purposes as an entity that is separate from its owner, (ii) that
wholly owns the Stock of one or more CFCs, and (iii) that owns no assets other
than, and engages in no business operations other than owning, the Stock of one
or more CFCs.
“Change of Control” means an event or series of events by which
(a)     at any time prior to an IPO, the failure by Principal Holder to own and
control, directly or indirectly, beneficially and of record, Stock of Boise
Cascade representing at least a majority of the aggregate ordinary voting power
and issued and outstanding Stock and aggregate equity value represented by the
issued and outstanding Stock entitled to vote for members of the board of
directors or equivalent governing body of Boise Cascade on a fully-diluted
basis; or
(b)    at any time after any IPO, any Person or two or more Persons (other than
the Principal Holder) acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of Boise Cascade, or control, directly or indirectly, over the Stock of
Boise Cascade entitled to vote for members of the board of directors or
equivalent governing body of Boise Cascade on a fully-diluted basis (and taking
into account all such Stock that such Person or Persons have the right to
acquire pursuant to any option right) representing 35% or more of the combined
voting power of such Stock; or
(c)    a “change of control” or any comparable term under, and as defined in,
the Indenture shall have occurred; or
(d)    Boise Cascade shall cease at any time to own and control, directly or
indirectly, beneficially and of record, 100% of the Stock each of the other
Borrowers (except as a result of a transaction permitted by Section 6.3).
“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) under the Agreement or the date on which Agent sends
Administrative Borrower a written notice that each of the conditions precedent
set forth on Schedule 3.1 either have been satisfied or have been waived.
“Code” means the New York Uniform Commercial Code, as in effect from time to
time.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by a Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in a Loan Party's books and records, Equipment, or Inventory, in each case, in
form and substance reasonably satisfactory to Agent.
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).
“Commitment” means, with respect to each Lender, its Revolver Commitment or its
Total Commitment, as the context requires, and, with respect to all Lenders,
their Revolver Commitments, in each case as such Dollar amounts are set forth
beside such Lender's name under the applicable heading on Schedule C-1 or in the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by a Senior Officer of Administrative Borrower to Agent.
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.
“Contingent Obligation” means any obligation of a Person arising from a
guaranty, indemnity or other assurance of payment or performance of any
Indebtedness, lease, dividend or other obligation (“primary obligations”) of
another obligor (“primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person under any (a) guaranty,
endorsement, co-making or sale with recourse of an obligation of a primary
obligor; (b) obligation to make take-or-pay or similar payments regardless of
nonperformance by any other party to an agreement; and (c) arrangement (i) to
purchase any primary

Schedule 1.1
6

--------------------------------------------------------------------------------




obligation or security therefor, (ii) to supply funds for the purchase or
payment of any primary obligation, (iii) to maintain or assure working capital,
equity capital, net worth or solvency of the primary obligor, (iv) to purchase
property or services for the purpose of assuring the ability of the primary
obligor to perform a primary obligation, or (v) otherwise to assure or hold
harmless the holder of any primary obligation against loss in respect thereof.
The amount of any Contingent Obligation shall be deemed to be the stated or
determinable amount of the primary obligation (or, if less, the maximum amount
for which such Person may be liable under the instrument evidencing the
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Borrower or other Loan Party,
Agent, and the applicable securities intermediary (with respect to a Controlled
Securities Account) or applicable bank (with respect to a Controlled Deposit
Account).
“Controlled Account Bank” has the meaning specified therefor in Section 5.17(a)
of the Agreement.
“Controlled Deposit Account” means (a) any Deposit Account of a Loan Party in
existence on the Closing Date and identified on Schedule 4.15 as a “Controlled
Deposit Account” and (b)(i) any Deposit Account opened by a Loan Party following
the Closing Date that at any time has a balance in excess of $250,000 or
(ii) any two or more Deposit Accounts opened by the Loan Parties following the
Closing Date that at any time have an aggregate balance in excess of $500,000
(provided that in no event shall any Deposit Account used solely for the purpose
of making tax, payroll, or employee benefit payments be a “Controlled Deposit
Account”).
“Controlled Securities Account” means (i) any Securities Account of a Loan Party
that at any time has a balance in excess of $250,000 or (ii) any two or more
Securities Accounts that at any time have an aggregate balance in excess of
$500,000.
“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.
“Copyrights” has the meaning specified therefor in the Security Agreement.
“CWA” means the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 1 Business Day of the
date that it is required to do so under the Agreement (including the failure to
make available to Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement),
(b) notified any Borrower, Agent, or any Lender in writing that it does not
intend to comply with all or any portion of its funding obligations under the
Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements generally (as reasonably determined by Agent) under which it has
committed to extend credit, (d) failed, within 1 Business Day after written
request by Agent, to confirm that it will comply with the terms of the Agreement
relating to its obligations to fund any amounts required to be funded by it
under the Agreement, (e) otherwise failed to pay over to Agent or any other
Lender any other amount required to be paid by it under the Agreement within 1
Business Day of the date that it is required to do so under the Agreement, or
(f) (i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or Insolvency Proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or Insolvency
Proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1.

Schedule 1.1
7

--------------------------------------------------------------------------------




“Designated Account Bank” has the meaning specified therefor in Schedule D-1.
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the most recently ended twelve-calendar-month period, that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
promotional allowances, credits, or other dilutive items with respect to
Borrowers' Accounts during such period, by (b) Borrowers' billings with respect
to Accounts during such period.
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.
“Document” means a document (as that term is defined in the Code).
“Dollars” or “$” means United States dollars.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
“EBITDA” means, determined on a consolidated basis in accordance with GAAP for
any fiscal period of Boise Cascade and its Subsidiaries, the sum of (a) Adjusted
Net Income, plus (b) to the extent deducted in the calculation of Adjusted Net
Income:
(i)    all income tax expense of Boise Cascade and Subsidiaries, on a
consolidated basis;
(ii)    all interest expense of Boise Cascade and its Subsidiaries, on a
consolidated basis;
(iii)    depreciation, depletion and amortization expense of Boise Cascade and
its Subsidiaries, on a consolidated basis (in each case excluding amortization
expense attributable to a prepaid item that was paid in cash in a prior period);
(iv)    any management fees paid to Principal Holder in such period, not to
exceed $1,000,000 for any consecutive four-quarter period; and
(v)    any non-recurring costs and expenses related to any public or private
offering of Stock of Parent or any Borrower to the extent that cash proceeds of
such offering exceed the costs and expenses of such offering;
in each case for such period. Notwithstanding the foregoing, the provision for
taxes based on the income or profits of, and the depreciation, amortization and
depletion and non-cash charges of, a Subsidiary shall be added to Net Income to
compute EBITDA only to the extent (and in the same proportion, including by
reason of minority interests) that the net income or loss of such Subsidiary was
included in calculating Net Income for any purpose and, with respect to a
Subsidiary that is not a Loan Party, only if a corresponding amount would be
permitted at the date of determination to be dividended to a Loan Party by such
Subsidiary without prior approval (that has not been obtained), pursuant to the
terms of its charter and all agreements, instruments, judgments, decrees,
orders, statutes, rules and governmental regulations applicable to such
Subsidiary or its stockholders.
Solely for purposes of calculating the Fixed Charge Coverage Ratio, if during
any period (each, a “Reference Period”) (or, in the case of pro forma
calculations, during the period from the last day of such Reference Period to
and including the date as of which such calculation is made) the Borrowers or
any Subsidiary shall have made a Material Disposition or Material Acquisition,
their EBITDA for such Reference Period shall be calculated after giving pro
forma effect thereto as if such Material Disposition or Material Acquisition
occurred on the first day of such Reference Period; provided that such pro forma
calculations shall give effect to operating expense reductions and other cost
savings only to the extent that such reductions and savings would be permitted
to be reflected in a pro forma financial statement prepared in compliance with
Regulation S-X. As used in this definition, “Material Acquisition” means any
Permitted Acquisition or series of related Permitted Acquisitions that involves
consideration (including any non-cash consideration) with a fair market value in
excess of $20,000,000; and “Material Disposition” means any disposition of
property or series of related dispositions of property or assets (including the
Stock of a Subsidiary) that involves consideration (including any non-cash
consideration) with a fair market value in excess of $20,000,000.
“Eligible Accounts” means those Accounts created by any Borrower in the ordinary
course of its business, that arise out of such Borrower's sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that (x) such criteria may be revised from
time to time by Agent in Agent's

Schedule 1.1
8

--------------------------------------------------------------------------------




Permitted Discretion to address the results of any audit performed by Agent from
time to time after the Closing Date; (y) if Excess Availability immediately
after giving effect thereto is not less than the Restricted Payment Excess
Availability Threshold, then Agent shall not establish any criteria for
excluding Accounts from Eligible Accounts other than those set forth below or
previously established in accordance with this Agreement unless the Agent shall
have given Boise Cascade at least five Business Days' prior notice of Agent's
intention to establish any such new criteria including an explanation as to the
reasons that the Agent has determined in its Permitted Discretion that such
criteria are appropriate; and (z) if Excess Availability immediately after
giving effect thereto is less than the Restricted Payment Excess Availability
Threshold, then Agent shall endeavor to give Boise Cascade at least five
Business Days' prior notice of Agent's intention to establish any new criteria
for excluding Accounts from Eligible Accounts other than those set forth below
or previously established in accordance with this Agreement, but the Agent shall
have no obligation to deliver any such notice if Agent determines in its
Permitted Discretion that it is necessary or appropriate to establish such
criteria without delay, and in no event will the Agent have any liability to any
Loan Parties or otherwise for failure to deliver any notice described above. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits and unapplied cash. Eligible Accounts shall not include the
following:
(a)    Accounts that the Account Debtor has failed to pay within 60 days of
original due date or within 90 days of original invoice date;
(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above;
(c)    Accounts with respect to which the Account Debtor is an Affiliate of a
Borrower or an employee or agent of a Borrower or any Affiliate of a Borrower;
(d)    Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional (except to the extent such condition has been
satisfied);
(e)    Accounts that are not payable in Dollars;
(f)    Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office or principal offices in the United States,
Canada, or an Approved Foreign Jurisdiction or (ii) is not organized under the
laws of the United States, Canada, an Approved Foreign Jurisdiction, or any
state, province, or other political subdivision thereof, unless the Account is
supported by an irrevocable letter of credit reasonably satisfactory to Agent
(as to form, substance, and issuer or domestic confirming bank) that has been
delivered to Agent and is directly drawable by Agent; provided, however, that
the aggregate amount of Accounts owing from Account Debtors organized or
maintaining their chief executive office in Approved Foreign Jurisdictions shall
not exceed 5% of the Eligible Accounts at any time;
(g)    Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC §3727), (ii) any state of the United States, or (iii) the government of any
foreign country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof;
(h)    Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of setoff, or has disputed its obligation
to pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute;
(i)    Accounts with respect to an Account Debtor whose total obligations owing
to Borrowers exceed (i) with respect to Eligible Accounts not generated by Home
Depot or Lowe's, 10% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all such Eligible
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage or (ii) with respect to Eligible Accounts generated by
Home Depot or Lowe's, 20% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all such Eligible
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, however, that, in each case, the amount of
Eligible Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Agent based on all of the otherwise Eligible Accounts
prior to giving effect to any eliminations based upon the foregoing
concentration limit;
(j)    Accounts with respect to which the Account Debtor is, to the knowledge of
a Senior Officer of a

Schedule 1.1
9

--------------------------------------------------------------------------------




Borrower, subject to an Insolvency Proceeding, is not Solvent, has gone out of
business, or as to which a Senior Officer of a Borrower has received notice of
an imminent Insolvency Proceeding or a material impairment of the financial
condition of such Account Debtor;
(k)    Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor's financial condition;
(l)    Accounts that are not subject to a valid and perfected first-priority
Agent's Lien or that are subject to any other Lien (other than Permitted Liens
that (i) are junior in priority to the Agent's Liens or subject to reserves
under Section 2.1(c) as required by Agent and (ii) do not impair the ability of
Agent to realize on or obtain the full benefit of the Collateral);
(m)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor;
(n)     Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity;
(o)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by
Borrowers of the subject contract for goods or services;
(p)    there are any facts, events or occurrences which would impair the
validity, enforceability or collectability of such Accounts or reduce the amount
payable or delay payment thereunder other than unexpired volume or pricing
discounts or rebates, if any, to which the Account Debtor may be entitled in
accordance with Borrowers' Ordinary Course of Business practices with such
Account Debtors as disclosed to Agent;
(q)    to the knowledge of any Borrower, there are any proceedings or actions
which are threatened or pending against the Account Debtor with respect to such
Accounts which might result in any material adverse change in any such Account
Debtor's financial condition (including, without limitation, any bankruptcy,
dissolution, liquidation, reorganization or similar proceeding); or
(r)    Accounts acquired or created in connection with an acquisition, unless
Agent has conducted and completed field examinations of such Accounts reasonably
required by Agent with results reasonably satisfactory to Agent.
“Eligible In-Transit Inventory” means Inventory owned by a Borrower or payment
for which is backed by documentary Letters of Credit issued to support
Borrowers' purchase of such Inventory, that would be Eligible Inventory if it
were not subject to a Document and in transit from a domestic or foreign
location to a location of Loan Party within the United States (excluding all
Inventory that is in transit between Borrowers), and that Agent, in its
Permitted Discretion, deems to be Eligible In-Transit Inventory. Without
limiting the foregoing, no Inventory shall be Eligible In-Transit Inventory
unless it (a) is insured in a manner satisfactory to Agent; (b) has been
identified to the applicable sales contract and title has passed to a Borrower;
(c) is not sold by a vendor that has a right to reclaim, divert shipment of,
repossess, stop delivery, claim any reservation of title or otherwise assert
Lien rights against the Inventory, or with respect to whom any Borrower is in
default of any obligations; (d) is subject to purchase orders and other sale
documentation satisfactory to Agent; (e) is shipped by a common carrier that is
not affiliated with the vendor; and (f) in the case of Inventory in transit from
a foreign location, (i) shall be subject a negotiable Document showing Agent
(or, with the consent of Agent, the applicable Borrower) as consignee, which
Document is in the possession of Agent or such other Person as Agent shall
approve and (ii) is being handled by a customs broker, freight-forwarder or
other handler that has delivered a Collateral Access Agreement.
“Eligible Inventory” mean Inventory owned by a Borrower or payment for which is
backed by documentary Letters of Credit issued to support Borrowers' purchase of
such Inventory that Agent, in its Permitted Discretion, deems to be Eligible
Inventory. Without limiting the foregoing, no Inventory shall be Eligible
Inventory unless it (a) is finished goods, raw materials or work-in-process, and
not packaging or shipping materials, labels, samples, display items, bags,
replacement parts or manufacturing supplies; (b) is not subject to any deposit
or down payment; (c) is in new and saleable condition and is not damaged,
defective, shopworn or otherwise unfit for sale; (d) is not slow-moving,
obsolete or unmerchantable, and does not constitute returned or repossessed
goods; (e) meets all standards imposed by any Governmental Authority, and does
not constitute hazardous materials under any Environmental Law; (f) conforms
with the covenants and representations herein; (g) is subject to Agent's duly
perfected, first priority Lien, and no other Lien (other than Permitted Liens,
provided that such Liens (i) are junior in priority to the Agent's Liens or
subject to Reserves as required by Agent and (ii) do not impair the ability of
the Agent to realize on or obtain the full benefit of the Collateral); (h) is
within the continental United States or Canada, is not in transit except between
locations of Borrowers; (i) is not subject to any warehouse receipt or
negotiable Document; (j) is not subject to any License or other

Schedule 1.1
10

--------------------------------------------------------------------------------




arrangement that restricts in any material respect such Borrower's or Agent's
right to dispose of such Inventory; and (k) is not (i) located on leased
premises unless the lessor or such Person has delivered a Collateral Access
Agreement or an appropriate Rent and Charges Reserve has been established or in
the possession of a warehouseman, processor, repairman, mechanic, shipper,
freight forwarder, reload center or other Person or (ii) consigned to any
Person, unless with respect to clause (j) and to this clause (k)(ii), the
Inventory constitutes either Eligible Offsite Inventory or Eligible In-Transit
Inventory. In addition, if one or more Borrowers acquires or creates Inventory
having an aggregate book value in excess of $10,000,000 in connection with one
or more related acquisitions, then Agent shall, at Borrowers' expense, conduct
appraisals and field examinations of such Inventory and no such Inventory shall
constitute Eligible Inventory hereunder until Agent has conducted and completed
such appraisals and field examinations of such Inventory reasonably required by
Agent with results reasonably satisfactory to Agent, except that any such
Inventory having an aggregate book value not in excess of $10,000,000 that would
otherwise constitute Eligible Inventory hereunder but for the operation of this
sentence shall be deemed Eligible Inventory until Agent has conducted and
completed the appraisals and field examinations referred to in this sentence.
“Eligible Offsite Inventory” means any Inventory that would otherwise constitute
Eligible Inventory hereunder except for the fact that such Inventory is located
offsite at warehousemen, processors, repairmen, mechanics, reload centers or
consignees in the Ordinary Course of Business, provided Agent has received
acceptable documentation of the amount and nature of such Inventory, a
Collateral Access Agreement or a Reserve reasonably satisfactory to Agent, is
satisfied that acceptable inventory controls exists at such locations, and all
necessary UCC filings, notices, and other actions have been taken to maintain
the perfection and priority of Agent's Lien on such Inventory.
“Eligible Swap Assets” means, in the case of a Permitted Operating Asset Swap,
assets constituting warehousing or distribution facilities (including any
related equipment and interests in real property associated therewith).
“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a pre-existing
Lender, (e) so long as no Event of Default has occurred and is continuing, any
other Person approved by Agent and Borrowers (such approval by Borrowers not to
be unreasonably withheld, conditioned or delayed), and (f) during the
continuation of an Event of Default, any other Person approved by Agent.
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.
“Environmental Law” means any Applicable Law (including any program, permits,
and guidance promulgated by regulatory agencies having the force and effect of
law) relating to protection of public health from environmental hazards (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA..
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Equipment” means equipment (as that term is defined in the Code).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the

Schedule 1.1
11

--------------------------------------------------------------------------------




same employer as the employees of any Borrower or its Subsidiaries under IRC
Section 414(b), (b) any trade or business subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Borrower or its
Subsidiaries under IRC Section 414(c), (c) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which any Borrower or any of its
Subsidiaries is a member under IRC Section 414(m), or (d) solely for purposes of
Section 302 of ERISA and Section 412 of the IRC, any Person subject to ERISA
that is a party to an arrangement with any Borrower or its Subsidiaries and
whose employees are aggregated with the employees of any Borrower or its
Subsidiaries under IRC Section 414(o).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Loan Party or ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the failure by any Loan Party or ERISA Affiliate to meet any funding
obligations with respect to any Pension Plan or Multiemployer Plan; (f) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Loan Party or ERISA Affiliate.
“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
“Excess Availability” means, as of any date of determination, the amount equal
to (i) the Borrowing Base, minus (iii) the principal balance of all outstanding
Advances, minus (iii) the balance of any payables stretched beyond the
Borrowers' historical accounts payable practices in effect on the Closing Date
(together with any changes to such accounts payable practices as are consistent
with then-current industry practice that could not reasonably be expected to
have a Material Adverse Effect).
“Excess Availability Threshold” means, as applicable, the Borrowing Base
Reporting Excess Availability Threshold, the Cash Dominion Excess Availability
Threshold, the Financial Covenant Excess Availability Threshold, the Financial
Statement Reporting Excess Availability Threshold, or the Restricted Payment
Excess Availability Threshold.
“Excess Protective Advance” has the meaning specified therefor in
Section 2.3(d)(iv) of the Agreement.
“Excess Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Excluded Copyrights” the copyright registrations owned by Boise Cascade,
L.L.C., as of the date hereof that are set forth on Schedule 4.13 and designated
as “Excluded Copyrights.”
“Excluded Trademarks” the copyright registrations owned by Boise Cascade,
L.L.C., as of the date hereof that are set forth on Schedule 4.13 and designated
as “Excluded Trademarks.”
“Existing Credit Facility” means the credit facility evidenced by a Loan and
Security Agreement dated as of February 22, 2008, among Borrowers, certain
Subsidiaries of Borrowers, as guarantors, the financial institutions party
thereto from time to time as lenders, and Bank of America, N.A., as agent for
those lenders.
“Existing Letters of Credit” means those letters of credit described on Schedule
E-2 to the Agreement.
“Existing Senior Subordinated Notes” means the senior subordinated notes issued
by Boise Cascade on October 29, 2004, in the original aggregate principal amount
of $400,000,000.
“FATCA” means Sections 1471 through 1474 of the IRC, the United States Treasury
Regulations promulgated thereunder and published guidance with respect thereto.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such

Schedule 1.1
12

--------------------------------------------------------------------------------




transactions received by Agent from three Federal funds brokers of recognized
standing selected by it.
“Fee Letter(s)” means (a) individually, that certain fee letter, dated as of
May 31, 2011, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent and (ii) that certain fee letter, dated as of May 31,
2011, among Borrowers, Bank of America, N.A. and Merrill, Lynch, Pierce, Fenner
& Smith Incorporated; and (b) collectively, each of the fee letters referenced
in clause (a) above.
“Financial Covenant Excess Availability Threshold” means the greater of
(a) $31,250,000 or (b) 12.5% of the aggregate Revolver Commitments.
“Financial Covenant Trigger Period” means any period (a) commencing on the day
that an Event of Default occurs or Excess Availability is less than the
Financial Covenant Excess Availability Threshold at any time and (b) continuing
until no Event of Default has existed and Excess Availability has been greater
than the Financial Covenant Excess Availability Threshold at all times for two
consecutive months.
“Financial Statement Reporting Excess Availability Threshold” means $75,000,000.
“Financial Statement Reporting Trigger Period” means any period (a) commencing
on the day that an Event of Default occurs or Excess Availability is less than
the Financial Statement Reporting Excess Availability Threshold at any time and
(b) continuing until no Event of Default has existed and Excess Availability has
been greater than the Financial Statement Reporting Excess Availability
Threshold at all times for two consecutive months.
“Fixed Charge Coverage Ratio” means the ratio, determined on a consolidated
basis for the Borrowers and their Subsidiaries as of the last day of the most
recent month then ended, of (a) EBITDA for the Rolling Period ending on such
date minus Capital Expenditures (except those financed with Indebtedness for
borrowed money (other than Advances)) for the Rolling Period ending on such
date, to (b) Fixed Charges for the Rolling Period ending on such date.
“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrowers determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) cash Interest Expense during such period (net of
payments received in respect of interest-rate Hedge Agreements and interest
income for such period); (b) principal payments in respect of Indebtedness for
borrowed money that are required to be paid during such period (excluding
payments on Advances and excluding any principal payments made with the proceeds
of, and concurrently with or promptly following the incurrence of, new
Indebtedness permitted to be incurred under this Agreement); and (c) all
federal, state, and local income taxes paid in cash during such period; and
(d) all Restricted Junior Payments paid (whether in cash or other property,
other than common Stock) during such period (excluding any dividend or
distribution made by any Borrower or any Subsidiary to any other Borrower or to
any Subsidiary).
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
“Foreign Plan” means any material employee benefit plan or arrangement
maintained or contributed to by any Loan Party or Subsidiary that is not subject
to the laws of the United States but other than any such plan or
arrangement mandated by a government other than the United States for employees
of any Loan Party or Subsidiary.
“Funding Date” means the date on which a Borrowing occurs.
“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Accounting Standards Codification No. 825.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.



Schedule 1.1
13

--------------------------------------------------------------------------------




“Guarantors” means (a) the Initial Guarantor; (b) each Subsidiary of a Borrower
(other than any Subsidiary that is not required to become a Guarantor pursuant
to Section 5.11); and (c) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.11 of the Agreement, and “Guarantor” means
any one of them.
“Guaranty” means that certain general continuing guaranty, dated as of even date
with the Agreement, executed and delivered by each extant Guarantor in favor of
Agent, for the benefit of the Lender Group and the Bank Product Providers, in
form and substance reasonably satisfactory to Agent and substantially in the
form of Exhibit G-1.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any Applicable Laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(a) of the Bankruptcy Code.
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of a Borrower or its Subsidiaries arising under, owing pursuant to, or existing
in respect of Hedge Agreements entered into with one or more of the Bank Product
Providers. The amount of Hedge Obligations under a Hedge Agreement outstanding
in respect of a Person as of any time of determination will be equal to the
Hedge Termination Value of such Hedge Agreement.
“Hedge Provider” means any Lender or any of its Affiliates; provided, however,
that no such Person (other than Wells Fargo or its Affiliates) shall constitute
a Hedge Provider unless and until Agent shall have received a Bank Product
Provider Letter Agreement from such Person and with respect to the applicable
Hedge Agreement within 10 days after the execution and delivery of such Hedge
Agreement with a Borrower or its Subsidiaries; provided further, however, that
if, at any time, a Lender ceases to be a Lender under the Agreement, then, from
and after the date on which it ceases to be a Lender thereunder, neither it nor
any of its Affiliates shall constitute Hedge Providers and the obligations with
respect to Hedge Agreements entered into with such former Lender or any of its
Affiliates shall no longer constitute Hedge Obligations.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referred to in clause (a), the amount(s) determined as
the mark-to-market value(s) for such Hedge Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
“Home Depot” means Home Depot Inc., a Delaware corporation, and its Affiliates.
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Prohibited Preferred
Stock of such Person, and (h) any Contingent Obligation the primary obligation
of which constitutes Indebtedness under any of clauses (a) through (g) above.
For purposes of this definition, (i) the amount of any Indebtedness represented
by a guaranty or other similar instrument shall be the lesser of the principal
amount of the obligations guaranteed and still outstanding and the maximum
amount for which the guaranteeing Person may be liable pursuant to the terms of
the instrument embodying such Indebtedness, and (ii) the amount of any
Indebtedness described in clause (d) above shall be the lower of the amount of
the obligation and the fair market value of the assets of such Person securing
such obligation.

Schedule 1.1
14

--------------------------------------------------------------------------------






“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
“Indenture” means that certain Indenture dated as of October 29, 2004, between
Boise Cascade, Boise Cascade Finance Corporation, a Delaware corporation,
certain guarantors party thereto, and U.S. Bank National Association.
“Initial Guarantor” means Boise Cascade Wood Products Holdings Corp., a Delaware
corporation.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
“Intellectual Property” has the meaning specified therefor in the Security
Agreement.
“Intellectual Property Claim” means any claim or assertion (in writing or by
suit filed against a Borrower or a Subsidiary) that a Borrower's or Subsidiary's
ownership, use, marketing, sale or distribution of any Inventory, Equipment,
Intellectual Property, or other property infringes or misappropriates another
Person's Intellectual Property.
“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 8 days (if a 1-week Interest Period is offered by
all Lenders), 1 month, 2 months, 3 months, or 6 months (if a 6-month Interest
Period is offered by all Lenders) thereafter; provided, however, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period (other than an Interest Period of 1 week) that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period), the Interest Period shall end on the last Business Day of the
calendar month that is 1 month, 2 months, 3 months, or 6 months after the date
on which the Interest Period began, as applicable, and (d) Borrowers may not
elect an Interest Period which will end after the Maturity Date.
“Inventory” means inventory (as that term is defined in the Code).
“Inventory Formula Amount” means the lesser of (a) 70% of the value (calculated
at the lower of cost or market on a basis consistent with Borrowers' historical
accounting practices) of Eligible Inventory, and (b) 85% times the most recently
determined Net Liquidation Percentage times the value (calculated at the lower
of cost or market on a basis consistent with Borrowers' historical accounting
practices) of Borrowers' Appraised Inventory; provided, however, there will be
excluded from the calculation of Inventory Formula Amount under clause (a) or
(b) above the value (calculated at the lower of cost or market on a basis
consistent with Borrowers' historical accounting practices) of Eligible Offsite
Inventory in excess of 5% of the Revolver Commitments at any time and the value
(calculated at the lower of cost or market on a basis consistent with Borrowers'
historical accounting practices) of Eligible In-Transit Inventory in excess of
10% of the Borrowing Base at any time. Subject to Agent's right to apply and
revise eligibility criteria for Eligible Inventory, Eligible Offsite Inventory,
and/or Eligible In-Transit Inventory, in each case, in its Permitted Discretion
in accordance with the terms of the Agreement, the Inventory Formula Amount
shall be determined by reference to the Borrowing Base Certificate most recently
delivered to Agent.
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, advances, capital
contributions (excluding (a) commission, travel, and similar advances to
officers and employees of such Person made in the ordinary course of business,
and (b) Accounts arising in the Ordinary Course of Business), or acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP. For purposes of calculation, the amount of any
Investment outstanding at any time shall be the aggregate Investment (determined
as of the time made, without giving effect to any changes in its value) less all
cash dividends and cash

Schedule 1.1
15

--------------------------------------------------------------------------------




distributions (or the fair market value of any non-cash dividends and
distributions) received by such Person.
“IPO” means an initial public offering by (a) any Person that directly or
indirectly owns the majority of the Stock of the Parent (other than the
Principal Holder or any Person owning the majority of its Stock), (b) the Parent
or (c) Boise Cascade of its Stock to the public by means of an offering
registered with the SEC.
“IRC” means the Internal Revenue Code of 1986, as amended from time to time.
“Issuing Lender” means (a) U.S. Bank National Association and/or its Affiliates,
WFCF, or any other Lender that, at the request of any Borrower and with the
consent of Agent, agrees, in such Lender's sole discretion, to become an Issuing
Lender for the purpose of issuing Letters of Credit or Reimbursement
Undertakings pursuant to Section 2.11 of the Agreement and the Issuing Lender
shall be a Lender, and (b) solely with respect to and for purposes of the
Existing Letters of Credit, U.S. Bank National Association and/or its
Affiliates.
“Lender” has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and the Swing Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of
Section 13.1 of the Agreement and “Lenders” means each of the Lenders or any one
or more of them.
“Lender Group” means each of the Lenders (including the Issuing Lender and the
Swing Lender) and Agent, or any one or more of them.
“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by any Loan Party under any of the Loan
Documents that are paid, advanced, or incurred by the Lender Group,
(b) out-of-pocket fees or charges paid or incurred by Agent in connection with
the Lender Group's transactions with any Borrower or its Subsidiaries under any
of the Loan Documents, including, fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC searches and including searches with
the patent and trademark office and the copyright office), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or any Fee Letter), and, only to the
extent required to be furnished under the Loan Documents, real estate surveys,
real estate title policies and endorsements, and environmental audits,
(c) Agent's customary fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of Borrowers (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith,
(d) out-of-pocket charges paid or incurred by Agent resulting from the dishonor
of checks payable by or to any Loan Party, (e) reasonable out-of-pocket costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) reasonable out-of-pocket audit fees and expenses (including
travel, meals, and lodging) of Agent related to any inspections or audits to the
extent of the fees and charges (and up to the amount of any limitation)
contained in the Agreement or any Fee Letter, (g) reasonable out-of-pocket costs
and expenses of third party claims or any other suit paid or incurred by the
Lender Group in enforcing or defending the Loan Documents or in connection with
the transactions contemplated by the Loan Documents or the Lender Group's
relationship with any Borrower or any of its Subsidiaries, (h) Agent's
reasonable out-of-pocket costs and expenses (including reasonable attorneys'
fees) incurred in advising, structuring, drafting, reviewing, administering
(including travel, meals, and lodging), syndicating, or amending the Loan
Documents, (i) Agent's and each Lender's reasonable out-of-pocket costs and
expenses (including reasonable attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning any Borrower or any other Loan Party or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral, and (j) usage charges, charges, fees, costs and
expenses for amendments, renewals, extensions, transfers, or drawings from time
to time imposed by the Underlying Issuer or incurred by the Issuing Lender in
respect of Letters of Credit and out-of-pocket charges, fees, costs and expenses
paid or incurred by the Underlying Issuer or Issuing Lender in connection with
the issuance, amendment, renewal, extension, or transfer of, or drawing under,
any Letter of Credit or any demand for payment thereunder. With respect to
attorneys' fees and expenses, the foregoing shall be limited to the reasonable
out-of-pocket attorneys' fees and expenses of one counsel for Agent and one
counsel for the Lenders unless a conflict of interest arises and in such case
additional counsel for each Lender to the extent reasonably required by such
conflict of interest.
“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.

Schedule 1.1
16

--------------------------------------------------------------------------------




“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Lender or a letter of credit (as that term is defined in
the Code) issued by Underlying Issuer, as the context requires.
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of those Lenders with a
Revolver Commitment in an amount equal to 105% of the then existing Letter of
Credit Usage, (b) delivering to Agent documentation executed by all
beneficiaries under the Letters of Credit, in form and substance reasonably
satisfactory to Agent and the Issuing Lender, terminating all of such
beneficiaries' rights under the Letters of Credit, or (c) providing Agent with a
standby letter of credit, in form and substance reasonably satisfactory to
Agent, from a commercial bank acceptable to Agent (in its sole discretion) in an
amount equal to 105% of the then existing Letter of Credit Usage (it being
understood that the Letter of Credit fee and all usage charges set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).
“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
“LIBOR Notice” means a written notice in the form of Exhibit L-1.
“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.
“LIBOR Rate” means the rate per annum rate appearing on Bloomberg L.P.'s (the
“Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance with the Agreement,
which determination shall be conclusive in the absence of manifest error.
“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.
“LIBOR Rate Margin” means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a LIBOR Rate Loan), the
Applicable Margin with respect to LIBOR Rate Loans.
“License” means any license or agreement under which a Loan Party is authorized
to use Intellectual Property in connection with (a) any manufacture, marketing,
distribution or disposition of Collateral, (b) any use of its property, or
(c) any other conduct of its business (in each case, other than any shrink-wrap
license or other similar license or agreement associated with generally
available “off-the-shelf” software).
“Licensor” means any Person from whom a Loan Party obtains the right to use any
Intellectual Property pursuant to a License.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, encumbrance, easement, lien (statutory or other), security interest, or
other security arrangement and any other preference, priority, or preferential
arrangement of any kind or nature whatsoever in the nature of a security
interest, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing; provided, however, that non-exclusive licenses of Intellectual
Property in the Ordinary Course of Business are not Liens.
“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.
“Loan Documents” means the Agreement, any Borrowing Base Certificate, the Fee
Letters, the Letters of Credit, the Security Documents, any subordination and/or
intercreditor agreement or agreements pertaining to the Obligations and/or any
of the Collateral, any note or notes executed by any Borrower in connection with
the Agreement and payable to any member of

Schedule 1.1
17

--------------------------------------------------------------------------------




the Lender Group (upon such member's request), any letter of credit application
or letter of credit agreement entered into by any Borrower in connection with
the Agreement, and any other instrument or agreement entered into, now or in the
future, by any Loan Party or any of its Subsidiaries and any member of the
Lender Group in connection with the Agreement or any transactions relating
hereto (excluding any contracts of any Loan Party with parties other than Agent
or the Lenders), in each case as amended, restated, modified, renewed or
extended from time to time.
“Loan Party” means any Borrower or any Guarantor.
“Lowe's” means Lowes Companies Inc., a North Carolina corporation, and its
Affiliates.
“LTP” has the meaning specified therefor in Section 6.12 of the Agreement.
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
“Material Acquisition” has the meaning assigned to such term in the definition
of EBITDA.
“Material Adverse Change” means the effect of any event or circumstance that,
taken alone or in conjunction with other events or circumstances, (a) has or
could reasonably be expected to have a material adverse effect on the business,
operations, properties, or condition (financial or otherwise) of any Borrower
individually or the Loan Parties taken as a whole, on the value of any material
portion of the Collateral, on the enforceability of any Loan Documents, or on
the validity or priority of Agent's Liens on any material portion of the
Collateral; (b) impairs the ability of any Borrower individually or the Loan
Parties taken as a whole to perform any obligations under the Loan Documents,
including repayment of any Obligations; or (c) otherwise impairs the ability of
Agent or any Lender to enforce or collect any Obligations or to realize upon any
material portion of the Collateral.
“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$10,000,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 60 days' notice without penalty or
premium), and (ii) all other contracts or agreements, the loss of which could
reasonably be expected to result in a Material Adverse Change.
“Material Subsidiary” means, at any time, any Subsidiary, whether now owned or
hereafter formed or acquired, (a) whose total assets at any time equal or exceed
five percent (5%) of the consolidated assets of Boise Cascade and its
Subsidiaries as shown on Boise Cascade's consolidated financial statements for
its most recent fiscal quarter or (b) whose total revenue for such fiscal
quarter equals or exceeds five percent (5%) of the consolidated revenue of Boise
Cascade and its Subsidiaries as shown on Boise Cascade's consolidated financial
statements for its most recent fiscal quarter; provided that no CFC shall be
considered a Material Subsidiary or be included in any of the calculations above
in determining Material Subsidiaries.
“Maturity Date” means the earlier to occur of (a) July 13, 2016, and (b) the
date (herein, the “interim date”) that is 90 days before the date that the
Existing Senior Subordinated Notes are due, unless the Existing Senior
Subordinated Notes have been repaid or refinanced (including pursuant to an
irrevocable notice of prepayment, tender, or call and an irrevocable deposit of
sufficient cash and Cash Equivalents with the relevant trustee or paying agent
in respect of the Existing Senior Subordinated Notes no later than the interim
date.
“Maximum Revolver Amount” means $250,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement and increased in accordance with Section 2.4(g) of the Agreement.
“Members” means the holders of the Stock of Parent.
“Moody's” has the meaning specified therefor in the definition of Cash
Equivalents.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Net Cash Proceeds” means with respect to an Asset Disposition, proceeds
(including, when received, any

Schedule 1.1
18

--------------------------------------------------------------------------------




deferred or escrowed payments) received by a Borrower or Subsidiary in cash from
such disposition, net of (a) reasonable and customary costs and expenses
actually incurred in connection therewith, including legal fees and sales
commissions; (b) amounts applied to repayment of Indebtedness secured by a
Permitted Lien senior to Agent's Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.
“Net Liquidation Percentage” means the percentage of the book value of
Borrowers' Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory net of all associated costs and expenses of such
liquidation, such percentage to be as determined from time to time by an
appraisal company selected by Agent.
“Notes Priority Collateral Assets” means the following assets and interests in
assets and proceeds thereof now owned or hereafter acquired by a Borrower or its
Subsidiaries:
(a)    all Equipment and fixtures (as that term is defined in the Code);
(b)    all Real Property;
(c)    all general intangibles (as that term is defined in the Code) relating to
the foregoing and all Patents, Trademarks, Copyrights, or other Intellectual
Property;
(d)    all Stock of each Loan Party (other than Boise Cascade) and its
Subsidiaries (except that only 65% of the Stock of any CFC may be required to be
pledged);
(e)    all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, insofar as they insure the
foregoing, and claims against any Person for loss, damage or destruction of any
of the foregoing; and
(f)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.     
“Obligations” means (a) all loans (including the Advances (inclusive of
Protective Advances and Swing Loans)), debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letters), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description owing by any Loan Party pursuant to or evidenced by the Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that any Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, (b) all debts, liabilities, or obligations (including
reimbursement obligations, irrespective of whether contingent) owing by any
Borrower or any other Loan Party to an Underlying Issuer now or hereafter
arising from or in respect of Underlying Letters of Credit, and (c) all Bank
Product Obligations. Any reference in the Agreement or in the Loan Documents to
the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Ordinary Course of Business” means the ordinary course of business of any
Borrower or any of its Subsidiaries, in the exercise of its reasonable business
judgment and undertaken in good faith.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
“Outsourcing Services Agreement” means the Outsourcing Services Agreement dated
as of February 22, 2008, by and between Boise Cascade and Boise Paper Holdings,
L.L.C.
“Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.
“Parent” means Boise Cascade Holdings, L.L.C., a Delaware limited liability
company.

Schedule 1.1
19

--------------------------------------------------------------------------------




“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.
“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.
“Patents” has the meaning specified therefor in the Security Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.
“Payoff Date” means the first date on which all of the Obligations are paid in
full (other than indemnities and other contingent Obligations not then due and
payable) and the Commitments of the Lenders are terminated.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any employee pension benefit plan (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Loan Party or ERISA
Affiliate or to which the Loan Party or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
“Permitted Acquisition” means any acquisition by the Borrowers or any Subsidiary
of all or substantially all the assets of, or all the Stock in, a Person or
division, line of business, or a manufacturing or distribution facility of a
Person permitted by the terms of this Agreement.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.
“Permitted Asset Dispositions” means:
(a)      a sale of Inventory in the Ordinary Course of Business;
(b)     a disposition of Inventory that is used, obsolete, surplus, worn out,
damaged, unmerchantable or otherwise unsalable in the Ordinary Course of
Business, the Net Cash Proceeds of which are deposited into a deposit account
subject to a Control Agreement or remitted to the Agent for application against
outstanding Obligations;
(c)     termination of a lease or license of real or personal property the
termination of which could not reasonably be expected to have a Material Adverse
Change;
(d)     the sale of assets in Chile including the Stock of any Subsidiary
organized in Chile or any Domestic Subsidiary with no assets other than the
Stock of a Subsidiary organized in Chile;
(f)     sales of Cash Equivalents in the Ordinary Course of Business the Net
Cash Proceeds of which are deposited into an account subject to a Deposit
Account Control Agreement or remitted to the Agent for application against
outstanding Obligations;
(g)     Asset Dispositions among Borrowers, among Guarantors, from a Guarantor
to a Borrower, or from any Subsidiary that is not a Loan Party to a Loan Party;
(h)     the lease, sublease, license or sublicense of real, personal or
Intellectual Property, and abandonment, failure to pursue or maintain, and
otherwise dispose of Intellectual Property in the Ordinary Course of Business so
long as it does not result in a Material Adverse Change;
(i)     Asset Dispositions of property that does not constitute Collateral
(including like-kind exchanges) to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Asset Disposition are promptly applied to the
purchase price of such replacement property, in each case under Section 1031 of
the IRC or otherwise;
(j)     Asset Dispositions of Investments in joint ventures (regardless of the
form of legal entity) to the extent

Schedule 1.1
20

--------------------------------------------------------------------------------




required by, or made pursuant to, customary buy/sell arrangements between the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;
(k)     sales, discounting or forgiveness of Accounts in the Ordinary Course of
Business the Net Cash Proceeds of which are deposited into an account subject to
a Control Agreement or remitted to the Agent for application against outstanding
Obligations;
(l)     Asset Dispositions of Real Property or Equipment not constituting a sale
of all or substantially all of the assets of the Loan Parties;
(m)      terminations of Hedge Agreements;
(n)     the termination of leases and licenses in the Ordinary Course of
Business;
(o)     the abandonment of or failure to maintain Intellectual Property in the
Ordinary Course of Business that is obsolete, uneconomical or, in the reasonable
judgment of a Loan Party, no longer used or useful or necessary in, or material
to, its business or that of any Subsidiary;
(p)     Permitted Operating Asset Swaps; and
(q)    any other Asset Disposition so long as (i) no Default or Event of Default
shall exist immediately prior to or would result directly or indirectly from
such Asset Disposition, (ii) Excess Availability immediately after giving effect
thereto and Average Excess Availability for the most recently ended fiscal
quarter after giving pro forma effect thereto, in each case, shall not be less
than the Restricted Payment Excess Availability Threshold, and (iii) if such
Asset Disposition is an Asset Disposition of the type described in clause (b) of
this definition, the Net Cash Proceeds of such Asset Disposition are deposited
into an account subject to a Control Agreement or remitted to the Agent for
application against outstanding Obligations.
“Permitted Contingent Obligations” means Contingent Obligations (a) arising from
endorsements of payment items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedge Agreements permitted hereunder;
(c) described on Schedule P-4 existing on the Closing Date, and any extension or
renewal thereof that does not increase the amount of such Contingent Obligations
when extended or renewed; (d) incurred in the Ordinary Course of Business with
respect to surety, appeal or performance bonds, or other similar obligations;
(e) arising from customary indemnification obligations in favor of purchasers in
connection with dispositions of Equipment permitted hereunder; (f) arising under
the Loan Documents; (g) in respect of Indebtedness permitted under Section 6.1
(other than clauses (g), (h), or (s) of such section); (h) in respect of trade
payables of any Loan Party incurred in the ordinary course of business and
repayable in accordance with customary trade practices; (i) in respect of
Indebtedness permitted under clause (s) of Section 6.1, so long as (i) no
Default or Event of Default shall exist immediately prior to or would result
directly or indirectly from the incurrence or assumption of such Contingent
Obligations, and (ii) Excess Availability immediately after giving effect
thereto and Average Excess Availability for the most recently ended fiscal
quarter after giving pro forma effect thereto, in each case, shall not be less
than the Restricted Payment Excess Availability Threshold; and (j) not otherwise
described in this definition in an aggregate amount of $1,000,000 or less at any
time.
“Permitted Indebtedness” has the meaning specified therefor in Section 6.1.
“Permitted Investment” means any Investment that is not a Restricted Investment.
“Permitted Liens” has the meaning specified therefor in Section 6.2.
“Permitted Operating Asset Swap” means any transfer of Eligible Swap Assets by
any Borrower or any Subsidiary in which at least 95% of the consideration
received by the transferor consists of Eligible Swap Assets (and any balance of
such consideration consists of cash); provided that after giving effect to such
transfer, the aggregate fair market value of all assets transferred pursuant to
Permitted Operating Asset Swaps (i) during any fiscal year of the Borrowers, on
a cumulative basis, shall not exceed $20,000,000 and (ii) during the term of
this Agreement, on a cumulative basis, shall not exceed $40,000,000.
“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Boise Cascade (and not by one or more of its Subsidiaries) that is not
Prohibited Preferred Stock.
“Permitted Purchase Money Indebtedness” means Purchase Money Indebtedness of
Borrowers and Subsidiaries that is unsecured or secured only by a Purchase Money
Lien, as long as the aggregate amount of such Indebtedness does not exceed
$25,000,000 at any time.

Schedule 1.1
21

--------------------------------------------------------------------------------




“Permitted Restrictive Agreement” has the meaning specified therefor in
Section 6.15.
“Permitted Senior Indebtedness” means Indebtedness of any Loan Party which
refinances all Indebtedness in respect of the Existing Senior Subordinated
Notes, in any aggregate principal amount of not less than $200,000,000 and not
greater than $300,000,000, all pursuant to an indenture and guaranty agreements,
as applicable, and on terms and conditions acceptable to Agent and the Required
Lenders, such terms and conditions to include, but not be limited to, the
following:
(a)    no portion of the principal of such Indebtedness shall be required to be
paid, whether by stated maturity, mandatory or scheduled prepayment or
redemption or otherwise, prior to the date that is 90 days after the scheduled
Maturity Date, other than in the event of (i) a default under such Indebtedness,
(ii) a change of control of Boise Cascade or (iii) certain asset sales or
similar liquidity events, in each case subject to the standstill and the lien
subordination provisions described in clause (e) below;
(b)    such Indebtedness may be secured by a first-priority Lien only on assets
not exceeding the scope of the Note Priority Collateral Assets (so long as
Agent, for the benefit of the Lenders, is granted a second-priority Lien on all
such assets) and by a second-priority Lien on any other Collateral;
(c)    the documents, instruments and other agreements pursuant to which such
Indebtedness shall be issued or outstanding shall not be more restrictive than
those contained in this Agreement or the other Loan Documents taken as a whole
or conflict with or violate the covenants or otherwise create Defaults under
this Agreement or the other Loan Documents;
(d)    upon giving pro forma effect to the incurrence of such Indebtedness and
the repayment of the Existing Senior Subordinated Notes, Excess Availability
shall not be less than the greater of (a) $31,250,000 or (b) 12.5% of the
aggregate Revolver Commitments; and
(e)    such Indebtedness shall be subject to an intercreditor agreement
reasonably acceptable to Agent and the Required Lenders addressing, among other
things, (i) the priority of the Liens securing such Indebtedness and the
Obligations and the payment of proceeds from such collateral, (ii) a customary
standstill by the holders of such Indebtedness as to remedies against the
Collateral and the Note Priority Collateral, (iii) waivers by the holders of
such Indebtedness of rights to contest validity or priority of Liens of Agent or
the Lenders or object to dispositions of Collateral (including an affirmative
agreement by such holders to release Liens of such holders in the event of a
disposition of Collateral approved by Agent) (and in each case reciprocal
similar waivers and agreements regarding the Liens on the Note Priority
Collateral), (iv) waiver of rights to object to the use of cash collateral or
sale of Collateral, and restrictions on certain claims and actions, in any
proceeding under any Debtor Relief Laws by the holders of such Indebtedness (and
in each case reciprocal similar waivers and agreements regarding the Liens on
the Note Priority Collateral), and (v) restrictions on amendments to, or
consents, waivers or other modifications with respect to, the documents
evidencing such Indebtedness (and, at the election of the holders of such
Indebtedness, reciprocal restrictions on the Loan Documents).
“Permitted Tax Distributions” means Tax Distributions in respect of any taxable
year of Boise Cascade equal to the product of (a) the amount of taxable income
allocated to the Members for such taxable year, less the amount of taxable loss
allocated to the Members for all prior taxable years beginning on and after
January 1, 2012 (except to the extent such taxable losses have previously been
taken into account under this provision or are not usable to offset taxable
income for such year), multiplied by (b) the highest aggregate marginal
statutory Federal (including alternative minimum tax), state and local income
tax rate (determined taking into account the deductibility of state and local
income taxes for Federal income tax purposes) to which any of the direct or
indirect Members of Parent is subject for such year; and Boise Cascade shall be
permitted to make Tax Distributions on a quarterly basis during such taxable
year based on the best estimate of the chief financial officer of Boise Cascade
of the amounts specified in clauses (a) and (b) above; provided that if the
aggregate amount of the estimated Tax Distributions made in any taxable year of
Boise Cascade exceeds the actual maximum amount of Tax Distributions for that
year as finally determined, the amount of any Tax Distributions in the
succeeding taxable year (or, if necessary, any subsequent taxable years) shall
be reduced by the amount of such excess.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Plan” means any employee benefit plan (as such term is defined in Section 3(3)
of ERISA) established by a Loan Party or, with respect to any such plan that is
subject to Section 412 of the IRC or Title IV of ERISA, an ERISA Affiliate.
“Post-Closing Letter” means that certain Post-Closing Side Letter between Agent
and Borrowers as of the date

Schedule 1.1
22

--------------------------------------------------------------------------------




hereof.
“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.
“Principal Holder” means Madison Dearborn Partners IV, L.P., or any successor
fund or partnership the sole general partner of which is Madison Dearborn
Partners, LLC, its Affiliates, and investment funds under common management with
Madison Dearborn Partners IV, L.P.
“Priority Reserve” shall mean any Reserve of the type described in
Section 2.1(c) provided that in no event shall a Priority Reserve be deemed to
include any Dilution Reserve or any Reserves established by Agent to reflect
factors that may negatively impact the value of Inventory, including change in
salability, obsolescence, seasonality, theft, shrinkage, imbalance, change in
composition or mix, markdowns and vendor chargebacks.
“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).
“Projections” means Borrowers' forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers' historical financial statements, together with
appropriate supporting information and a statement of underlying assumptions.
“Pro Rata Share” means, as of any date of determination:
(a)    with respect to a Lender's obligation to make Advances and right to
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, (i) prior to the Revolver Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender's Revolver Commitment,
by (z) the aggregate Revolver Commitments of all Lenders, and (ii) from and
after the time that the Revolver Commitments have been terminated or reduced to
zero, the percentage obtained by dividing (y) the outstanding principal amount
of such Lender's Advances by (z) the outstanding principal amount of all
Advances,
(b)    with respect to a Lender's obligation to participate in Letters of Credit
and Reimbursement Undertakings, to reimburse the Issuing Lender, and right to
receive payments of fees with respect thereto, (i) prior to the Revolver
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Lender's Revolver Commitment, by (z) the aggregate Revolver
Commitments of all Lenders, and (ii) from and after the time that the Revolver
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the outstanding principal amount of such Lender's Advances by
(z) the outstanding principal amount of all Advances; provided, however, that if
all of the Advances have been repaid in full and Letters of Credit remain
outstanding, Pro Rata Share under this clause shall be determined based upon
subclause (i) of this clause as if the Revolver Commitments had not been
terminated or reduced to zero and based upon the Revolver Commitments as they
existed immediately prior to their termination or reduction to zero.
(c)    [intentionally omitted], and
(d)    with respect to all other matters as to a particular Lender (including
the indemnification obligations arising under Section 15.7 of the Agreement),
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender's Revolver Commitment, by
(z) the aggregate amount of Revolver Commitments of all Lenders, and (ii) from
and after the time that the Revolver Commitments have been terminated or reduced
to zero, the percentage obtained by dividing (y) the outstanding principal
amount of such Lender's Advances, by (z) the outstanding principal amount of all
Advances; provided, however, that if all of the Advances have been repaid in
full and Letters of Credit remain outstanding, Pro Rata Share under this clause
shall be determined based upon subclause (i) of this clause as if the Revolver
Commitments had not been terminated or reduced to zero and based upon the
Revolver Commitments as they existed immediately prior to their termination or
reduction to zero.
“Properly Contested” means, with respect to any obligation of a Loan Party or a
Subsidiary thereof, (a) the obligation is subject to a bona fide dispute
regarding amount or the Loan Party's or Subsidiary's liability to pay or perform

Schedule 1.1
23

--------------------------------------------------------------------------------




obligations; (b) the obligation is being properly contested in good faith by
appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with, and to the
extent required by, GAAP; (d) non-payment could not reasonably be expected to
have a Material Adverse Change or result in forfeiture or sale of any material
assets of the Loan Party; (e) no Lien is imposed on assets of the Loan Party
(other than a Permitted Lien imposed in connection with Taxes being contested),
unless bonded and stayed to the satisfaction of Agent; and (f) if the obligation
results from entry of a judgment or other order, such judgment or order is
stayed pending appeal or other judicial review.
“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
“Purchase Money Indebtedness” means (a) Indebtedness (other than the
Obligations) for payment of any of the purchase price of fixed or capital
assets; (b) Indebtedness (other than the Obligations) incurred within 90 days
before or after acquisition of any fixed or capital assets, for the purpose of
financing any of the purchase price thereof; and (c) any renewals, extensions or
refinancings (but not increases) thereof.
“Purchase Money Lien” means a Lien that secures Purchase Money Indebtedness,
encumbering only the fixed or capital assets acquired with such Indebtedness and
constituting a Capital Lease or a purchase money security interest under the
Code.
“RCRA” the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Loan Parties and the improvements thereto.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Refinancing Conditions” the following conditions for Refinancing Indebtedness:
(a) it is in an aggregate principal amount that does not exceed the principal
amount of the Indebtedness (plus any unutilized commitments thereof) being
extended, renewed or refinanced plus capitalized interest, fees and expenses
incurred in connection therewith paid in respect of the refinancing thereof; (b)
it has a final maturity no sooner than, and a weighted average life no less
than, the Indebtedness being extended, renewed or refinanced; (c) if the
Indebtedness being extended, renewed or refinanced is contractually subordinated
to the Obligations, it must be contractually subordinated to the Obligations at
least to the same extent as the Indebtedness being extended, renewed or
refinanced; (d) the representations, covenants and defaults applicable to it
taken as a whole are not materially less favorable to Borrowers than those
applicable to the Indebtedness being extended, renewed or refinanced; (e) no
Lien is granted to secure it upon assets greater in scope than those securing
the Indebtedness being extended, renewed, or refinanced; (f) no additional
Person is obligated on such Indebtedness (unless such Person would otherwise be
permitted under this Agreement to be obligated on the Indebtedness being
refinanced); (g) upon giving effect to it, no Default or Event of Default exists
and is continuing and (h) if the Indebtedness being extended, renewed or
refinanced is the Existing Senior Subordinated Notes, (i) each of the conditions
set forth in the proviso to clause (b) of the definition of “Subordinated
Indebtedness” shall be met and (ii) upon giving pro forma effect to the
incurrence of such Refinancing Indebtedness and the repayment of the Existing
Senior Subordinated Notes, Excess Availability shall not be less than the
greater of (a) $31,250,000 or (b) 12.5% of the aggregate Revolver Commitments.
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness that satisfy the Refinancing Conditions.
“Register” has the meaning set forth in Section 13.1(h) of the Agreement.
“Registered Intellectual Property” has the meaning specified therefor in the
Security Agreement.
“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.
“Reimbursement Undertaking” has the meaning specified therefor in
Section 2.11(a) of the Agreement.
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or

Schedule 1.1
24

--------------------------------------------------------------------------------




threatened release of Hazardous Materials so they do not migrate or endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment, (c) restore or reclaim natural resources or the environment,
(d) perform any pre-remedial studies, investigations, or post-remedial operation
and maintenance activities, or (e) conduct any other actions with respect to
Hazardous Materials required by Environmental Laws.
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
“Report” has the meaning specified therefor in Section 15.16 of the Agreement.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Required Availability” means Excess Availability in excess of $100,000,000.
“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (d) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that (i) at any time there are exactly two Lenders, “Required
Lenders” must include all Lenders; and (ii) at any time there are three or more
Lenders, “Required Lenders” must include at least two Lenders.
“Rescission” has the meaning specified therefor in Section 5.17(b) of the
Agreement.
“Reserves” has the meaning specified therefor in Section 2.1(c).
“Restricted Investment” means any Investment by a Borrower or Subsidiary, other
than the following:
(a)     Investments to the extent existing on the Closing Date;
(b)     Investments by any Loan Party in any other Loan Party and by any
Subsidiary that is not a Loan Party in and other Subsidiary of any Borrower;
(c)     Cash Equivalents held in a Controlled Securities Account (to the extent
required by the terms of this Agreement) and, to the extent not so required,
Cash Equivalents;
(d)     Investments in (i) any existing Loan Party or (ii) any new Subsidiary
created or acquired after the Closing Date that becomes a Loan Party (provided
that any such Investments shall not exceed $5,000,000 in the aggregate at a time
when any Default or Event of Default exists or would directly or indirectly
result from any such Investment);
(e)     Investments consummated after the Closing Date in Subsidiaries that are
not Loan Parties, in the Stock of Persons that are not Subsidiaries, and in the
form of loans to Persons in which a Loan Party holds any Stock (but such Person
is not a Loan Party);
(f)    loans and advances constituting (i) advances to an officer, director or
employee for salary, travel expenses, commissions and similar items in the
Ordinary Course of Business; (ii) prepaid expenses and extensions of trade
credit made in the Ordinary Course of Business; (iii) deposits with financial
institutions permitted hereunder; (iv) intercompany loans solely among
Borrowers; (v) intercompany loans solely among Guarantors; (vi) intercompany
loans by any Borrower to any Guarantor or by any Guarantor to any Borrower,
provided that any such loans shall not exceed $5,000,000 in the aggregate if any
Default or Event of Default exists immediately prior to or would result directly
or indirectly from the making of such loans; (vii) debt obligations of a
purchaser in connection with a Permitted Asset Disposition representing no more
than 30% of the sale price of the assets disposed of in connection with such
Permitted Asset Disposition (other than sales of inventory in the Ordinary
Course of Business, where such limit shall not apply); (viii) loans from
Subsidiaries that are not Loan Parties to Loan Parties to the extent permitted
under Section 6.1; (ix) extensions of trade credit in the Ordinary Course of
Business; and (x) other loans or advances constituting Investments that are not
Restricted Investments;
(g)    [intentionally omitted];
(h)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(i)    Investments consisting of non-cash consideration received by the
Borrowers or any Subsidiary in

Schedule 1.1
25

--------------------------------------------------------------------------------




connection with any sale, transfer, lease or other disposition of assets
permitted by Section 6.4;
(j)    deposits, prepayments and other credits made or extended to suppliers in
the Ordinary Course of Business;
(k)    Investments in Hedge Agreements;
(l)    Specified Investments;
(m)    minority Investments made in cooperatives required to obtain goods or
services in the ordinary course of business, not to exceed $5,000,000 at any
time outstanding; and
(n)    Investments in Louisiana Timber Procurement, LLC, a Louisiana limited
liability company, not to exceed $10,000,000 at any time outstanding;
provided, however, that with respect any Investment under clause (d)(i) or
(e) above, (i) no Default or Event of Default exists immediately prior to or
would result directly or indirectly from such Investment, and (ii) either:
(A)    Excess Availability immediately after giving effect to such Investment
and Average Excess Availability for the most recently ended fiscal quarter prior
to such Investment but giving pro forma effect to such Investment, in each case,
shall not be less than (x) $55,000,000 in the case of Investments in an
aggregate amount of less than $25,000,000; (y) $75,000,000 in the case of
Investments in an aggregate amount greater than or equal to $25,000,000 but less
than $50,000,000; and (z) $100,000,000 in the case of Investments in an
aggregate amount greater than or equal to $50,000,000; or
(B)    (x) Excess Availability immediately after giving effect to such
Investment and Average Excess Availability for the most recently ended fiscal
quarter prior to such Investment but giving pro forma effect to such Investment,
in each case, shall not be less than the Restricted Payment Excess Availability
Threshold, and (y) the Fixed Charge Coverage Ratio as of the last day of the
immediately preceding month after giving pro forma effect to such Investment is
at least 1.0 to 1.0.
“Restricted Junior Payment” means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by Boise Cascade or any
Loan Party which is not, directly or indirectly, wholly owned by Boise Cascade
(including any payment in connection with any merger or consolidation involving
Boise Cascade) or to the direct or indirect holders of Stock issued by any
Borrower or any Subsidiary of any Borrower in their capacity as such (other than
dividends or distributions payable in Stock (other than Prohibited Preferred
Stock) issued by Boise Cascade); (b) purchase, redeem, or otherwise acquire or
retire for value (including in connection with any merger or consolidation
involving Boise Cascade) any Stock issued by any Loan Party; or (c) pay any
management or similar fees to any holder of Stock of Boise Cascade or any
Affiliate of such holder of Stock.
“Restricted Payment Excess Availability Threshold” means the greater of
(i) $75,000,000 or (ii) 30% of the aggregate Revolver Commitments.
“Restrictive Agreement” an agreement (other than a Loan Document) that
conditions or restricts, in any material respect, the right of any Borrower,
Subsidiary or other Loan Party to incur or repay Indebtedness for borrowed
money, to grant Liens on any assets, to declare or make any dividend,
distribution or other Restricted Junior Payment, to modify, extend or renew any
agreement evidencing Indebtedness for borrowed money, or to repay any
intercompany Indebtedness.
“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender's name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
“Revolver Increase Effective Date” has the meaning specified therefor in
Section 2.4(g).
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.



Schedule 1.1
26

--------------------------------------------------------------------------------




“Rolling Period” means any period of the most recently ended twelve consecutive
months of Borrowers.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Securities Account” means a securities account (as that term is defined in the
Code).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreement” means a security agreement, dated as of even date with the
Agreement, in form and substance reasonably satisfactory to Agent, executed and
delivered by Borrowers and Guarantors to Agent.
“Security Documents” means the Control Agreements, the Copyright Security
Agreement, the Guaranty, the Patent Security Agreement, the Security Agreement,
the Trademark Security Agreement, and all other documents, instruments and
agreements now or hereafter securing (or given with the intent to secure) any
Obligations.
“Senior Officer” means the chairman of the board, president, chief executive
officer or chief financial officer, treasurer or controller of a Borrower or, if
the context requires, a Loan Party.
“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person's assets is greater than all of such Person's
debts.
“Specified Indebtedness” means Permitted Senior Indebtedness or Subordinated
Indebtedness.
“Specified Investment” means any Investment by the Borrowers or any Subsidiary
that is financed solely with proceeds received from the issuance of Stock by
Boise Cascade after the Closing Date, provided that (i) the Agent receives
written notice describing such investment concurrently with or promptly
following the issuance of such Stock and (ii) such investment is made within
90 days of receipt by Boise Cascade of such proceeds.
“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).
“Subordinated Indebtedness” means (a) the Existing Senior Subordinated Notes and
the Indebtedness represented thereby; and (b) any subordinated debt securities
issued by Boise Cascade after such date in connection with permitted Refinancing
Indebtedness of the Existing Senior Subordinated Notes; provided that (i) such
subordinated debt securities do not mature earlier than, or require any
scheduled payment of principal, sinking fund payment or similar payment prior
to, prior to the date that is 90 days after the scheduled Maturity Date,
(ii) the Indebtedness in respect of such subordinated debt securities is not
guaranteed by any Person that did not guarantee (and is not permitted by this
Agreement to provide a guaranty) the Subordinated Indebtedness evidenced by the
Existing Senior Subordinated Notes, (iii) the aggregate principal amount of such
subordinated debt securities does not exceed $300,000,000, (iv) such
subordinated debt securities are unsecured and are not supported by any letter
of credit or other similar credit enhancement, (v) the terms and conditions of
such subordinated debt securities and any Subordinated Indebtedness Documents in
respect thereof (including subordination provisions, covenants, events of
default and any provisions relating to any mandatory redemption or required
offer to repurchase such subordinated debt securities) are no less favorable in
any material respect to the Loan Parties and the Lenders than the terms and
conditions of the Subordinated Indebtedness evidenced by the Existing Senior
Subordinated Notes and the Subordinated Indebtedness Documents in respect of
such Subordinated Indebtedness, and (vi) the Subordinated Indebtedness evidenced
by the Existing Senior Subordinated Notes and being refinanced

Schedule 1.1
27

--------------------------------------------------------------------------------




by such subordinated debt securities is repaid on the same date that such
subordinated debt securities are issued.
“Subordinated Indebtedness Documents” means (a) the Indenture, the Existing
Senior Subordinated Notes, and all other instruments, agreements and other
documents evidencing or governing the Indebtedness evidenced by the Existing
Senior Subordinated Notes or providing for any guarantee or other right in
respect thereof; (b) all instruments, agreements and other documents evidencing
or governing any other Subordinated Indebtedness or providing for any guarantee
or other right in respect thereof; and (c) all indentures, notes, and other
agreements and other documents evidencing or governing any permitted Refinancing
Indebtedness of the Existing Senior Subordinated Notes or providing for any
guarantee or other right in respect thereof.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.
“Swing Lender” means WFCF or any other Lender that, at the request of Borrowers
and with the consent of Agent agrees, in such Lender's sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.
“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.
“Tax Distributions” means cash distributions to Parent by Boise Cascade for the
purpose of providing Parent and its Members with funds to pay the tax liability
attributable to their shares of the taxable income of Boise Cascade and its
subsidiaries.
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges that are in the nature of a tax now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments and all interest, penalties or similar
liabilities with respect thereto; provided, however, that Taxes shall exclude
(i) any tax imposed on the net income or net profits of any Lender or any
Participant (including any branch profits taxes or franchise taxes in lieu of
net income or net profits taxes), in each case imposed by the jurisdiction (or
by any political subdivision or taxing authority thereof) in which such Lender
or such Participant is organized or the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender's or such
Participant's principal office is located in each case as a result of a present
or former connection between such Lender or such Participant and the
jurisdiction or taxing authority imposing the tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under the Agreement or any other Loan Document); (ii) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction described in clause (i) above; (iii) taxes
resulting from a Lender's or a Participant's failure to comply with the
requirements of Section 16(c) or (d) of the Agreement; (iv) any United States
federal withholding taxes that would be imposed on amounts payable to a Foreign
Lender based upon the applicable withholding rate in effect at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office); and (v) any United States federal withholding taxes imposed under
FATCA, except that Taxes shall include (A) any amount that such Foreign Lender
(or its assignor, if any) was previously entitled to receive pursuant to
Section 16(a) of the Agreement, if any, with respect to such withholding tax at
the time such Foreign Lender becomes a party to the Agreement (or designates a
new lending office), and (B) additional United States federal withholding taxes
that may be imposed after the time such Foreign Lender becomes a party to the
Agreement (or designates a new lending office), as a result of a change in law,
rule, regulation, order or other decision with respect to any of the foregoing
by any Governmental Authority.
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.
“Trademarks” has the meaning specified therefor in the Security Agreement.
“Trigger Period” means, as applicable, a Borrowing Base Reporting Trigger
Period, a Cash Dominion Trigger Period, a Financial Covenant Trigger Period, and
a Financial Statement Reporting Trigger Period.
“Underlying Issuer” means Wells Fargo or one of its Affiliates.
“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.
“United States” means the United States of America.
“Unused Line Fee Rate” means, as of any date of determination under
Section 2.10(b) of the Agreement, the

Schedule 1.1
28

--------------------------------------------------------------------------------




applicable rate set forth in the following table that corresponds to the average
Daily Balance of the Revolver Usage during the immediately preceding month (or
portion thereof):
Average Daily Balance of the Revolver Usage
during the immediately preceding month (or portion thereof)
Unused Line Fee Rate
Greater than 40% of
the aggregate Revolver Commitments
0.375%
Less than or equal to 40% of
the aggregate Revolver Commitments
0.500%

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.







Schedule 1.1
29